 

Exhibit 10.1

 

LOAN AND SERVICING AGREEMENT

among

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,

as Holdings,

 

BDCA ASSET FINANCING, LLC,

as the Borrower,

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY and

the other Lenders from time to time party hereto,

 

U.S. BANK NATIONAL ASSOCIATION,

as the Administrative Agent,

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

as the Facility Servicer,

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,

as the Portfolio Asset Servicer, and

 

U.S. BANK NATIONAL ASSOCIATION,

as the Collateral Custodian

 

Dated as of July 7, 2020

 



 

 

 

TABLE OF CONTENTS

 

  Page ARTICLE I. INTERPRETATION 1 Section 1.01   Certain Defined Terms 28
Section 1.02   Other Terms 28 Section 1.03   Computation of Time Periods 29
Section 1.04   Interpretation 29 Section 1.05   Advances to Constitute Loans 30
ARTICLE II. THE FACILITY 30 Section 2.01   Advances 30 Section 2.02   Procedure
for Advances 30 Section 2.03   Evidence of Debt 32 Section 2.04   Repayment;
Termination of Commitments 32 Section 2.05   Interest and Fees 33 Section
2.06   Payments and Computations, Etc. 36 Section 2.07   Collections and
Allocations 37 Section 2.08   Remittance Procedures 38 Section 2.09   Grant of a
Security Interest 40 Section 2.10   Collateral Assignment 41 Section 2.11   Sale
of Portfolio Assets 41 Section 2.12   Release of Portfolio Assets 42 Section
2.13   Increased Costs 42 Section 2.14   Taxes 43 Section 2.15   Extension of
Stated Maturity Date 47 Section 2.16   LTV Trigger Event Cure 48 Section
2.17   Increase in Maximum Facility Amount 48 ARTICLE III. CONDITIONS PRECEDENT
49 Section 3.01   Conditions Precedent to Effectiveness 49 Section
3.02   Conditions Precedent to All Advances 50 Section 3.03   Conditions to
Transfers of Portfolio Assets 51 Section 3.04   Advances Do Not Constitute a
Waiver 51 ARTICLE IV. REPRESENTATIONS 51 Section 4.01   Representations of the
Loan Parties 51 Section 4.02   Representations of the Borrower Relating to the
Agreement and the Collateral Portfolio 58

 



i

 

 

  Page Section 4.03   Representations of each Lender 59 Section
4.04   Representations of the Facility Servicer and the Portfolio Asset Servicer
60 Section 4.05   Representations of the Collateral Custodian 61 ARTICLE V.
GENERAL COVENANTS 63 Section 5.01   Affirmative Covenants of the Borrower 69
Section 5.02   Negative Covenants of the Borrower 72 Section 5.03   Affirmative
Covenants of Holdings 72 Section 5.04   Negative Covenants of Holdings 73
Section 5.05   Affirmative Covenants of the Applicable Servicer 73 Section
5.06   Negative Covenants of the Applicable Servicer 74 Section
5.07   Affirmative Covenants of the Collateral Custodian 74 Section
5.08   Negative Covenants of the Collateral Custodian 74 ARTICLE VI. EVENTS OF
DEFAULT 75 Section 6.01   Events of Default 77 Section 6.02   Pledged Equity 78
Section 6.03   Additional Remedies 79 ARTICLE VII. THE ADMINISTRATIVE AGENT 79
Section 7.01   Appointment and Authority 80 Section 7.02   Exculpatory
Provisions 82 Section 7.03   Reliance by Administrative Agent 82 Section
7.04   Delegation of Duties 82 Section 7.05   Resignation of Administrative
Agent 83 Section 7.06   Non-Reliance on Agents and Other Lenders 83 Section
7.07   Indemnification by Lenders 84 Section 7.08   Administrative Agent May
File Proofs of Claim 84 Section 7.09   Collateral Matters 84 ARTICLE VIII.
ADMINISTRATION AND SERVICING OF COLLATERAL PORTFOLIO 85 Section
8.01   Appointment and Designation of the Applicable Servicer 85 Section
8.02   Duties of the Portfolio Asset Servicer 87 Section 8.03   Duties of the
Facility Servicer 90 Section 8.04   Authorization of the Applicable Servicer 91
Section 8.05   Collection of Payments; Accounts 92

 



ii

 

 

  Page Section 8.06   Realization Upon Portfolio Assets 93 Section
8.07   [Reserved] 94 Section 8.08   Payment of Certain Expenses 94 Section
8.09   Reports 94 Section 8.10   Applicable Servicer Not to Resign 95 Section
8.11   Indemnification of the Facility Servicer 95 Section 8.12   Rights as a
Lender 96 ARTICLE IX. COLLATERAL CUSTODIAN 96 Section 9.01   Designation of
Collateral Custodian 96 Section 9.02   Appointment and Duties of Collateral
Custodian 96 Section 9.03   Merger or Consolidation 101 Section
9.04   Collateral Custodian Compensation 101 Section 9.05   Collateral Custodian
Removal 101 Section 9.06   Limitation on Liability 102 Section 9.07   Collateral
Custodian Resignation 104 Section 9.08   Release of Documents 105 Section
9.09   Return of Required Portfolio Documents 106 Section 9.10   Access to
Certain Documentation and Information Regarding the Collateral Portfolio; Audits
of Portfolio Asset Servicer 106 Section 9.11   Collateral Custodian as Agent 106
Section 9.12   Indemnification of the Collateral Custodian 106 ARTICLE X.
INDEMNIFICATION 107 Section 10.01   Indemnities by the Borrower 107 ARTICLE XI.
MISCELLANEOUS 108 Section 11.01   Amendments and Waivers 108 Section
11.02   Notices, Etc. 109 Section 11.03   No Waiver Remedies 109 Section
11.04   Binding Effect; Assignability; Multiple Lenders 109 Section 11.05   Term
of This Agreement 111 Section 11.06   GOVERNING LAW; JURY WAIVER 111 Section
11.07   Costs, Expenses 111 Section 11.08   Recourse Against Certain Parties;
Non-Petition 112 Section 11.09   Execution in Counterparts; Severability;
Integration 113

 



iii

 

 

  Page Section 11.10   Consent to Jurisdiction; Service of Process 114 Section
11.11   Confidentiality 114 Section 11.12   Non-Confidentiality of Tax Treatment
116 Section 11.13   Set Off 116 Section 11.14   Headings, Schedules and Exhibits
116 Section 11.15   Ratable Payments 116 Section 11.16   Failure of Borrower to
Perform Certain Obligations 117 Section 11.17   Power of Attorney 117 Section
11.18   Characterization of Conveyances 117 Section 11.19   Delivery of
Termination Statements, Releases, Etc. 118 Section 11.20   Exclusive Remedies
118 Section 11.21   PATRIOT Act 118

 



iv

 

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE I Portfolio Assets

SCHEDULE II Conditions Precedent Documents

SCHEDULE III Competitors

SCHEDULE IV Notice Information

 

EXHIBITS

 

EXHIBIT A Form of Quarterly LTV Certificate

EXHIBIT B Form of Notice of Borrowing

EXHIBIT C Form of Loan Asset Checklist

EXHIBIT D Form of Note

EXHIBIT E Form of Release of Required Portfolio Documents

EXHIBIT F Form of U.S. Tax Compliance Certificate

EXHIBIT G Form of Payment Date Report

EXHIBIT H Form of Borrowing Base Certificate

EXHIBIT I Form of Notice of Interest Election

EXHIBIT J Form of Servicing Report

Exhibit K Form of Assignment and Assumption Agreement

EXHIBIT L Form of Power of Attorney

EXHIBIT M Form of Collateral Custodian Certification

EXHIBIT N Form of Collateral Report

 



v

 

 

 

LOAN AND SERVICING AGREEMENT, dated as of July 7, 2020, by and among:

 

(1)                BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland
corporation (“Holdings”);

 

(2)                BDCA ASSET FINANCING, LLC, a Delaware limited liability
company (the “Borrower”);

 

(3)                MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, and each of the
other lenders from time to time party hereto, as Lenders (as defined herein);

 

(4)                U.S. BANK NATIONAL ASSOCIATION, as the Administrative Agent
(as defined herein);

 

(5)                MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, as the Facility
Servicer (as defined herein);

 

(6)                BUSINESS DEVELOPMENT CORPORATION OF AMERICA, as the Portfolio
Asset Servicer (as defined herein); and

 

(7)                U.S. BANK NATIONAL ASSOCIATION, as the Collateral Custodian
(as defined herein).

 

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving loan facility that provides for Advances from time
to time in the amounts and in accordance with the terms set forth herein.

 

The proceeds of the Advances will be used by the Borrower (A) to finance (i) the
origination and/or (ii) the acquisition of and investment by the Borrower in
Eligible Portfolio Assets, (B) to pay transaction fees and expenses due and
payable by the Borrower under this Agreement and with respect to Eligible
Portfolio Assets and (C) to make permitted Restricted Junior Payments to
Holdings, in each case, in accordance with the terms hereof.

 

Accordingly, the parties agree as follows:

 

ARTICLE I.
INTERPRETATION

 

Section 1.01        Certain Defined Terms. As used in this Agreement and the
exhibits, schedules and other attachments hereto (each of which is hereby
incorporated herein and made a part hereof), the following terms have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

“1940 Act” means, the Investment Company Act of 1940 and the rules and
regulations promulgated thereunder.

 

“ABR Advance” means, an Advance that bears interest based on the Alternative
Base Rate.

 

“Account Bank” means, U.S. Bank National Association in its capacity as the
“Securities Intermediary” pursuant to the Account Control Agreement, and each
other Person acting in the capacity as the “Account Bank” or such other similar
term or capacity pursuant to any agreement replacing or substituting for the
Account Control Agreement.

 



 

 

 

“Account Control Agreement” means, that certain Account Control Agreement, dated
the Closing Date, among the Borrower, Holdings, the Facility Servicer, the
Account Bank and the Administrative Agent, establishing and governing the
Collection Account and which permits, among other things, the Administrative
Agent on behalf of the Secured Parties to direct disposition of the funds in
such Collection Account following a Notice of Exclusive Control, as such
agreement may be amended, restated, modified, replaced or otherwise supplemented
from time to time.

 

“Additional Amount” has the meaning assigned to that term in Section 2.14(a).

 

“Additional Payment Date” means any Business Day elected by the Borrower on at
least three (3) Business Days’ prior written notice to the Administrative Agent
and the Facility Servicer; provided that there shall not be more than two
Additional Payment Dates in any fiscal quarter.

 

“Administrative Agent” means, U.S. Bank National Association, in its capacity as
administrative agent for the Lenders, together with its successors and permitted
assigns, including any successor appointed pursuant to Article VII.

 

“Advance” means, each loan advanced by the Lenders to the Borrower pursuant to
Article II.

 

“Advance Date” means, with respect to any Advance, the day on which such Advance
is made.

 

“Advance Rate” means, 25%.

 

“Advances Outstanding” means, at any time, the aggregate outstanding principal
amount of all Advances at such time.

 

“Affiliate” when used with respect to a Person, means, any other Person
Controlling, Controlled by or under common Control with such Person but which
shall not include any Portfolio Company.

 

“Agent Fee Letter” means, the fee letter between the Administrative Agent and
the Borrower dated as of June 24, 2020, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Agreement” means, this Loan and Servicing Agreement.

 

“Alternative Base Rate” means, for any day, a rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%, and (c) LIBOR for a one-month
period in effect on such day plus the Applicable Spread.

 

“Anti-Corruption Laws” means, any and all Applicable Laws relating to bribery or
corruption.

 

“Anti-Money Laundering Laws” means, any and all applicable anti-money
laundering, financial recordkeeping and reporting requirements of Applicable
Law, including those of the Bank Secrecy Act (as amended by Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act)), the U.S.
Department of State, Executive Order 13224 issued on September 24, 2001 and any
applicable anti-money laundering statutes of other jurisdictions, as well as the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any applicable governmental
agency.

 



-2-

 

 

“Applicable Law” means, for any Person, all laws, rules, regulations, statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

“Applicable Servicer” means, the Facility Servicer or the Portfolio Asset
Servicer, as the context may require.

 

“Applicable Spread” means, 6.5%; provided that, commencing on the first day of
the first fiscal quarter following the Rated Maturity Extension Date such
percentage shall thereafter be 5.0%.

 

“Assignment and Assumption Agreement” means, an agreement among the Borrower (if
required under Section 11.04), a Lender, an Eligible Assignee, the
Administrative Agent, substantially in the form of Exhibit K and delivered in
connection with a Person becoming a Lender hereunder after the Closing Date.

 

“Availability Period” means, the period commencing on the Closing Date and
ending on the earlier of (a) (x) if a Rated Maturity Extension occurs pursuant
to Section 2.15, December 31, 2021, (y) if a Non-Rated Maturity Extension occurs
pursuant to Section 2.15, December 1, 2021; provided, that, the Availability
Period will be suspended from December 1, 2020 until December 31, 2020, or (z)
otherwise, December 1, 2020, and (b) the date the Commitments are suspended
pursuant to Section 2.01(a) or terminated in accordance with this Agreement,
whether as a result of a Market Trigger Event, an Event of Default or otherwise.

 

“Available Collections” means, all cash Collections and other cash proceeds with
respect to any Portfolio Asset deposited in the Collection Account and all other
amounts on deposit in the Collection Account from time to time, other than
Excluded Amounts.

 

“Bankruptcy Code” means, Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” is deemed to have occurred with respect to a Person if
either:

 

(a)a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, administration,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, administrator, assignee, sequestrator or the like for
such Person or all or substantially all of its assets, or in the case of the
Borrower or Holdings, any similar action with respect to such Person under the
Bankruptcy Laws, and such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of 60 consecutive days; or an order for
relief in respect of such Person shall be entered in an involuntary case under
the federal Bankruptcy Laws or other similar laws now or hereafter in effect; or

 

(b)such Person shall commence a voluntary case or other proceeding under any
Bankruptcy Laws now or hereafter in effect, or shall consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or all or substantially
all of its assets under the Bankruptcy Laws, or shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors or members shall vote to
implement any of the foregoing.

 



-3-

 

 

“Bankruptcy Laws” means, the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrower's Cash” means, the Borrower’s cash on hand that is deposited in an
account that is subject to an Account Control Agreement in the name of the
Borrower and under the “control” (within the meaning of Section 9-104 of the
UCC) of the Administrative Agent for the benefit of the Secured Parties.

 

“Borrower Taxes” means, any Taxes imposed on the Borrower or Holdings with
respect to the Borrower’s operations.

 

“Borrowing Base” means, as of any date of determination, the amount equal to (a)
(i) the Advance Rate multiplied by (ii) the Total Portfolio Value of all
Eligible Portfolio Assets, plus (b) Borrower’s Cash.

 

“Borrowing Base Certificate” means, a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination, substantially
in the form of Exhibit H, prepared by the Borrower.

 

“Business Day” means, a day of the year other than (a) Saturday or a Sunday or
(b) any other day on which commercial banks in New York, New York or the offices
of the Administrative Agent, Account Bank or Collateral Custodian are authorized
or required by Applicable Law, regulation or executive order to close; provided
that, if any determination of a Business Day shall relate to an Advance bearing
interest at LIBOR, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Change in Law” means, the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 



-4-

 

 

“Change of Control” is deemed to have occurred if (a) the Investment Management
Agreement shall fail to be in full force and effect, (b) the Investment Manager
shall cease to act in such capacity and shall not be promptly replaced by an
Affiliate of the Investment Manager, (c) the failure by Holdings to own 100% of
the limited liability company membership interests in the Borrower, (d) the
dissolution, termination or liquidation in whole or in part, transfer or other
disposition, in each case, of all or substantially all of the assets of,
Holdings, or (e) either the Investment Manager or Holdings shall cease to be an
Affiliate of the Borrower.

 

“Closing Date” means, the date of this Agreement.

 

“Code” means, the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning assigned to that term in Section 2.09(a).

 

“Collateral Administrator” means, the Collateral Custodian in its capacity as
collateral administrator pursuant to the terms of this Agreement, together with
its successors and permitted assigns, including any successor appointed pursuant
to Article IX.

 

“Collateral Custodian” means, U.S. Bank National Association, not in its
individual capacity, but in its capacity as collateral custodian for the
Administrative Agent and the other Secured Parties pursuant to the terms of this
Agreement, together with its successors and permitted assigns, including any
successor appointed pursuant to Article IX.

 

“Collateral Custodian Fee Letter” means the fee letter or similar agreement
Collateral Custodian and the Borrower dated as of June 24, 2020, along with any
other fee letter or similar agreement between any successor Collateral Custodian
(appointed pursuant to Section 9.05) and the Borrower, as amended, restated,
supplemented, replaced or otherwise modified from time to time.

 

“Collateral Custodian Fees” means, the fees set forth in the Collateral
Custodian Fee Letter or Agent Fee Letter, if any, in each case, that are payable
to the Collateral Custodian or the Account Bank.

 

“Collateral Custodian Termination Expenses” has the meaning assigned to that
term in Section 9.05.

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 9.05.

 

“Collateral Database” has the meaning assigned to that term in Section
9.02(b)(v)(a).

 

“Collateral Portfolio” means, all right, title and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in all
assets of the Borrower securing the Obligations pursuant to the Transaction
Documents, including the property identified below in clauses (a) through (c),
and all accounts, money, cash and currency, chattel paper, tangible chattel
paper, electronic chattel paper, intellectual property, goods, equipment,
fixtures, contract rights, general intangibles, documents, instruments,
certificates of deposit, certificated securities, uncertificated securities,
financial assets, securities entitlements, commercial tort claims, securities
accounts, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions or other property
consisting of, arising out of, or related to any of the following:

 



-5-

 

 

(a)the Portfolio Assets and all funds due or to become due in payment under such
Portfolio Assets on and after any related Cut-Off Date, including all Available
Collections;

 

(b)the Collection Account; and

 

(c)all income and Proceeds of the foregoing.

 

“Collateral Report” means a report to be prepared by the Collateral
Administrator setting forth certain calculations and the other items described
in the scope of Collateral Report in a form agreed among the Borrower, the
Collateral Administrator, the Portfolio Asset Servicer and the Facility
Servicer, which report shall in any event include the information set forth in
Exhibit N, in each case as of each Determination Date.

 

“Collateral Report Reporting Date” means the Payment Date.

 

“Collection Account” means, the account and any related sub-accounts, which
shall include a principal collection sub-account and an interest collection
sub-account, if applicable, established with the Account Bank and governed by
the Account Control Agreement in the name of the Borrower and under the
“control” (within the meaning of Section 9-104 or 9-106 of the UCC) of the
Administrative Agent for the benefit of the Secured Parties; provided that,
subject to the rights of the Administrative Agent hereunder with respect to
funds, the funds deposited therein from time to time shall constitute the
property and assets of the Borrower, and the Borrower shall be solely liable for
any Taxes payable with respect to the Collection Account; provided further, that
any amounts held in such Collection Account shall be invested solely in
Permitted Investments in accordance with the terms of the Account Control
Agreement.

 

“Collections” means, all Distributions, cash collections and other cash proceeds
with respect to any Portfolio Asset (including payments on account of interest,
principal, prepayments, fees, guaranty payments, payments on account of
dividends, distributions, fees, royalties, Management Contracts, management fees
and all other amounts received in respect of such Portfolio Asset), all
Recoveries, all Insurance Proceeds and proceeds of any liquidations or Sales, in
each case, attributable to such Portfolio Asset, and all other proceeds or other
funds of any kind or nature received by the Borrower, the Portfolio Asset
Servicer or the Account Bank with respect to any Portfolio Asset.

 

“Commitment” means, (a) during the Availability Period (i) with respect to the
Initial Lender, the Maximum Facility Amount as such amount may be reduced
pursuant to an Assignment and Assumption Agreement or terminated pursuant to
Section 2.04(e), and (ii) with respect to any other Lender, the amount set forth
as such Lender’s “Commitment” on the Assignment and Assumption Agreement
relating to such Lender and (b) after the end of the Availability Period, with
respect to any Lender, such Lender’s Pro Rata Share of the aggregate Advances
Outstanding on the last date of the Availability Period.

 

“Competitor” means, a specialty finance company or investment fund engaged in
the business of making loans to, and other investments in, middle market
companies that is in competition with Holdings, Borrower, or their Affiliates,
but excluding any such entities that primarily invest in publicly traded
securities and insurance companies, as listed on Schedule III, as may be updated
by the Borrower from time to time by notice to the Administrative Agent and the
Lenders. Notwithstanding anything to the contrary contained in this Agreement,
(a) the Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce compliance with
the provisions hereof relating to a Competitor and (b) Holdings, the Borrower
and the Lenders acknowledge and agree that the Administrative Agent shall have
no responsibility or obligation to determine whether any Lender or potential
Lender is a Competitor and that the Administrative Agent shall have no liability
with respect to any assignment or participation made to a Competitor.

 



-6-

 

 

“Constituent Documents” means, for any Person, its constituent or organizational
documents and any governmental or other filings related thereto, including: (a)
in the case of any limited partnership, exempted limited partnership or other
form of business entity, the limited partnership agreement, exempted limited
partnership agreement, articles of association, statutory statement or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state, registrar or other department in the state or jurisdiction
of its formation; (b) in the case of any limited liability company, the articles
of formation, articles of association, limited liability company agreement
and/or operating agreement for such Person; and (c) in the case of a corporation
or an exempted company, the certificate of incorporation and the memorandum of
association and articles of association and/or the bylaws (or equivalent) for
such Person.

 

“Control” means, the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Counterparty Lender” means, with respect to any Loan Asset that is a loan
participation interest, the lender party to the related Loan Agreement and the
related Participation Agreement.

 

“Cut-Off Date” means, with respect to a Portfolio Asset, the date (which may be
the Closing Date) such Portfolio Asset is Transferred to the Borrower.

 

“Default Rate” means, as of any date of determination, a rate per annum equal to
the interest rate that is or would be applicable to the Advances at such time
plus 2.0%.

 

“Delayed Draw” means, with respect to any Delayed Draw Loan Asset, the
Borrower’s contractual obligation to provide funding with respect to such
Delayed Draw Loan Asset after the Cut-Off Date for such Delayed Draw Loan Asset.

 

“Delayed Draw Loan Asset” means, a Loan Asset which requires the Borrower to
provide additional funding thereunder after the Cut-Off Date for such Loan
Asset.

 

“Determination Date” means, for any Payment Date, the date that is five (5)
Business Days prior to such Payment Date.

 

“Distribution” means, (a) any dividend, distribution or payment, direct or
indirect, to or for the benefit of any holder of any Equity Interests of a
Person now or hereafter outstanding on account of any class of Equity Interests,
except (i) a Distribution in Kind or (ii) the issuance of Equity Interests upon
the exercise of outstanding warrants, options or other rights, or (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value direct or indirect, of any Equity Interests of a Person
now or hereafter outstanding.

 



-7-

 

 

“Distribution in Kind” means, any non-cash dividend or distribution, direct or
indirect, for the benefit of a holder of Equity Interests, of one or more
investments held by such Private Equity Fund.

 

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for such Loan (together with all add-backs and exclusions as designated in such
Loan Agreement), and in any case that “EBITDA”, “Adjusted EBITDA” or such
comparable definition is not defined in such Loan Agreement, an amount, for the
principal Obligor on such Loan Asset and any of its parents or Subsidiaries that
are obligated pursuant to the Loan Agreement for such Loan Asset (determined on
a consolidated basis without duplication in accordance with GAAP) equal to
consolidated net income for such period plus interest expense, income taxes,
depreciation and amortization for such period (to the extent deducted in
determining earnings from continuing operations for such period), amortization
of intangibles (including, but not limited to, goodwill, financing fees and
other capitalized costs), other non-cash charges and organization costs,
extraordinary losses in accordance with GAAP, one-time, non-recurring non-cash
charges consistent with the compliance statements and financial reporting
packages provided by the Obligors, and any other item the Borrower deems to be
appropriate.

 

“Egan-Jones” means Egan-Jones Ratings Company.

 

“Eligible Assignee” means, (a) a Lender or any of its Affiliates, (b) any Person
managed by a Lender or any of its Affiliates or (c) any financial or other
institution reasonably acceptable to the Administrative Agent (such acceptance
not to be unreasonably withheld) acting at the written direction of the Majority
Lenders (such direction of the Majority Lenders not to be unreasonably withheld)
(other than the Borrower or an Affiliate thereof); provided, in each case, that
such Person is not a Competitor.

 

“Eligible Equity Investment” means, (i) each of the Initial Equity Investments,
(ii) each of the Equity Investments set forth on Part B of Schedule I (provided
that such Equity Investments are Transferred to the Borrower within 90 days of
the Closing Date) and (iii) each other Equity Investment approved by the
Majority Lenders, in each case, as set forth on the Equity Investment Schedule,
including, in each case, any assets received as Distributions In Kind, and that
is not subject to any security interest, Lien or other encumbrance other than
those granted to Administrative Agent herein (subject to Permitted Liens),
subject to removal from the Borrowing Base, at the election of the Majority
Lenders if there has been a Material Investment Event with respect to such
Eligible Equity Investment which has not been approved by the Majority Lenders.

 

“Eligible Loan Asset” means (i) each of the Initial Loan Assets, (ii) each of
the Loan Assets set forth on Part B of Schedule I (provided that such Loan
Assets are Transferred to the Borrower within 90 days of the Closing Date) and
(iii) each other Loan Asset which is approved by the Majority Lenders, and in
each case that, satisfies the following criteria at the time such Loan Asset is
Transferred to the Borrower:

 

(a)        no Underlying Obligor Default has occurred and is continuing;

 

(b)        there are no proceedings pending (i) with respect to a Bankruptcy
Event with respect to any applicable Obligor or (ii) wherein any applicable
Obligor, any other party or any governmental entity has alleged that such Loan
Asset or its related Loan Agreement or any of its Required Loan Documents is
illegal or unenforceable;

 



-8-

 

 

  (c) there do not exist any Liens in or on any of such Loan Assets, other than
Permitted Liens,

 

  (e) [reserved];

 

(f)the Obligor with respect to such Loan Asset is organized under the laws of
the United States or any State thereof; provided that with respect to up to 20%
of the principal amount of all Eligible Loan Assets, the Obligor may be
organized in a jurisdiction other than the United States or any State thereof;
and

 

(g)such Loan Asset is denominated in U.S. dollars;

 

provided, that the acquisition of any such Loan Asset will not cause the
Borrower or the assets constituting the Collateral Portfolio to be required to
be registered as an investment company under the 1940 Act, as amended.

 

“Eligible Portfolio Asset” means, each Eligible Loan Asset and each Eligible
Equity Investment.

 

“Environmental Laws” means, any and all foreign, federal, State and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.

 

“Equity Interests” means, all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity, whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

 

“Equity Investment” means, any investments of Equity Interests directly or
indirectly held or maintained by the Borrower (including any such investment
received as Distributions in Kind), including, pursuant to which the Borrower
(a) has been admitted as a limited partner, non-managing member or shareholder
of a Private Equity Fund, (b) is a guarantor of, or is otherwise liable
(contingently or otherwise) for obligations to such Private Equity Fund of a
Person described in clause (a) above, or (c) has made an investment in a
portfolio company of a Private Equity Fund in conjunction with an investment
therein by such Private Equity Fund.

 

“Equity Investment Agreement” means, the investment agreement, co-investment
agreement, partnership agreement, limited liability company agreement,
shareholder agreement, subscription agreement, or other similar document
governing and evidencing an Equity Investment, including any side letters
relating thereto to which the Borrower is a party or is otherwise binding on the
Borrower.

 

“Equity Investment Capital Call” means, with respect to an Equity Investment, a
call upon all or any obligors for payment of all or any portion of their Equity
Investment Capital Commitments.

 



-9-

 

 

“Equity Investment Capital Commitment” means, with respect to an Equity
Investment, the commitment, if any, of an obligor to make Equity Investment
Capital Contributions or otherwise providing funding to any Private Equity Fund
in response to an Equity Investment Capital Call pursuant to the Private Equity
Investment Agreement and any related subscription agreement or other offering
materials governing such Equity Investment from time to time.

 

“Equity Investment Capital Contribution” means, for any obligor with respect to
an Equity Investment, any capital contribution or other funding made by such
obligor to the Private Equity Fund in response to an Equity Investment Capital
Call.

 

“Equity Investment Obligations” means, the obligations of any Person with
respect to any Equity Investments (including any related Equity Investment
Capital Commitment).

 

“Equity Investment Transfer Agreement” means, any transfer agreement or consent
to transfer relating to an Equity Investment.

 

“Equity Investment Unfunded Capital Commitments” means, with respect to any
obligor at any time, the unfunded or remaining Equity Investment Capital
Commitment of such obligor that may be called in accordance with the terms of
the relevant Equity Investment Agreement, as reported by the general partner or
manager of the relevant Private Equity Fund.

 

“Equity Investment Value” means, as of any date of determination, the aggregate
net asset value of all Eligible Equity Investments, as reported by the Private
Equity Fund in its the latest quarterly reports delivered to the Administrative
Agent pursuant to Section 5.01(cc)(iii), and determined in accordance with the
valuation policies of the Private Equity Fund for such Equity Investments and
approved by the Facility Servicer.

 

“ERISA” means, the United States Employee Retirement Income Security Act of
1974, as amended from time to time.

 

“ERISA Affiliate” means, (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as a specified Person, (b) a trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with such Person, or solely for purposes of Code Section 412 and ERISA
Section 302, (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as such Person.

 

“Escrow Payment” means, any amount received by the Borrower or the Portfolio
Asset Servicer for the account of an Obligor for application toward the payment
of Taxes, insurance premiums, assessments, ground rents, deferred maintenance,
environmental remediation, rehabilitation costs, capital expenditures and
similar items in respect of an applicable Portfolio Asset.

 

“Event of Default” has the meaning assigned to that term in Section 6.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.11(a).

 

“Exchange Act” means, the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 



-10-

 

 

“Excluded Amounts” means, without duplication, (a) any amount received in the
Collection Account with respect to any Portfolio Asset included as part of the
Collateral, which amount is attributable to the payment of any Tax, fee or other
charge imposed by any Governmental Authority on such Portfolio Asset or on any
Underlying Collateral and (b) any amount received in the Collection Account
representing (i) any Escrow Payments, (ii) any amounts received on or with
respect to a Portfolio Asset that is not a loan participation interest under any
Insurance Policy that is required to be used to restore, improve or repair the
related real estate or other assets of such Portfolio Asset or required to be
paid to any Obligor under the Underlying Agreement for such Portfolio Asset,
(iii) any amount received with respect to any Portfolio Asset that is otherwise
sold by the Borrower pursuant to Section 2.11, to the extent such amount is
attributable to a time after the effective date of such Sale and (iv) amounts
deposited in the Collection Account which were not required to be deposited
therein or were deposited in error.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and any branch profits Taxes, in each case (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which such Recipient’s principal office is located
or, in the case of any Lender, in which such Lender’s applicable lending office
is located or (ii) that are Other Connection Taxes; (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Advance or Commitment or (ii) such Lender changes
its lending office, except in each case, to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(e) through
(h); and (d) any withholding Taxes imposed under FATCA.

 

“Facility Increase” has the meaning assigned to that term in Section 2.17(a).

 

“Facility Increase Notice” has the meaning assigned to that term in
Section 2.17(a).

 

“Facility Servicer” means, Massachusetts Mutual Life Insurance Company, not in
its individual capacity, but in its capacity as facility servicer pursuant to
terms of this Agreement and with respect to the other Transaction Documents,
together with its successors and permitted assigns, including any successor
appointed pursuant to Article VIII.

 

“Facility Termination Date” means, the date on which the aggregate outstanding
principal amount of the Advances have been repaid in full and all accrued and
unpaid interest thereon, all Fees and all other Obligations (other than
contingent indemnification obligations and other obligations that survive
termination of this Agreement, in each case, not then due and owing) have been
paid in full, the Commitments of the Lenders hereunder have been terminated and
the Borrower has no further right to request any additional Advances.

 

“FATCA” means, Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code (or any
amended or successor version described above) and any intergovernmental
agreements, treaties or conventions (or related rules, legislation, practices or
official administrative guidance) implementing such provisions of the Code or
any non-U.S. laws implementing the foregoing.

 



-11-

 

 

“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%;
provided that if no such rate is so published on such next succeeding Business
Day, the Federal Funds Effective Rate shall be the average of quotations for
such day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Letters” means, the Agent Fee Letter, Collateral Custodian Fee Letter, each
MassMutual Fee Letter, and any other fee letter agreement entered into by and
among the Borrower and any of the Administrative Agent, the Collateral
Custodian, the Facility Servicer, the Initial Lender and any other Lender in
connection with the transactions contemplated by this Agreement.

 

“Fees” means, the fees payable to the Administrative Agent, the Collateral
Custodian, the Account Bank, the Facility Servicer, the Initial Lender, any
other Lender or any other applicable agent or party pursuant to the terms of the
Fee Letters or the other Transaction Documents.

 

“GAAP” means, generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof or any entity,
authority, agency, division or department exercising the executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to a government and any court or arbitrator having jurisdiction over
such Person (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

“Hazardous Materials” means, all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.010, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.

 

“Holders” has the meaning given to that term in the Participation Agreement.

 

“Holdings” has the meaning assigned to that term in the preamble hereto.

 

“IFRS” means, International Financial Reporting Standards developed by the
International Accounting Standards Board.

 



-12-

 

 

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than accounts payable incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof, (c) all indebtedness, obligations or liabilities of that Person
in respect of derivatives, and (d) all obligations under direct or indirect
guaranties in respect of obligations (contingent or otherwise) to purchase or
otherwise acquire, or to otherwise assure a creditor against loss in respect of,
indebtedness or obligations of others of the kind referred to in clauses (a)
through (c) above.

 

“Indemnified Amounts” has the meaning assigned to that term in Section 10.01(a).

 

“Indemnified Party” has the meaning assigned to that term in Section 10.01(a).

 

“Indemnified Taxes” has the meaning assigned to that term in Section 2.14(b).

 

“Independent Director” means, a natural person who, (A) for the three-year
period prior to his or her appointment as Independent Director, has not been,
and during the continuation of his or her service as Independent Director is
not: (i) an employee, director, stockholder, member, manager, partner or officer
of the Borrower or any of its Affiliates (other than his or her service as an
Independent Director of the Borrower or other Affiliates that are structured to
be “bankruptcy remote”); (ii) a customer or supplier of the Borrower or any of
its Affiliates (other than his or her service as an Independent Director of the
Borrower); or (iii) any member of the immediate family of a person described in
(i) or (ii), and (B) has, (i) prior experience as an Independent Director for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three (3) years of employment experience with one or more entities that provide,
in the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means, the first Advance made to the Borrower pursuant to
Article II.

 

“Initial Equity Investments” means, the Equity Investments, as set forth on part
A of Schedule I, delivered on the Closing Date.

 

“Initial Lender” means, (a) so long as it holds a Commitment or any portion of
an Advance, Massachusetts Mutual Life Insurance Company, and (b) otherwise, the
Majority Lenders.

 

“Initial Loan Assets” means, the Loan Assets, as set forth on part A of
Schedule I, delivered on the Closing Date.

 

“Initial Portfolio Assets” means, the Initial Loan Assets and Initial Equity
Investments.

 



-13-

 

 

“Insurance Policy” means, with respect to any Portfolio Asset, an insurance
policy covering liability and physical damage to, or loss of, the Underlying
Collateral for such Portfolio Asset.

 

“Insurance Proceeds” means, any amounts received on or with respect to a
Portfolio Asset under any Insurance Policy or with respect to any condemnation
proceeding or award in lieu of condemnation.

 

“Interest Collections” means, with respect to any Portfolio Asset, all
Collections attributable to interest on such Portfolio Asset (including
Collections attributable to the portion of the outstanding principal amount of a
Portfolio Asset, if any, that represents interest that has accrued in kind and
has been added to the principal balance of such Portfolio Asset), including all
scheduled payments of interest and payments of interest relating to principal
prepayments, all guaranty payments attributable to interest and proceeds of any
liquidations, sales or dispositions attributable to interest on such Portfolio
Asset. Interest Collections includes any amendment fees, late fee, waiver fees,
extension fees, prepayment fees or other fees received in respect of a Portfolio
Asset.

 

“Investment Manager” means, BDCA Adviser, LLC, together with its successors or
permitted assigns.

 

"Investment Management Agreement" means, the investment advisory agreement,
dated as of February 1, 2019, between Holdings and the Investment Manager, or
any comparable investment advisory agreement entered into in replacement thereof
between Holdings and the Investment Manager.

 

“Lender” means, collectively, the Initial Lender and any other Person to whom
any Lender assigns any part of its rights and obligations under this Agreement
and the other Transaction Documents in accordance with the terms of
Section 11.04 and any other party that becomes a lender pursuant to an
Assignment and Assumption Agreement.

 

“Lender Covered Entity” means, each (a) Lender and its subsidiaries and (b) each
Person that, directly or indirectly, is in control of a Person described in
clause (a) above. For purposes of this definition, control of a Person means,
the direct or indirect (i) ownership of, or power to vote, 25% or more of the
issued and outstanding equity interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for such Person or (ii) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.

 

“LIBOR” means, for any Advance for any LIBOR Period, the greater of (a) the rate
per annum appearing on Bloomberg LIBOR Screen Page (or any successor or
substitute page or such other commercially available source providing such
quotations as may be designated by the Initial Lender from time to time) (the
“LIBOR Screen Rate”) as the London interbank offered rate for deposits in
dollars for a LIBOR Period equal to three (3) months at approximately
11:00 a.m., London time, two (2) Business Days prior to the beginning of such
LIBOR Period and (b) 0.75%; provided that LIBOR for the initial LIBOR Period
shall equal three (3) month LIBOR as in effect at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the Closing Date; provided further
that in connection with a conversion of an Advance pursuant to Section 2.05(b),
LIBOR for the LIBOR Period with respect to such conversion shall equal three (3)
month LIBOR as in effect at approximately 11:00 a.m., London time, two (2)
Business Days prior to the effective date of such conversion; provided further
that if such rate does not appear on such page or service or such page or
service shall not be available but LIBOR is still ascertainable, then LIBOR
shall be the rate per annum equal to the rate determined by the Initial Lender
to be the average of the rates per annum at which deposits in dollars for
delivery on the first day of such LIBOR Period in same day funds in the
approximate amount of the LIBOR Advance with a term equivalent to such LIBOR
Period would be offered by three major banks in the London interbank Eurodollar
market at their request, determined as of approximately 11:00 A.M. (London
time), two (2) Business Days prior to the first (1st) day of such LIBOR Period.

 



-14-

 

 

“LIBOR Period” means, with respect to any Advance, as determined by the Facility
Servicer, (a) if there are no Advances Outstanding prior to an Advance being
made, the period commencing on the Advance Date for such Advance to but
excluding the immediately following Determination Date with respect to a Payment
Date, (b) in connection with a conversion or a continuation of an Advance, each
successive period from and including the effective date of such conversion or a
continuation as set forth in the Notice of Interest Election to but excluding
the following Determination Date, and (c) otherwise, each successive period from
and including each Determination Date with respect to a Payment Date to but
excluding the following Determination Date; provided that, if a LIBOR Period
would extend beyond the Maturity Date, then such LIBOR Period shall end on the
Maturity Date.

 

“LIBOR Screen Rate” has the meaning assigned to that term in the definition of
“LIBOR”.

 

“Lien” means, any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), or the filing
of or financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction; provided that “Lien” shall not include any
customary restrictions on transfers of an Equity Investment.

 

“Loan Agreement” means, the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset or an Underlying Portfolio Obligation, as
applicable, has been issued or created and each other agreement that governs the
terms of or secures the obligations represented by such Loan Asset or Underlying
Portfolio Obligation or of which the holders of such Loan Asset are the
beneficiaries, including any co-lender or servicing agreement entered into by an
applicable Counterparty Lender, Underlying Agent or Underlying Servicer.

 

“Loan Asset” means, any loan interest or loan participation interest in the loan
obligations of any applicable Obligor owned by or Transferred to the Borrower as
set forth on the Portfolio Asset Schedule which loan interest or loan
participation interest includes all right, title and interest of the Borrower in
and to:

 

(a)       subject to the terms of any applicable Participation Agreement, any
amounts on deposit in any cash reserve, collection, custody or lockbox accounts
securing the Loan Assets;

 

(b)       all rights with respect to the Loan Assets to which the Borrower is
entitled as lender under the applicable Loan Agreement or as a loan participant
under the applicable Participation Agreement;

 



-15-

 

 

(c)       subject to the terms of any applicable Participation Agreement, any
Underlying Collateral securing the Loan Assets and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof, and all net liquidation proceeds;

 

(d)       the Portfolio Asset Files related to the Loan Assets, any Records, and
the documents, agreements, and instruments included in such Portfolio Asset
Files or Records;

 

(e)       subject to the terms of any applicable Participation Agreement, all
Liens, guaranties, indemnities, warranties, letters of credit, accounts, bank
accounts and property subject thereto from time to time purporting to secure or
support payment of the Loan Assets (or the Underlying Portfolio Obligations, as
applicable), together with all UCC financing statements, mortgages or similar
filings signed or authorized by an Obligor relating thereto;

 

(f)       each Portfolio Asset Assignment with respect to such Loan Assets
(including any rights of the applicable Borrower against the Transferor
thereunder) and the assignment to the Administrative Agent, for the benefit of
the Secured Parties, of all UCC financing statements, if any, filed by such
Borrower against any Transferor under or in connection with such Loan Asset
Assignment;

 

(g)       the assignment to the Administrative Agent, for the benefit of the
Secured Parties, of all UCC financing statements for the Loan Assets;

 

(h)       all records (including computer records) with respect to the
foregoing; and

 

(i)       all Collections, income, payments, proceeds and other benefits of each
of the foregoing.

 

“Loan Asset Assignment” means, an assignment, participation agreement (including
the Participation Agreement) or other agreement pursuant to which any Portfolio
Asset not originated by a Borrower is Transferred to a Borrower (a) in a form
substantially based upon the form document for loan assignments of the Loan
Syndications and Trading Association or the Loan Market Association, as
applicable, (b) in a form substantially based upon the form document for loan
assignments in the applicable Underlying Agreement or (c) in a form reasonably
agreed to by the applicable Borrower and the Administrative Agent (acting at the
written direction of the Initial Lender) on or prior to the Closing Date or
Cut-Off Date for such Portfolio Asset, as the case may be for such Portfolio
Asset.

 

“Loan Asset Value” means, as of any date of determination, the Market Value of
all Eligible Loan Assets in the aggregate as of such date.

 

“Loan Parties” means, collectively, the Borrower and Holdings.

 

“LTV” means, as of any date of determination, the ratio (expressed as a
percentage) of (a) the aggregate amount of Advances Outstanding to (b) the most
recent Total Portfolio Value of all Eligible Portfolio Assets as of such date
minus.

 

“LTV Trigger Event” has the meaning assigned to that term in clause (b) of the
definition of “Market Trigger Event”.

 

“Majority Lenders” means, the Lenders representing an aggregate of more than 50%
of the aggregate Advances Outstanding; provided that the sum of the aggregate
unpaid principal amount of the Advances Outstanding held or deemed held by the
Borrower, Holdings or any of their Affiliates shall be excluded for purposes of
making a determination of Majority Lenders at any time.

 



-16-

 

 

“Management Contracts” means, the management contracts entered into by the
Borrower in connection with the management of a Portfolio Asset.

 

“Market Trigger Event” means, as of any date of determination, (a) any Event of
Default has occurred and is continuing, or (b) the LTV as of such date exceeds
the Maximum Quarterly LTV Percentage then applicable (such Market Trigger Event,
set forth in this clause (b), the “LTV Trigger Event”).

 

“Market Value” means, with respect to each Eligible Loan Asset, the product of
(x) the outstanding principal amount of each Eligible Loan Asset (determined
exclusive of accrued interest and premium) and (y) the price (expressed as a
percentage of par) determined in the following manner: (i) the bid-side quote
determined by any of Loan X, Inc., Loan Pricing Corporation, MarkIt Partners or
any other nationally recognized loan pricing service selected by the Facility
Servicer; provided that, if the Facility Servicer reasonably determines that the
quote of any such loan pricing service is not current or accurate, the Facility
Servicer may reject such quote, or (ii) if the value of an Eligible Loan Asset
is not determined in accordance with clause (i) above (either because no
bid-side quote is available or the Facility Servicer rejects one or more loan
pricing services), the average of the bid-side quotes determined by at least two
independent broker-dealers active in the trading of such asset, or if only one
such bid can be obtained, such bid; provided that, if the Facility Servicer
determines that the quote of any such independent broker-dealer is not current
or accurate, the Facility Servicer may reject such quote, or (iii) if the value
of an Eligible Loan Asset is not determined in accordance with clause (i) or
(ii) above (either because no bid-side quote is available or the Facility
Servicer reasonably rejects one or more bid-side quotes), the value of such
Eligible Loan Asset (expressed as a percentage of par) shall be the Valuation
Price then in effect for such Eligible Loan Asset; further provided that with
respect to any Eligible Loan Asset to which there has been a Material Loan
Agreement Modification to which the applicable Lenders have not consented
pursuant to the terms hereof, such Eligible Loan Asset shall be valued as
provided in Section 2.04(b)).

 

“MassMutual Fee Letter” means, any fee letter or letters between the Initial
Lender and the Borrower, entered on, prior to or after the Closing Date.

 

“Material Adverse Effect” means, a material adverse effect on (a) the business,
financial condition, operations, liabilities (actual or contingent), performance
or properties of the Loan Parties, taken as a whole (b) the validity or
enforceability of this Agreement or any other Transaction Document or the
validity or enforceability of the Portfolio Assets generally or any material
portion of the Portfolio Assets, (c) the rights and remedies of the Collateral
Custodian, the Administrative Agent, the Facility Servicer, any Lender or any
other Secured Parties with respect to matters arising under this Agreement or
any other Transaction Document, (d) the ability of the Loan Parties, taken as a
whole, to perform their obligations under this Agreement or any other
Transaction Document or (e) the existence, perfection, priority or
enforceability of the Administrative Agent’s or the other Secured Parties’ Lien
on the Collateral Portfolio.

 



-17-

 

 

“Material Investment Event” means, any of the following with respect to an
Equity Investment: (a) any action under any Bankruptcy Laws relating to the
Private Equity Investment Sponsor or “Issuer” thereof, (b) default by the
Borrower directly or indirectly in its material obligations relating to such
investments (including failure of the Borrower directly or indirectly with
respect to its Equity Investment Obligations, including failure to fund any duly
called Equity Investment Capital Call in respect of such Equity Investment
beyond any applicable notice and cure period contained in the Constituent
Documents of the issuer of such Equity Investment) or the Borrower has been
declared a “defaulting partner” (or similar term or concept) under any Equity
Investment Agreement, and, such circumstance or event has not been cured
pursuant to the terms of the applicable Equity Investment Agreement or
effectively waived pursuant to the terms of the applicable Equity Investment
Agreement within thirty (30) days of such circumstance or event occurring, (c) a
complete write-down or write-off or any reduction in excess of 50% of the Market
Value of such Equity Investment by the Borrower and (d) occurrence of any
“change of control” or “key man event” (or such similar term or concept) under
the Constituent Documents of the issuer of any Equity Investment. In the event
of a Material Investment Event, the relevant Equity Investment with respect to
which such Material Investment Event has occurred shall be excluded from the
Borrowing Base.

 

“Material Loan Agreement Modification” means, any amendment or waiver of, or
modification or supplement to, or termination, cancellation or release of, a
Loan Agreement for a Loan Asset or for the Underlying Portfolio Obligation for a
Loan Asset, as applicable, executed or effected on or after the Cut-Off Date
that:

 

(a)       forgives, excuses, reduces, waives or modifies such Loan Agreement or
the related loan documents in a manner that would (i) reduce the outstanding
principal amount of the amount due thereunder or waive any payment default
thereunder, (ii) reduce the interest rate margin thereon by an amount that is
more than 50 basis points less than the original margin or (iii) reduce the
amount of any prepayment premium or any fees payable thereunder;

 

(b)       extends the scheduled maturity date for payment of principal,
interest, fees or other amounts payable under such Loan Agreement or the related
loan documents as in effect on the Cut-Off Date to a date that is more than six
(6) months after the initial scheduled maturity date or due date thereof, as the
case may be, as in effect on the Cut-Off Date;

 

(c)       releases any Obligor from its obligations under such Loan Agreement or
the related loan documents or permits an Obligor to assign or transfer its
rights and obligations under such Loan Agreement or the related loan documents
(in each case other than as contemplated by such loan documents);

 

(d)       releases any material Underlying Collateral for such Loan Asset other
than as set forth in such Loan Agreement or the related loan documents; or

 

(e)       alters any provision requiring the pro rata treatment of such Loan
Asset with pari passu obligations that has the effect of subordinating such Loan
Asset or commitment in a manner that adversely impacts the holders thereof.

 

“Maturity Date” means, the earlier to occur of (a) the Stated Maturity Date, as
such date may be extended pursuant to Section 2.15, and (b) the date the
Advances are accelerated after the occurrence of an Event of Default.

 

“Maximum Availability” means, at any time, the lesser of (a) the Maximum
Facility Amount at such time and (b) the Borrowing Base at such time.

 



-18-

 

 

“Maximum Facility Amount” means, at any time, an amount equal to the aggregate
Commitments of the Lenders at such time, as may be decreased in accordance with
Section 2.04. The Maximum Facility Amount on the Closing Date is $100,000,000.

 

“Maximum Quarterly LTV Percentage” means, as of any Determination Date, (i)
during the Availability Period, a percentage of LTV equal to 25.0% and (ii)
thereafter, 0.00%.

 

“Moody’s” means, Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means, a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate of the
Borrower contributed or had any obligation to contribute on behalf of its
employees at any time during the current year or the preceding five years.

 

“NAIC” has the meaning assigned to that term in Section 3.01(vii).

 

“Non-Rated Maturity Extension” has the meaning given to that term in Section
2.15(a).

 

“Non-Rated Maturity Extension Date” has the meaning given to that term in
Section 2.15(a).

 

“Note” has the meaning assigned to that term in Section 2.03(a).

 

“Notice of Borrowing” means, a written notice of borrowing from the Borrower to
the Administrative Agent and the Lenders substantially in the form of Exhibit B.

 

“Notice of Exclusive Control” has the meaning assigned to that term in the
Account Control Agreement.

 

“Notice of Interest Election” means, a written notice from the Borrower to the
Administrative Agent in the form of Exhibit I.

 

“NRSRO” has the meaning assigned to that term in Section 3.01(vii).

 

“Obligations” means, all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Administrative Agent, the Collateral Custodian, the Account
Bank, the Facility Servicer or any other Secured Party arising under this
Agreement or any other Transaction Document and shall include all liability for
principal of and interest on the Advances, Fees, indemnifications and other
amounts due or to become due by the Borrower to the Lenders, the Administrative
Agent, the Collateral Custodian, the Account Bank, the Facility Servicer and any
other Secured Party under this Agreement or any other Transaction Document,
including any Fee Letter and costs and expenses payable by the Borrower to the
Lenders, the Administrative Agent, the Collateral Custodian, the Account Bank,
the Facility Servicer or any other Secured Party, including reasonable
attorneys’ fees, costs and expenses, including interest, fees and other
obligations that accrue after the commencement of an insolvency proceeding (in
each case whether or not allowed as a claim in such insolvency proceeding).

 

“Obligor” means, collectively, in the case of any investment which is (i) a Loan
Asset, each Person obligated to make payments under a Loan Agreement, including
any guarantor thereof, and (b) an Equity Investment, the relevant Person or
Private Equity Fund who has issued such Equity Interests or Equity Investments.

 



-19-

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Commitment, Advance
or Transaction Document).

 

“Other Taxes” means, any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes payable or determined to be
payable to any Governmental Authority that arise from any payment made under,
the execution, delivery, performance, enforcement or registration of, from
receipt or perfection of a security interest under, filing and recording of this
Agreement, or any other Transaction Documents, or otherwise in connection with
this Agreement or any other Transaction Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment, grant of a
participation, or other transfer.

 

“Outstanding Principal Balance” means, at any time for any Loan Asset, the
outstanding principal amount of such Loan Asset at such time.

 

“Participant Register” has the meaning assigned to that term in Section 2.03(c).

 

“Participation Agreement” means, that certain Master Participation Agreement,
dated as of the Closing Date, among Holdings, the other Holders and the
Borrower, as the participant.

 

“Payment Date” means, (a) the last Business Day of each calendar quarter,
commencing with the calendar quarter ending September 30, 2020 and (b) the
Maturity Date.

 

“Payment Date Report” means, a report from the Facility Servicer substantially
in the form of Exhibit G.

 

“Pension Plan” has the meaning assigned to that term in Section 4.01(r).

 

“Permitted Investment” means any investment permitted pursuant to Section 3(b)
of the Account Control Agreement.

 

“Permitted Liens” means, any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person; (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the applicable Person; (c) Liens granted pursuant to or by the
Transaction Documents; (d) judgment Liens arising solely as a result of the
existence of judgments, orders, or awards that do not constitute an Event of
Default under this Agreement; (e) with respect to the Underlying Collateral for
any Loan Asset, (i) Liens in favor of the lenders, lead agent, administrative
agent, collateral agent or similar agent for the benefit of all holders of
indebtedness relating to such Loan Asset (or the Underlying Portfolio Obligation
as applicable) and (ii) ”permitted liens” as defined in the Loan Agreement for
such Loan Asset or such comparable definition if “permitted liens” is not
defined therein; (f) Liens routinely imposed on all cash or securities by the
Account Bank, to the extent permitted under the Account Control Agreement; and
(g) Liens consisting of restrictions on transfer of a Loan Asset or rights of
set off or withholding set forth in the underlying Loan Agreement.

 



-20-

 

 

  

“Person” means, an individual, limited partnership, partnership, corporation
(including a statutory or business trust), limited liability company, joint
stock company, trust, unincorporated association, sole proprietorship, joint
venture, government (or any agency or political subdivision thereof) or other
entity.

 

“Pledged Equity” has the meaning assigned to that term in Section 2.09(b).

 

“Portfolio Asset Assignment” means, each Loan Asset Assignment and each Equity
Investment Transfer Agreement.

 

“Portfolio Asset Checklist” means, with respect to each Portfolio Asset, an
electronic or hard copy, as applicable, of a checklist of all Required Portfolio
Documents, substantially in the form of Exhibit C, prepared by the Borrower (or
the Portfolio Asset Servicer on their behalf) for each such Portfolio Asset.

 

“Portfolio Asset File” means, with respect to each Portfolio Asset, a file
containing each of the agreements, instruments, certificates and other documents
and items set forth on the Portfolio Asset Checklist with respect to such
Portfolio Asset.

 

“Portfolio Asset Schedule” means, (a) a schedule of the Portfolio Assets and
setting forth for each such Portfolio Asset (i) the Portfolio Asset number for
such Portfolio Asset, (ii) the Obligors for such Portfolio Asset, (iii) the
current principal balance or nominal value or amount or percentage ownership
interest held, as applicable, of (A) such Portfolio Asset and (B) with respect
to each Loan Asset, the Underlying Portfolio Obligation for such Loan Asset, as
applicable, (iv) the Underlying Agreement, and Participation Agreement for each
Loan Asset, as applicable, (v) any Portfolio Asset Assignment for each Portfolio
Asset, (vi) whether such Portfolio Asset is an Eligible Portfolio Asset and
(vii) the other information specified for a Portfolio Asset as set forth on
Schedule I, as delivered by the Borrower to the Facility Servicer and as updated
from time to time as provided herein or (b) a Servicing Report containing the
information described in clauses (a)(i) through (a)(vii) above.

 

“Portfolio Asset Servicer” means, Business Development Corporation of America,
not in its individual capacity, but in its capacity as portfolio asset servicer
pursuant to the terms of this Agreement, together with its successors and
permitted assigns, including any successor appointed pursuant to Article VIII.

 

“Portfolio Assets” means, collectively, all Equity Investments and all Loan
Assets.

 

"Portfolio Company" means, any Person that meets the definition of the term
"Affiliate" with respect to the Borrower or Holdings solely as a result of
portfolio investments made by any Affiliates of Benefit Street Partners L.L.C.

 



-21-

 

 

“Prime Rate” means, for any day, the greater of (a) the rate of interest per
annum from time to time published in the money rates section of The Wall Street
Journal or any successor publication thereto as the “prime rate” then in effect
and (b) 0%. If such rate of interest, as set forth from time to time in the
money rates section of The Wall Street Journal, becomes unavailable for any
reason as determined by the Initial Lender, the “Prime Rate” shall be any
similar rate quoted therein (as reasonably determined) by the Initial Lender or
any similar release by the Federal Reserve Board (as reasonably determined by
the Initial Lender).

 

“Principal Collections” means, any cash Collections deposited in the Collection
Account in accordance with the terms hereof that are not Interest Collections.

 

“Private Equity Fund” means, any investment fund, managed account, co-invest
vehicle or similar managed or advised by a Private Equity Investment Sponsor
with respect to which the Equity Investments are made.

 

“Private Equity Investment Sponsor” means, a sponsor, general partner,
investment manager or other Person performing a similar role with respect to an
Equity Investment and in respect of any particular Equity Investment, the Person
who serves as the “Sponsor” for the funds listed on the Equity Investment
Schedule and its successors (which, for the avoidance of doubt, may be Holdings
or an Affiliate thereof), as such schedule may be revised from time to time
after the Closing Date as reasonably agreed by Facility Servicer and the
Borrower.

 

“Pro Rata Share” means, with respect to any Lender as of any date of
determination, the ratio of such Lender’s Commitment to the aggregate
Commitments of all Lenders as of such date.

 

“Proceeds” means, with respect to the Collateral, all property that is
receivable or received when such Collateral is collected, sold, liquidated,
foreclosed, exchanged, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes all rights to payment with respect to any
insurance relating to such Collateral.

 

“Purchase Price” means, with respect to any Eligible Loan Asset, the aggregate
purchase price paid by the Borrower to purchase such Eligible Loan Asset (which
(a) shall be expressed as a percentage of par and (b) shall be determined
exclusive of accrued interest and premium).

 

“Qualified Institution” means, (i) a depository institution or trust company
organized under the laws of the United States or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank), (a) that
has either (1) a long-term unsecured debt rating of “Baa2” or better by Moody’s
and “BBB” or better by S&P or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P or “P-1” or better by
Moody’s, (b) the parent corporation of which has either (1) a long-term
unsecured debt rating of “Baa2” or better by Moody’s and “BBB” or better by S&P
or (2) a short-term unsecured debt rating or certificate of deposit rating of
“A-1” or better by S&P and “P-1” or better by Moody’s or (c) is otherwise
acceptable to the Administrative Agent (acting at the written direction of
Majority Lenders) and (ii) the deposits of which are insured by the Federal
Deposit Insurance Corporation.

 



-22-

 

 

“Quarterly LTV Certificate” means, a certificate setting forth the calculation
of LTV and Total Portfolio Value as of the applicable date of determination,
substantially in the form of Exhibit A, prepared by the Borrower.

 

“Rated Maturity Extension” has the meaning given to that term in Section
2.15(a).

 

“Rated Maturity Extension Date” has the meaning given to that term in Section
2.15(a).

 

“Rating” has the meaning given to that term in Section 2.15(a).

 

“Recipient” means, (a) the Administrative Agent, or (b) any Lender, as
applicable.

 

“Records” means, all books, records and other information executed in connection
with the Transfer and maintenance of the Portfolio Assets in the Collateral
Portfolio or maintained with respect to the Collateral Portfolio and the related
Obligors that the Borrower, the Portfolio Asset Servicer or the Collateral
Custodian has generated, or in which the Borrower has otherwise obtained an
interest, including, with respect to the Portfolio Assets, documents under which
the Borrower has acquired an interest pursuant to a Portfolio Asset Assignment.

 

“Recoveries” means, as of the time any Underlying Collateral for any Loan Asset
is Sold, discarded or abandoned (after a determination by the Portfolio Asset
Servicer, the Counterparty Lender, Underlying Agent or Underlying Servicer, as
applicable, that such Underlying Collateral has little or no remaining value) or
otherwise determined to be fully liquidated by the Portfolio Asset Servicer or
such Counterparty Lender, Underlying Agent or Underlying Servicer, the Proceeds
from the Sale of such Underlying Collateral, Insurance Proceeds or any other
recoveries (including interest proceeds recovered) with respect to such
Underlying Collateral and amounts representing late fees and penalties, net of
any amounts received that are required under the Loan Agreement for the
applicable Loan Asset to be refunded to the related Obligor.

 

“Register” has the meaning assigned to that term in Section 2.03(b).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release Date” has the meaning assigned to that term in Section 2.11(b).

 

“Replacement Servicer” has the meaning assigned to that term in Section 8.01(c).

 

“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.

 

“Reporting Date” means, with respect to a Payment Date, the 2nd Business Day
preceding such Payment Date or if such day is not a Business Day, the
immediately preceding Business Day.

 



-23-

 

 

“Required Equity Documents” means, for each Equity Investment, copies of the
following executed documents or instruments, all as specified on the related
Portfolio Asset Checklist, to the extent applicable for such Equity Investment:
(i) Equity Investment Agreement, (ii) indemnities, (iii) stock purchase
agreement, (iv) investor rights agreement, (v) voting agreement, (vi) tax
sharing agreement, (vii) any Constituent Document, (viii) subscription
agreement, (ix) side letter, (x) option agreement, (xi) capital call agreement,
(xii) warrant, and (xiii) any other executed documents or agreements related
thereto as reasonably requested by the Initial Lender (but solely to the extent
in the possession of Borrower (or the Portfolio Asset Servicer on its behalf)).
For the avoidance of doubt, all Required Equity Documents may be delivered
electronically.

 

“Required Loan Documents” means, for each Loan Asset or Underlying Portfolio
Obligation, electronic copies of the following documents, all as specified on
the related Portfolio Asset Checklist, to the extent applicable for such Loan
Asset or Underlying Portfolio Obligation: (i) executed loan agreement, guaranty,
if any, note purchase agreement, if any, security agreement and promissory note,
and (ii) any other executed documents or agreements related thereto as
reasonably requested by Administrative Agent, acting at the written direction of
the Initial Lender (but solely to the extent in the possession of Borrower (or
the Portfolio Asset Servicer on its behalf)). For the avoidance of doubt, all
Required Loan Documents may be delivered electronically.

 

“Required Portfolio Documents” means, collectively, the Required Loan Documents
and the Required Equity Documents.

 

“Required RIC Distributions” means the minimum amount that would be required to
be distributed by the Borrower (i) at the discretion of Holdings, in order to
meet the requirements under Section 852(a) of the Code and (ii) at the
discretion of Holdings, to avoid the excise tax imposed under Section 4982 of
the Code, in each case, if the Borrower was treated as a regulated investment
company under Section 851 through 855 of the Code; provided, that Required RIC
Distributions shall be zero during any period in which (a) Holdings does not
satisfy the requirements under the Code and applicable Treasury Regulations for
being a regulated investment company or (b) the Borrower ceases to be an entity
that is disregarded as separate from Holdings for federal income tax purposes.

 

“Responsible Officer” means, (a) when used with respect to the Administrative
Agent or the Collateral Custodian any officer in the corporate trust office of
the Administrative Agent or the Collateral Custodian, including any vice
president, assistant vice president, assistant secretary, trust officer or any
other officer thereof customarily performing functions similar to those
performed by the individuals who at the time shall be such officers,
respectively, or to whom any matter is referred because of such officer’s
knowledge of or familiarity with the particular subject, and, in each case,
having direct responsibility for the administration of this Agreement and the
other Transaction Documents to which such Person is a party; provided that any
notices sent to the Administrative Agent or the Collateral Custodian in
accordance with Section 11.02 shall be deemed to have been received by the
Administrative Agent or the Collateral Custodian, as applicable and (b) when
used with respect to any other Person, any duly authorized person of such Person
and, with respect to a particular matter, any other duly authorized person of
such Person to whom such matter is referred because of such person’s knowledge
of and familiarity with the particular subject, and in each case with direct
responsibility for the administration of this Agreement.

 

“Restricted Junior Payment” means, (a) any dividend or other distribution
(including without limitation any Required RIC Distributions), direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend or other distribution paid solely in
interests of that class of membership interests or in any pari passu or junior
class of membership interests of the Borrower, (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of membership interests of the Borrower now or
hereafter outstanding, (c) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Borrower now or hereafter
outstanding, or (d) any payment of management fees by the Borrower.

 



-24-

 

 

“Review Criteria” has the meaning assigned to that term in Section 9.02(b)(i).

 

“Sale” has the meaning assigned to that term in Section 2.11(a).

 

“Sanctioned Country” means, a country or territory that is the subject of a
comprehensive sanctions program maintained under any Sanctions and
Anti-Terrorism Law (at the time of this Agreement, Cuba, Iran, North Korea,
Syria and the Crimea region of Ukraine).

 

“Sanctioned Person” means, (a) any Person included on a list of designated or
restricted Persons maintained by OFAC (defined below) (including OFAC’s
Specially Designated Nationals and Blocked Persons List and Sectoral Sanctions
Identifications List), the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or any other relevant
Governmental Authority having jurisdiction over such Person, (b) any Person
located, organized, or resident in a Sanctioned Country, or (c) any Person 50%
or more owned, directly or indirectly, individually or in the aggregate, or
controlled by any such Person or Persons described in clauses (a) or (b).

 

“Sanctions and Anti-Terrorism Laws” means, any and all Applicable Laws relating
to terrorism and economic or financial sanctions or trade embargoes or
anti-terrorism laws administered or enforced by the U.S. Government (including
the U.S. Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”)), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or, as to any person, any other applicable or any other
relevant Governmental Authority, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Applicable Laws, all as
amended, supplemented or replaced from time to time.

 

“Scheduled Payment” means, each scheduled Distribution or payment of principal
or interest required to be made by an Obligor on a Portfolio Asset or Underlying
Portfolio Obligation, as applicable, as adjusted pursuant to the terms of the
related Underlying Agreement.

 

“Secured Party” means, each of the Administrative Agent, each Lender (together
with its permitted successors and assigns), each other Indemnified Party, the
Facility Servicer, the Collateral Custodian and the Account Bank; provided that
in any context requiring a Secured Party to give direction to the Administrative
Agent, such reference to Secured Party shall not include the Administrative
Agent, the Collateral Custodian or the Account Bank.

 

“Servicer Termination Event” means, with respect to an Applicable Servicer, the
occurrence of any one or more of the following events:

 

(a)a Bankruptcy Event shall occur with respect to such Applicable Servicer;

 

(b)such Applicable Servicer shall assign its rights or obligations as “Facility
Servicer” or “Portfolio Asset Servicer”, as applicable, hereunder (other than as
expressly provided herein) to any Person without the consent of the
Administrative Agent (acting at the written direction of the Majority Lenders);

 



-25-

 

 

(c)any failure in any material respect by such Applicable Servicer to observe or
perform any covenant or other agreement of such Applicable Servicer set forth in
this Agreement or the other Transaction Documents (other than actions with
respect to which another clause of this definition expressly relates), which
continues to be unremedied for a period of 30 days (if such failure can be
remedied) after the earlier to occur of (i) the date on which written notice of
such failure shall have been given to such Applicable Servicer by the
Administrative Agent (acting at the written direction of the Majority Lenders)
or Borrower and (ii) the date on which a Responsible Officer of such Applicable
Servicer acquires knowledge thereof (or such extended period of time reasonably
approved by Borrower not to exceed 60 days in the aggregate provided that such
Applicable Servicer is diligently proceeding in good faith to cure such failure
or breach); and

 

(d)any representation, warranty or certification made by such Applicable
Servicer in any Transaction Document or in any certificate delivered pursuant to
any Transaction Document shall prove to have been incorrect when made, which
materially and adversely affects the interests of the Administrative Agent,
Borrower or the Lenders.

 

“Servicer Termination Expenses” has the meaning assigned to that term in Section
8.01(b).

 

“Servicer Termination Notice” has the meaning assigned to that term in
Section 8.01(b).

 

“Servicing Report” means, a report from the Portfolio Asset Servicer
substantially in the form of Exhibit J.

 

“Servicing Standard” means, with respect to any Portfolio Assets included in the
Collateral Portfolio, to service and administer such Portfolio Assets on behalf
of the Borrower in accordance with Applicable Law, the terms of this Agreement
and the other Transaction Documents, the Underlying Agreements, and with
reasonable care and in good faith using a degree of skill and attention no less
than that which a Person exercises with respect to comparable assets that it
manages for itself and for others with similar objectives and policies.

 

“State” means, one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means, December 31, 2020, as such may be extended
pursuant to Section 2.15.

 

“Subsidiary” means, with respect to a Person, a corporation, limited liability
company, partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

“S&P” means, Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

 



-26-

 

 

“Taxes” means, any present or future taxes, levies, imposts, duties, charges,
deductions, withholdings (including backup withholding), assessments or fees of
any nature (including interest, penalties, and additions thereto) that are
imposed by any Governmental Authority; provided that, “Taxes” shall exclude any
Required RIC Distributions.

 

“Total Portfolio Value” means, as of any date of determination, the aggregate of
the Loan Asset Value and the Equity Investment Value.

 

“Transaction Documents” means, this Agreement, any Note, the Account Control
Agreement, the Fee Letters, each Assignment and Assumption Agreement, each
Participation Agreement and each agreement, instrument, certificate or other
document related to any of the foregoing.

 

“Transfer” means, (a) the acquisition by, or the transfer or assignment to, the
Borrower of an Eligible Portfolio Asset or other Portfolio Asset (i) with
respect to a Loan Asset, pursuant to a Loan Asset Assignment or Participation
Agreement, as applicable, or (ii) with respect to an Equity Investment, pursuant
to an Equity Investment Transfer Agreement, (b) the origination of an Eligible
Loan Asset or other Loan Asset by the Borrower pursuant to a Loan Agreement or
Participation Agreement, as applicable, or (c) with respect to an Eligible
Equity Investment or other Equity Investment, the transfer or acquisition by the
Borrower of an ownership interest in an applicable Obligor, in each case,
subject to the prior written consent of the Initial Lender.

 

“Transferor” means, with respect to any Transfer pursuant to clause (a) of the
definition thereof, (a) the assignor of a Loan Asset under a Loan Asset
Assignment or Participation Agreement, or (b) the assignor of an Equity
Investment under an Equity Investment Transfer Agreement.

 

“UCC” means, the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Underlying Agent” means, with respect to a Portfolio Asset, any administrative
agent, trustee or other similar agent or representative, if any, appointed by
the lenders or holders party to the Underlying Agreement for such Portfolio
Asset, to administer such Portfolio Asset or the Underlying Portfolio
Obligations for such Portfolio Asset.

 

“Underlying Agreement” means, each (i) Loan Agreement, and/or (ii) Equity
Investment Agreement, as applicable.

 

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets pledged or mortgaged as collateral to secure repayment of such Loan
Asset or the Underlying Portfolio Obligation for such Loan Asset, as applicable,
including, mortgaged property and all proceeds from any sale or other
disposition of such property or other assets.

 

“Underlying Obligor Default” means, with respect to any Portfolio Asset owned by
the Borrower following the Cut-Off Date relating thereto, the occurrence of one
or more of the following events (any of which, for the avoidance of doubt, may
occur more than once):

 

(a)       an Obligor payment default in respect of principal or interest has
occurred and is continuing with respect to a Loan Asset (after giving effect to
any grace or cure period set forth in the applicable Loan Agreement);

 



-27-

 

 

(b)       any other event of default or similar event or circumstance under the
Underlying Agreement for such Portfolio Asset for which the Borrower (or agent
or required lenders pursuant to the applicable Loan Agreement, as applicable)
has elected to exercise any of its rights and remedies (excluding rights and
remedies related to notices of default or reservation of rights, forbearances,
imposition of reserves or any actions to perfect Liens on the Underlying
Collateral or declining to make any new loans under the Underlying Agreement) to
enforce such Portfolio Asset (including with respect to Loan Assets, the
acceleration of the loan obligations relating thereto), unless otherwise agreed
to in writing by the Initial Lender; or

 

(c)       a Bankruptcy Event occurs with respect to any related Obligor.

 

“Underlying Portfolio Obligation” means, with respect to a Loan Asset consisting
of a loan participation, the loan of any applicable Obligor in which such Loan
Asset is participating.

 

“Underlying Servicer” means, with respect to a Loan Asset consisting of a loan
participation, any sub-agent or servicer appointed by the Underlying Agent for
such Loan Asset to administer and service the Underlying Portfolio Obligations
for such Loan Asset.

 

“United States” means, the United States of America.

 

“Unmatured Event of Default” means, any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time, or
both, would be an Event of Default.

 

“Unused Commitment Fee” has the meaning assigned to that term in Section
2.05(h).

 

“Valuation Price” means, with respect to any Eligible Loan Asset for which the
Market Value thereof is not determined pursuant to clause (i) or (ii) of the
definition of “Market Value” on any date of determination, the most recent
valuation, dated no earlier than ninety (90) days prior to the date of
determination, of such Eligible Loan Asset provided to the Borrower (with a copy
to the Facility Servicer) by a nationally recognized valuation firm acceptable
to the Facility Servicer; provided that, if the Borrower determines that the
valuation provided by such valuation firm is not an accurate valuation, the
Borrower may elect, in its sole discretion, to (x) solicit executable bids from
an independent broker-dealer active in the trading of such asset and acceptable
to the Facility Servicer, and any such executable bid shall be the “Valuation
Price” with respect to such Eligible Loan Asset or (y) engage a nationally
recognized valuation firm acceptable to the Facility Servicer to value such
Eligible Loan Asset, and such valuation shall the “Valuation Price” with respect
to such Eligible Loan Asset.

 

Section 1.02        Other Terms. All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP or IFRS, as
applicable. All terms used in Article 9 of the UCC in the State of New York, and
used but not specifically defined herein, are used herein as defined in such
Article 9.

 

Section 1.03        Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means, “from and including” and the words
“to” and “until” each mean “to but excluding.”

 



-28-

 

 

Section 1.04        Interpretation. In each Transaction Document, unless a
contrary intention appears:

 

(a)          the singular number includes the plural number and vice versa;

 

(b)          reference to any Person includes such Person’s successors and
assigns but only if such successors and assigns are not prohibited by the
Transaction Documents;

 

(c)           reference to any gender includes each other gender;

 

(d)          reference to day or days without further qualification means,
calendar days;

 

(e)          reference to any time means, New York, New York time;

 

(f)            the term “or” is not exclusive;

 

(g)          reference to the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”;

 

(h)          reference to any agreement (including any Transaction Document),
document or instrument means, such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

 

(i)            reference to any Applicable Law means, such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means,
that provision of such Applicable Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision;

 

(j)            unless otherwise expressly stated in this Agreement, if at any
time any change in generally accepted accounting principles (including the
adoption of IFRS) would affect the computation of any covenant (including the
computation of any financial covenant) set forth in this Agreement or any other
Transaction Document, the Borrower, the Facility Servicer and the Initial Lender
shall negotiate in good faith to amend such covenant to preserve the original
intent in light of such change; provided, that, until so amended, (i) such
covenant shall continue to be computed in accordance with the application of
generally accepted accounting principles prior to such change and (ii) the
Borrower shall provide to the Facility Servicer and the Administrative Agent a
written reconciliation in form and substance reasonably satisfactory to the
Facility Servicer, between calculations of such covenant made before and after
giving effect to such change in generally accepted accounting principles;

 

(k)          if payment or performance of any obligation of the Borrower
hereunder is due on a date which is not a Business Day, the required date for
payment or performance shall be the next Business Day; and

 



-29-

 

 

(l)            the Equity Investment Value or Loan Asset Value of an Eligible
Portfolio Asset that is proposed to be Transferred to the Borrower shall be
determined on the trade date with respect to such Eligible Portfolio Asset and,
for the avoidance of doubt, shall not be re-tested on the settlement date.

 

Section 1.05        Advances to Constitute Loans. Notwithstanding any provision
herein to the contrary, the parties hereto intend that the Advances made
hereunder constitute a “loan” and not a “security” for all purposes, including
Section 8-102(15) of the UCC.

 

ARTICLE II.
THE FACILITY

 

Section 2.01        Advances. On the terms and conditions hereinafter set forth,
each Lender, severally and not jointly, shall make Advances to the Borrower as
the Borrower may request at its option from time to time on any Business Day
during the Availability Period in an amount which after giving effect to such
Advances (a) would not cause the aggregate Advances Outstanding to exceed the
Maximum Availability on such date, and (b) would not cause the LTV to exceed the
Maximum Quarterly LTV Percentage. Notwithstanding anything contained in this
Section 2.01 or elsewhere in this Agreement to the contrary (a) if an Event of
Default or a Market Trigger Event has occurred or is continuing, each Lender may
decline to make any Advance hereunder or suspend and/or terminate such Lender’s
Commitments and (b) no Lender is obligated to make any Advance in an amount that
would, after giving effect to such Advance, exceed such Lender’s Commitment less
the aggregate outstanding amount of any Advances funded by such Lender. Each
Advance to be made hereunder shall be made by the Lenders in accordance with
their respective Pro Rata Shares. If the Availability Period has been suspended
as provided in this Section 2.01, the Availability Period shall be reinstated
once the Administrative Agent (acting at the written direction of the Majority
Lenders), in its reasonable discretion, waives the Event of Default or Market
Trigger Event which gave rise to such suspension in accordance with Section
11.01 or the Event of Default or a Market Trigger Event which gave rise to such
suspension no longer exists. No portion of any Advance shall be funded or held
by any Lender with Plan Assets, unless such Lender fully satisfies all of the
requirements and conditions of an applicable prohibited transaction exemption.

 

Section 2.02        Procedure for Advances.

 

(a)          The Borrower shall request an Advance by delivery of a Notice of
Borrowing to the Administrative Agent and Lenders, with a copy to the Facility
Servicer, no later than 2:00 p.m. two (2) Business Days immediately prior to the
proposed date of such Advance (or such shorter period of time agreed to by the
Administrative Agent and the Lenders in their sole discretion); provided that if
the proposed date of the Initial Advance is the Closing Date, the Notice of
Borrowing with respect to the Initial Advance may be delivered on the Closing
Date. Each Notice of Borrowing must be accompanied by a duly completed Borrowing
Base Certificate (updated to the date such Advance is requested and giving pro
forma effect to the Advance requested and the use of the proceeds thereof) and
certify:

 

(i)the amount of such Advance, which must be at least equal to $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, or if less, the remainder of the
Commitments;

 

(ii)that such advance would not cause (i) the aggregate Advances Outstanding to
exceed the Maximum Availability on such date or (ii) the LTV to exceed 25% on
such date (after giving effect to any Transfer effectuated from the use of
proceeds thereof and any substantially concurrent Sale of Eligible Portfolio
Assets and/or any prepayment of Advances);

 



-30-

 

 

(iii)the proposed date of such Advance (which must be a Business Day);

 

(iv)whether such Advance is to be an ABR Advance or a LIBOR Advance;

 

(v)with respect to any Advance other than the Initial Advance, whether the
proceeds of such Advance are to be used (A) to finance the Transfer of Eligible
Portfolio Assets, (B) to fund Delayed Draws as permitted by this Agreement, (C)
to pay fees and expenses of Holdings and the Borrower in connection with the
transactions contemplated by this Agreement and any Underlying Agreement,
including brokers fees, or (D) to make Restricted Junior Payments to Holding
expressly permitted hereunder;

 

(vi)if the proceeds of such Advance are to be used to fund a Delayed Draw, the
amount of such Delayed Draw and the Delayed Draw Loan Asset to which it applies;

 

(vii)if the proceeds of such Advance are to be used in connection with the
Transfer of Portfolio Asset, (A) a description of such Portfolio Asset and
whether such Portfolio Asset is a Delayed Draw Loan Asset, (B) if such Portfolio
Asset is a Delayed Draw Loan Asset, the maximum amount of Delayed Draws that may
be made thereunder after the applicable Cut-Off Date, and (C) that such
Portfolio Asset is an Eligible Portfolio Asset, in each case by delivering an
updated Portfolio Asset Schedule;

 

(viii)detailed instructions as to where the proceeds of such Advance are to be
deposited or transferred; and

 

(ix)all conditions precedent for such Advance described in Article III have been
satisfied or will be satisfied on the proposed date of such Advance.

 

If the Borrower does not make an election as to whether an Advance is to be an
ABR Advance or a LIBOR Advance, then the requested Advance will be a LIBOR
Advance.

 

(b)          Promptly upon receipt of a Notice of Borrowing, the Administrative
Agent shall notify the Lenders of the requested Advance and each Lender shall
make the Advance on the terms and conditions set forth herein. No later than
11:00 a.m. on the Advance Date of each Advance, upon satisfaction of the
applicable conditions set forth in Article III, each Lender shall, in accordance
with instructions received by the Administrative Agent from the Borrower, make
available to the Administrative Agent, in same day funds, an amount equal to
such Lender’s Pro Rata Share of such Advance, by payment into the account most
recently designated by it for such purpose by notice to the Lenders. Upon
receipt of all requested funds, the Administrative Agent will make such Advance
available to the Borrower in same day funds by promptly wiring the amounts so
received, in like funds, to the account designated by the Borrower in the
applicable Notice of Borrowing. Any funds held by the Administrative Agent shall
be held uninvested.

 

(c)           The obligation of each Lender to remit its Pro Rata Share of any
Advance is several from that of each other Lender and the failure of any Lender
to so make such amount available to the Borrower shall not relieve any other
Lender of its obligations hereunder.

 



-31-

 

 

(d)          Subject to Section 2.04 and the other terms, conditions, provisions
and limitations set forth herein, the Borrower may borrow, repay or prepay and
reborrow Advances during the Availability Period.

 

Section 2.03        Evidence of Debt.

 

(a)          If requested by a Lender, the Borrower shall deliver to the Lender
a duly executed Note payable to such Lender and its registered assigns (the
“Note”) in substantially the form of Exhibit D.

 

(b)          The Administrative Agent shall maintain, solely for this purpose as
the non-fiduciary agent of the Borrower, at its address referred to in
Section 11.02, a copy of each Assignment and Assumption Agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders, the Commitments of, and principal amounts of (and stated
interest on) the Advances owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent, each Lender and the other parties hereto shall treat each
person whose name is recorded in the Register as a Lender under this Agreement
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior written notice.

 

(c)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts of (and stated interest on) each participant’s interest in the Advances,
loans or other obligations under the Transaction Documents (the “Participant
Register”); provided that (a) no Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Advances, commitments, loans or its other obligations under any Transaction
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Advances, commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and (b) the Administrative Agent shall have no liability or
obligation to make determinations with respect to the rights of Participants
hereunder or otherwise with respect to any Participant Register. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

Section 2.04        Repayment; Termination of Commitments.

 

(a)          The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all outstanding Advances, together with all
accrued and unpaid interest thereon. The Borrower shall also repay the
outstanding principal amount of the Advances as provided in Section 2.08. The
Borrower may not prepay Advances except as provided by this Section 2.04 and
Section 2.08.

 



-32-

 

 

(b)          Unless consent is obtained with respect to a Material Loan
Agreement Modification as provided in Section 5.01(e), the Market Value of each
Eligible Loan Asset subject to such Material Loan Agreement Modification for
purposes of calculating the Borrowing Base and Total Portfolio Value, as
applicable, will be reduced by 50% until such time that such Loan Asset obtains
a valuation from an independent third party service provider no sooner than
ninety (90) days after such Material Loan Agreement Modification at which time
the value shall be equal to the Market Value of each such Eligible Loan Asset as
determined by such third party service provider after such Material Loan
Agreement Modification. The Borrower shall calculate the Borrowing Base after
giving effect to such reduction and deliver a Borrowing Base Certificate with
respect thereto to the Administrative Agent, the Lenders and the Facility
Servicer within five (5) Business Days of entering into such Material Loan
Agreement Modification. The Borrower acknowledges that such reduction may cause
a Market Trigger Event.

 

(c)           The Borrower may prepay the Advances Outstanding during the
Availability Period, without a corresponding reduction in the Commitments, in
whole or in part, without premium or penalty at the option of the Borrower, in a
minimum amount of at least $1,000,000, by delivering a notice of such prepayment
(which notice shall include a Borrowing Base Certificate updated to the date of
such prepayment and giving pro forma effect to such prepayment requested) to the
Administrative Agent no later than 2:00 p.m., with a copy to Initial Lender, at
least one (1) Business Day, or in the case of any termination of the
Commitments, no later than 2:00 p.m. and at least three (3) Business Days, prior
to such prepayment.

 

(d)          Upon any prepayment of Advances Outstanding pursuant to this
Section 2.04, the Borrower shall also pay in full any accrued and unpaid
interest and all costs and expenses of the Secured Parties related to such
Advances due and payable under this Agreement. The Administrative Agent shall
apply amounts received from the Borrower pursuant to this Section 2.04 to the
pro rata payment of all accrued and unpaid interest with respect to such
Advances and all due and payable costs and expenses of the Secured Parties
related to such Advances until paid in full and thereafter to prepay such
Advances Outstanding.

 

(e)          The Borrower may not terminate the Commitments, in whole or in
part, prior to the end of the Availability Period.

 

Section 2.05        Interest and Fees.

 

(a)          The Borrower shall pay interest on the outstanding principal amount
of the Advances at a rate per annum equal to (i) with respect to LIBOR Advances,
LIBOR for the applicable LIBOR Period plus the Applicable Spread and (ii) with
respect to ABR Advances, the Alternative Base Rate. Interest is payable on each
Payment Date as and to the extent provided in Section 2.08 commencing on the
first Payment Date ending a full calendar quarter after the Closing Date. If
accrued and unpaid interest is not paid in full on a Payment Date, the Borrower
shall pay additional interest on such accrued and unpaid interest at the same
rate per annum as the Borrower pays on the Advances, such additional interest
being payable on each Payment Date as and to the extent provided in
Section 2.08.

 

(b)          An Advance will be an ABR Advance or a LIBOR Advance as specified
in the Notice of Borrowing therefor. Thereafter, the Borrower may elect to
convert an ABR Advance to a LIBOR Advance, convert a LIBOR Advance to an ABR
Advance or to continue an Advance as an ABR Advance or LIBOR Advance, as
applicable, all as provided in this Section 2.05(b). Each election pursuant to
this Section 2.05(b) must be made upon the Borrower’s irrevocable notice to the
Administrative Agent, with a copy to the Initial Lender and Facility Servicer,
in the form of a written Notice of Interest Election, appropriately completed
and signed by a Responsible Officer of the Borrower, and must be received by the
Administrative Agent not later than 2:00 p.m. three (3) Business Days
immediately prior to the proposed conversion or continuation date. Each Notice
of Interest Election must specify the following information:

 



-33-

 

 

(i)                     the Advance to which such Notice of Interest Election
applies;

 

(ii)                   the effective date of the election made pursuant to such
Notice of Interest Election (which must be a Business Day); and

 

(iii)                  whether the resulting Advance is to be an ABR Advance or
LIBOR Advance.

 

(c)           Promptly following receipt of a Notice of Interest Election, the
Administrative Agent shall provide such Notice of Interest Election to each
Lender. If the Borrower fails to deliver a timely and complete Notice of
Interest Election with respect to a LIBOR Advance prior to the end of the LIBOR
Period therefor, then such Advance is automatically continued in whole as a
LIBOR Advance to the next applicable LIBOR Period upon the expiration of the
then current LIBOR Period with respect thereto.

 

(d)          If the Initial Lender determines (which determination will be
conclusive absent manifest error) or the Borrower or the Majority Lenders notify
the Initial Lender and the Administrative Agent (with, in the case of the
Majority Lenders, a copy to the Borrower), in writing, that the Borrower or the
Majority Lenders (as applicable) have determined, that any of the following
events have occurred or are reasonably expected to occur:

 

(i)any law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender to make, maintain or fund Advances whose
interest is determined by reference to LIBOR, or to determine or charge interest
rates based upon LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, U.S. dollars in the London interbank market;

 

(ii)adequate and reasonable means, do not exist for determining LIBOR for any
LIBOR Period, including because LIBOR is not available or published on a current
basis, and such circumstances are unlikely to be temporary;

 

(iii)the administrator of LIBOR or a Governmental Authority having jurisdiction
over any Lender has made a public statement identifying a specific date after
which LIBOR will no longer be made available, or used for determining the
interest rate of loans;

 

(iv)the rate at which deposits of United States dollars are being offered to any
Lender or any of its respective assignees in the London interbank market does
not adequately or fairly reflect the cost to the Lenders of making, funding or
maintaining any Advance;

 

(v)the inability of a Lender to obtain United States dollars in the London
interbank market to make, fund or maintain any Advance or dollar deposits are
not being offered to lenders in the applicable offshore interbank market for the
applicable amount and LIBOR Period of any Advances; or

 



-34-

 

 

(vi)syndicated loans currently being executed, or that include language similar
to that contained in this Section 2.05(d), are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

 

then, reasonably promptly after such determination by the Initial Lender, or
receipt by the Initial Lender and the Administrative Agent of such notice, as
applicable, the Initial Lender, the Administrative Agent (acting at the written
direction of the Initial Lender) and the Borrower may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein to cause such
rate to be comparable to three-month LIBOR and any other technical amendments
related thereto) that is the quarterly pay reference rate recognized or
acknowledged as being the industry standard for leveraged loans (which
recognition may be in the form of a press release, a member announcement, a
member advice, letter, protocol, publication of standard terms or otherwise) by
the Loan Syndications and Trading Association or the Alternative Reference Rates
Committee, and any such amendment received by the Administrative Agent will
become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower. If no such alternate benchmark rate has been established by the prior
sentence and the circumstances under clauses (i) through (v) above exist, then
the Alternative Base Rate (without giving effect to the component thereof based
on LIBOR) shall be the rate of interest for purposes of Section 2.05(a) until
the Initial Lender, the Administrative Agent (acting at the written direction of
the Initial Lender) and the Borrower amend this Agreement to replace LIBOR with
an alternate benchmark rate as provided above. The Initial Lender, the
Administrative Agent (acting at the written direction of the Initial Lender) and
the Borrower shall be authorized to make other related changes, in the mutual
discretion of the Initial Lender, the Majority Lenders and the Borrower and in a
manner otherwise consistent with this Section 2.05, such that an amendment to
this Agreement results in such alternate rate of interest being treated as a
“qualified rate” within the meaning of Proposed Treas. Regs. Sec. 1.1001-6 (or
related final or other successor regulations). 

 

(e)          Any change in the Alternative Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or LIBOR is effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or LIBOR, respectively.

 

(f)            If any amount payable by the Borrower under this Agreement or any
other Transaction Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at the
Default Rate. Upon the request of the Majority Lenders to the Administrative
Agent and the Borrower, while any Event of Default exists, the Borrower shall
pay interest on the principal amount of all Advances outstanding hereunder at
the Default Rate.

 

(g)          Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Advance, together with all fees, charges and
other amounts that are treated as interest on such Advance under Applicable Law
(collectively, “charges”), exceed the maximum lawful rate (the “Maximum Rate”)
that may be contracted for, charged, taken, received or reserved by the Lenders
holding such Advance in accordance with Applicable Law, the rate of interest
payable in respect of such Advance hereunder, together with all charges payable
in respect thereof, shall be limited to the Maximum Rate. To the extent lawful,
the interest and charges that would have been paid in respect of such Advance
but were not paid as a result of the operation of this Section 2.05(g) shall be
cumulated and the interest and charges payable to such Lender in respect of
other Advance or periods shall be increased (but not above the amount
collectible at the Maximum Rate therefor) until such cumulated amount shall have
been received by such Lender. Any amount collected by such Lender that exceeds
the maximum amount collectible at the Maximum Rate shall be applied to the
reduction of the principal balance of such Advance or refunded to the Borrower
so that at no time shall the interest and charges paid or payable in respect of
such Advance exceed the maximum amount collectible at the Maximum Rate.

 



-35-

 

 

(h)          During the Availability Period, the Borrower shall pay an unused
commitment fee (an “Unused Commitment Fee”) on the average daily unused amount
of the Maximum Facility Amount, which shall accrue at a rate per annum equal to
0.50%. Accrued Unused Commitment Fees are payable in arrears on each Payment
Date, commencing on the first such date to occur after the Closing Date, as
provided in Section 2.08. All Unused Commitment Fees are fully earned and
nonrefundable upon payment.

 

(i)            The Borrower shall pay the fees set forth in the Fee Letters on
the term and conditions provided therein.

 

(j)            All computations of interest and fees for ABR Advances shall be
made on the basis of a year of 365 or 366 days, as the case may be, for the
actual number of days (including the first but excluding the last day) elapsed.
All other computations of interest and fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed.

 

(k)          All (x) accrued and unpaid interest, and any additional interest,
and (y) Unused Commitment Fees, shall be calculated on the basis of (i) with
respect to clause (x), (a) the period commencing on the Advance Date for each
Advance to but excluding the immediately following Determination Date with
respect to a Payment Date, and (b) thereafter, each successive period from and
including each Determination Date with respect to a Payment Date to but
excluding the following Determination Date, and (ii) with respect to clause (y),
(a) the period commencing on the Closing Date, to but excluding the immediately
following Determination Date with respect to a Payment Date, and (b) thereafter,
each successive period from and including each Determination Date with respect
to a Payment Date to but excluding the following Determination Date.

 

Section 2.06        Payments and Computations, Etc.

 

(a)          All amounts to be paid or applied by the Administrative Agent from
amounts received on the Portfolio Assets in the applicable Collection Account,
on the Borrower’s behalf, hereunder and in accordance with this Agreement shall
be paid or applied in accordance with the terms hereof so that funds are
received by the Administrative Agent, on account of the Lenders, no later than
2:00 p.m. on the day when due in lawful money of the United States in
immediately available funds to the account specified in writing by the
Administrative Agent to the Account Bank, or such other account as is designated
by the Administrative Agent. All payments received by the Administrative Agent
after 2:00 p.m. may, in the Administrative Agent’s discretion, be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Any Obligation hereunder shall not be reduced by any
distribution of any portion of Available Collections if at any time such
distribution is rescinded or required to be returned by any Lender to the
Borrower or any other Person for any reason.

 



-36-

 

 

(b)          Other than as otherwise set forth herein, whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time is reflected in the computation of interest and fees.

 

(c)           To the extent that any payment by or on behalf of the Borrower is
made to the Administrative Agent or any Lender, or the Administrative Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Bankruptcy Law or otherwise, then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred and
(ii) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent.

 

Section 2.07        Collections and Allocations.

 

(a)          Each of the Borrower and the Portfolio Asset Servicer shall, and
shall cause its Affiliates to, deposit all Collections received by it or its
Affiliates with respect to the Portfolio Assets and the related assets in the
Collateral Portfolio into the Collection Account within two (2) Business Days
after receipt and shall, and shall cause its Affiliates to, hold in trust for
the benefit of the Administrative Agent, for the benefit of the Secured Parties,
all such Collections until so deposited.

 

(b)          Upon receipt of Collections in the Collection Account, the
Portfolio Asset Servicer shall promptly identify any Collections received as
being Principal Collections, Interest Collections or Excluded Amounts. The
Borrower and the Portfolio Asset Servicer shall take commercially reasonable
steps to confirm that only funds constituting Available Collections relating to
Portfolio Assets are deposited into the Collection Account.

 

(c)           To the extent there are uninvested amounts deposited in the
Collection Account, all such amounts may be invested in Permitted Investments as
provided in the Account Control Agreement. Neither the Administrative Agent nor
the Account Bank shall in any way be held liable for the selection of Permitted
Investments, for determining whether an investment is a Permitted Investment or
by reason of any insufficiency in the Collection Account resulting from any loss
on any Permitted Investment included therein. In addition, neither the
Administrative Agent nor the Account Bank shall have any liability in respect of
losses incurred as a result of the liquidation of any investment prior to its
stated maturity or the failure by any party to provide timely written investment
direction. In the absence of any written direction from the Borrower, the funds
in the Collection Account shall remain uninvested.

 

(d)          Prior to the delivery of a Notice of Exclusive Control by the
Administrative Agent (acting at the written direction of the Majority Lenders)
to the Facility Servicer and Account Bank in accordance with the terms of the
Account Control Agreement, the Portfolio Asset Servicer may (on behalf and at
the direction of the Borrower) withdraw from the Collection Account any deposits
thereto constituting Excluded Amounts if the Portfolio Asset Servicer has, prior
to such withdrawal, identified to the Facility Servicer such Excluded Amounts.
After the delivery of a Notice of Exclusive Control in accordance with the terms
of the Account Control Agreement, the Administrative Agent (to the exclusion of
the Portfolio Asset Servicer), shall withdraw from the Collection Account any
deposits therein constituting Excluded Amounts and pay all such amounts to the
Borrower.

 



-37-

 

 

(e)          Except as set forth in clause (d) above, neither the Borrower nor
the Portfolio Asset Servicer shall have any rights of withdrawal with respect to
amounts held in the Collection Account.

 

Section 2.08        Remittance Procedures. With respect to Section 2.08(a) and
Section 2.08(b), on each Payment Date or any Additional Payment Date, the
Administrative Agent (in consultation with the Facility Servicer), on behalf of
the Borrower, shall instruct the Account Bank, in writing, to apply funds on
deposit in the Collection Account as described in this Section 2.08 and in
accordance with the Payment Date Report; provided that, at any time after
delivery of Notice of Exclusive Control pursuant to the terms of the Account
Control Agreement, the Administrative Agent shall instruct the Account Bank to
apply funds on deposit in the Collection Account as described in this
Section 2.08.

 

(a)          Interest Collections. The Administrative Agent (in consultation
with the Facility Servicer and on behalf of the Borrower) shall (as directed
pursuant to this Section 2.08(a)) instruct the Account Bank to transfer Interest
Collections held by the Account Bank in the Collection Account, in accordance
with the Payment Date Report, to the following Persons in the following amounts,
calculated as of the most recent Determination Date, in the following order and
priority, with respect to Interest Collections:

 

(i)                     first, to the Borrower for payment of Borrower Taxes and
operating expenses then due and owing by the Borrower that are attributable
solely to the operations of the Borrower;

 

(ii)                   second, to itself for the ratable distribution to the
Administrative Agent, the Collateral Custodian and the Account Bank, in payment
in full for all accrued fees, expenses and indemnities due and payable to such
party hereunder or under any other Transaction Document and under the Fee
Letters;

 

(iii)                  third, to the Initial Lender and Facility Servicer for
payment in full for all accrued fees, expenses and indemnities due and payable
to such party hereunder or under any other Transaction Document and under the
Fee Letters, including but not limited to, the Unused Commitment Fees;

 

(iv)                  fourth, to each Lender, to pay such Lender’s Pro Rata
Share of accrued and unpaid interest owing to such Lender under this Agreement
(including any such accrued and unpaid interest or fees from a prior period);
and

 

(v)                   fifth, if no LTV Trigger Event or Event of Default has
occurred and is continuing or would result after giving effect to the payment
under this clause (v), to the Borrower or as the Borrower may direct (including
to make a Restricted Junior Payment permitted hereunder) less the amount of the
Borrower’s Cash included in the Borrowing Base and necessary so that no LTV
Trigger Event would occur after giving effect to any Restricted Junior Payment
of such amount.

 

(b)          Principal Collections. The Administrative Agent (in consultation
with the Facility Servicer and on behalf of the Borrower) shall (as directed
pursuant to this Section 2.08(b)) instruct the Account Bank to transfer
Principal Collections held by the Account Bank in the Collection Account, in
accordance with the Payment Date Report, to the following Persons in the
following amounts, calculated as of the most recent Determination Date, in the
following order and priority, with respect to Principal Collections:

 



-38-

 

 

(i)                     first, to the payment of amounts set forth under clauses
(i) through (iv) of Section 2.08(a) above to the extent such amounts have not
been paid from Interest Collections;

 

(ii)                   second, if an LTV Trigger Event has occurred and is
continuing, to each Lender, to repay such Lender’s Pro Rata Share of the
Advances Outstanding until the Advances Outstanding are repaid to an amount
where LTV, when recalculated with such amount of Advances Outstanding, no longer
exceeds the Maximum Quarterly LTV Percentage;

 

(iii)                  third, if an Event of Default (other than an LTV Trigger
Event) has occurred and is continuing and at any time after the expiration of
the Availability Period, to each Lender, to repay such Lender’s Pro Rata Share
of the Advances Outstanding, to pay such Advances Outstanding in full; and

 

(iv)                  fourth, during the Availability Period, if no LTV Trigger
Event or Event of Default has occurred and is continuing or would result after
giving effect to the payment under this clause (iv), to the Borrower or as the
Borrower may direct (including to make a Restricted Junior Payment permitted
hereunder) less the amount of the Borrower’s Cash included in the Borrowing Base
and necessary so that no LTV Trigger Event would occur after giving effect to
any Restricted Junior Payment of such amount.

 

(c)           Insufficiency of Funds. If the funds on deposit in the Collection
Account are insufficient to pay any amounts otherwise due and payable on a
Payment Date or otherwise, the Borrower nevertheless remains responsible for,
and shall pay when due, all amounts payable under this Agreement and the other
Transaction Documents in accordance with the terms of this Agreement and the
other Transaction Documents, together with interest accrued as set forth in
Section 2.05(d) from the date when due until paid hereunder; provided, during
the Availability Period if on any Payment Date, the amounts in the Collection
Account are insufficient to pay all principal, interest and fees then due and
owing, the Borrower may, subject to the applicable conditions to funding set
forth herein, request an Advance be made to fund such amounts.

 

(d)          Instructions to the Account Bank. All instructions and directions
given to the Account Bank by the Borrower or the Administrative Agent (acting at
the written direction of the Majority Lenders) (as applicable) pursuant to
Section 2.08 shall be in writing (including instructions and directions
transmitted to the Account Bank by e-mail) or pursuant to an electronic
transmission system established between the Administrative Agent and the Account
Bank. The Administrative Agent shall transmit to the Facility Servicer by e-mail
a copy of all instructions and directions given to the Account Bank by such
party pursuant to Section 2.08 concurrently with the delivery thereof. The
Administrative Agent shall transmit to the Borrower by e-mail a copy of all
instructions and directions given to the Account Bank by the Administrative
Agent pursuant to Section 2.08 concurrently with the delivery thereof.

 

(e)          No Presentment. Payment by the Administrative Agent to the Lenders
in accordance with the terms hereof shall not require presentment of any Note.

 



-39-

 

 

Section 2.09        Grant of a Security Interest.

 

(a)          To secure the prompt and complete payment in full when due, whether
by lapse of time, acceleration or otherwise, of the Obligations and the
performance by the Borrower of all of the covenants and obligations to be
performed pursuant to this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, the Borrower hereby grants a security interest to the
Administrative Agent, for the benefit of the Secured Parties, in all of the
Borrower’s right, title and interest in, to and under (but none of the
obligations under) the following, whether now owned or hereinafter acquired
(collectively, the “Collateral”): (i) all accounts, money, cash and currency,
chattel paper, tangible chattel paper, electronic chattel paper, intellectual
property, goods, equipment, fixtures, contract rights, general intangibles,
documents, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, securities accounts, deposit accounts, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions
or other property consisting of the Portfolio Assets, related Portfolio Assets
and Collections (but excluding the obligations thereunder); (ii) all Portfolio
Asset Files and Records; (iii) all Proceeds of the foregoing; (iv) the
Collection Account; and (v) all proceeds and products of the foregoing; provided
that the Collateral shall not include any Excluded Amounts.

 

(b)          To secure the prompt and complete payment in full when due, whether
by lapse of time, acceleration or otherwise, of the Obligations and the
performance by the Borrower of all of the covenants and obligations to be
performed pursuant to this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, Holdings hereby grants a security interest to the
Administrative Agent, for the benefit of the Secured Parties, in all of
Holding’s right, title and interest in and to, whether now owned or hereinafter
acquired: (i) all investment property and general intangibles consisting of the
ownership, equity or other similar interests in the Borrower, including the
Borrower’s limited liability company membership interests; (ii) all
certificates, instruments, writings and securities evidencing the foregoing;
(iii) the operating agreement and other organizational documents of the Borrower
and all options or other rights to acquire any membership or other interests
under such operating agreement or other organizational documents; (iv) all
dividends, distributions, capital, profits and surplus and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing; (v) all books,
records and other written, electronic or other documentation in whatever form
maintained now or hereafter by or for Holdings in connection with, and relating
to, the ownership of, or evidencing or containing information relating to, the
foregoing; and (vi) all proceeds, supporting obligations and products of any of
the foregoing (collectively, (A) and (B), the “Pledged Equity”). Holdings
consents to the transfer of any Pledged Equity to the Administrative Agent or
its designee, in connection with an exercise of remedies in accordance with
Applicable Law following, and during the occurrence of, an Event of Default and
to the substitution of the Administrative Agent or its designee as a member in
the Borrower with all the rights and powers related thereto, subject to the
terms of this Agreement. The Pledged Equity shall not be represented by a
certificate unless (A) the limited liability company agreement of the Borrower
expressly provides that such interest shall be a “security” within the meaning
of Article 8 of the UCC of the applicable jurisdiction and (B) such certificate
shall be delivered as provided in Section 4.01(aa)(xv).

 

(c)           Anything herein to the contrary notwithstanding, (i) the Borrower
shall remain liable under the Collateral Portfolio and the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (ii) the exercise
by the Administrative Agent, for the benefit of the Secured Parties, of any of
its rights in the Collateral Portfolio, Collateral or the Pledged Equity does
not release the Borrower or Holdings from any of its duties or obligations under
the Collateral Portfolio, the Collateral or with respect to the Pledged Equity
and (iii) none of the Administrative Agent, any Lender nor any other Secured
Party shall have any obligations or liability under the Collateral Portfolio or
the Collateral by reason of this Agreement, nor shall the Administrative Agent,
any Lender nor any other Secured Party be obligated to perform any of the
obligations or duties of the Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

  

-40-

 



 

 

 

Section 2.10        Collateral Assignment. The Borrower hereby collaterally
assigns to the Administrative Agent, for the benefit of the Secured Parties, all
of the Borrower's right and title to, and interest in, to and under (but not any
obligations under) each Underlying Agreement and Portfolio Asset Assignment
related to each Portfolio Asset, all other agreements, documents and instruments
evidencing, securing or guarantying any Portfolio Asset and all other
agreements, documents and instruments related to any of the foregoing. In
furtherance and not in limitation of the foregoing, the Borrower hereby
collaterally assigns to the Administrative Agent, for the benefit of the Secured
Parties, its rights under the Participation Agreement. The Borrower confirms
that, upon the occurrence and during the continuance of an Event of Default and
until the Facility Termination Date, the Administrative Agent (at the direction
of the Facility Servicer) on behalf of the Secured Parties shall have the right
to enforce the Borrower's rights and remedies under each Underlying Agreement
and the Participation Agreement.

 

Section 2.11        Sale of Portfolio Assets.

 

(a)          Sales. The Borrower may sell or otherwise transfer or dispose of
(including by way of any Restricted Junior Payment made to Holdings) any
Portfolio Asset (a “Sale”) so long as (i) no Event of Default or Unmatured Event
of Default has occurred and is continuing, or would result from such Sale
(unless such Event of Default or Unmatured Event of Default would be cured by
such sale), (ii) the net cash proceeds from such Sale are deposited in the
Collection Account, and (iii) the conditions set forth in Section 2.11(c) for
such Sale are satisfied.

 

(b)          Release of Lien. Upon confirmation by the Administrative Agent
(acting in consultation with the Facility Servicer) of the deposit of the
amounts (if any) set forth in Section 2.11(a) in cash into the Collection
Account and the fulfillment of the other terms and conditions set forth in this
Section 2.11 for a Sale (such date of fulfillment, a “Release Date”), the
Portfolio Assets subject of such Sale shall be removed from the Collateral
Portfolio. Subject to compliance by the Borrower with the immediately prior
sentence, on the Release Date of each subject Portfolio Asset, the
Administrative Agent, for the benefit of the Secured Parties, shall
automatically and without further action be deemed to have released all right,
title and interest and any Lien of the Administrative Agent, for the benefit of
the Secured Parties in, to and under such Portfolio Asset and all future monies
due or to become due with respect thereto, without recourse, representation or
warranty of any kind or nature.

 

(c)           Conditions to Sales. Any Sale of a Portfolio Asset is subject to
the satisfaction of the following conditions:

 



-41-

 

 

(i) unless the Majority Lenders otherwise consent (such consent of the Majority
Lenders not to be unreasonably withheld), the net sale price in connection with
such Sale (expressed as a percentage) shall be no less than five (5) percentage
points less than (i) with respect to each Loan Asset, the most recently assigned
Market Value of the Loan Asset subject to such Sale, provided that, if at any
time the LTV as of such date exceeds 50%, no Sale of a Loan Asset with respect
to which an Underlying Obligor Default arising under clause (a) of such defined
term exists shall be sold at a discount or (ii) with respect to each Equity
Investment, the Equity Investment Value or the most recent third party appraisal
value determined by a third party appraiser reasonably acceptable to the
Majority Lenders of the Equity Investments subject to such Sale; and

 

(ii) the Borrower shall notify the Administrative Agent, the Facility Servicer
and Initial Lender, in writing, of any amount to be deposited into the
Collection Account in connection with any Sale.

 

(d)          Treatment of Amounts Deposited in the Collection Account. Amounts
deposited by the Borrower or the Portfolio Asset Servicer in the Collection
Account pursuant to this Section 2.11 on account of Portfolio Assets shall be
treated as payments of Collections for purposes of Section 2.08 and shall be
applied as provided in Section 2.08(a) or Section 2.08(b), as applicable.

 

Section 2.12        Release of Portfolio Assets. The Borrower may obtain the
release from the Lien of the Administrative Agent granted under the Transaction
Documents of (a) any Portfolio Asset (and the related Portfolio Assets
pertaining thereto) removed from the Collateral Portfolio in accordance with the
applicable provisions of Section 2.11 and (b) any Portfolio Asset (and the
related Portfolio Assets pertaining thereto) that terminates or expires by its
terms and for which all amounts in respect thereof have been paid in full by the
related Obligors and deposited in the Collection Account. The Administrative
Agent, for the benefit of the Secured Parties, shall at the sole expense of the
Borrower and at the written direction of the Majority Lenders, execute such
documents and instruments of release (in form and substance reasonably
satisfactory to the Administrative Agent) as may be prepared by the Borrower and
take other such actions as shall reasonably be requested by the Borrower to
effect such release of the Lien created pursuant to this Agreement. Upon the
release of the Administrative Agent’s Lien as described in the immediately
preceding sentence, the Portfolio Asset File will be returned to the Borrower as
provided in Section 9.09.

 

Section 2.13        Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender;

 

(ii)             subject any Lender to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) on its Advances, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender;

 



-42-

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Advance or of maintaining its
obligation to make any such Advance or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)          If any Lender determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, and
the Commitments of such Lender or the Advances made by such Lender are reduced
to a level below that which such Lender or such Lender’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 2.13(a) or (b) and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate on the next Payment Date that is not less
than ten (10) days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.13 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.13 for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 2.14        Taxes.

 

(a)          All payments made by or on account of any obligation of the
Borrower under this Agreement or any other Transaction Document (including by
the Administrative Agent (in consultation with the Facility Servicer), on behalf
of the Borrower, from the Collection Account to the extent amounts are available
in the Collection Account) will be made free and clear of and without deduction
or withholding for or on account of any Taxes, except as required by Applicable
Law. If any Taxes (other than Excluded Taxes) are required by Applicable Law (as
determined in the good faith discretion of an applicable withholding agent) to
be withheld from any such payments, then the amount payable by the Borrower will
be increased (the amount of such increase, the “Additional Amount”) as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.14) the applicable Recipient receives an amount that is not less than
the amount that it would have received had no such deduction or withholding been
made. Any amounts deducted or withheld pursuant to this Section 2.14(a) will be
timely paid by the applicable withholding agent to the applicable Governmental
Authority in accordance with Applicable Law. Both the Borrower and the
Administrative Agent may be a withholding agent.

 



-43-

 

 

(b)          The Borrower will indemnify each Recipient for (i) the full amount
of Taxes (other than Excluded Taxes) payable or paid by such Person in respect
of, or required to be deducted or withheld from, payments made by or on behalf
of the Borrower hereunder, including Taxes (other than Excluded Taxes) imposed
or assessed on or attributable to Additional Amounts and other amounts payable
under this Section 2.14 and (ii) to the extent not described in clause (i)
above, Other Taxes payable or paid by such Person, in each case, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority (all such Taxes, described in
this Section 2.14(b), “Indemnified Taxes”). A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on behalf of a Lender,
shall be conclusive absent manifest error. All payments in respect of this
indemnification shall be made within 15 days from the date a written invoice
therefor is delivered to the Borrower, with a copy to the Facility Servicer.

 

(c)           Each Lender will indemnify the Administrative Agent for (i) the
full amount of Indemnified Taxes attributable to such Lender (but only to the
extent that Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting or expanding any obligation of
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 2.03 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Transaction Document, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Lender by the
Administrative Agent shall be conclusive absent manifest error.

 

(d)          Within fifteen (15) days after the date of any payment by the
Borrower or, at the direction of the Borrower, by the Administrative Agent (in
consultation with the Facility Servicer) from the Collection Account of the
Borrower on behalf of the Borrower (to the extent amounts are available in the
Collection Account) to the applicable Governmental Authority of any Taxes
pursuant to this Section 2.14, the Borrower will furnish to the Administrative
Agent and the Facility Servicer at the applicable address set forth on this
Agreement, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment (to the extent received by the
Borrower), a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent (acting at the
written direction of the Majority Lenders). For the avoidance of doubt, in no
case or circumstance is the Facility Servicer or the Administrative Agent liable
to pay any Taxes pursuant to this Agreement, and if it pays any such amounts, it
will solely be on behalf of the Borrower, from the Collection Account to the
extent amounts are available therein.

 

(e)          Each Lender (including any assignee thereof) that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower, the Facility Servicer and the
Administrative Agent two properly completed and duly executed copies of
whichever (if any) of the following is applicable for claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on any
payment by or on behalf of the Borrower under this Agreement: (i) U.S. Internal
Revenue Service Form W-8BEN or W-8BEN-E (claiming the benefits of an applicable
tax treaty), W-8IMY, W-8EXP or W-8ECI or (ii) in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit F to the effect that such Lender is
eligible for a complete exemption from withholding of U.S. taxes under
Section 871(h) or 881(c) of the Code (a “U.S. Tax Compliance Certificate”) and a
Form W-8BEN or W-8BEN-E, in each case (A) with any required attachments
(including, with respect to any Lender that provides an U.S. Internal Revenue
Service Form W-8IMY, any of the forms or other documentation described in
clauses (i) and (ii) above or a U.S. Internal Revenue Service Form W-9 for any
of the direct or indirect owners of such Lender) and (B) any subsequent versions
thereof or successors thereto. In addition, each Lender (including any assignee
thereof) that is not a Non-U.S. Lender shall deliver to the Borrower, the
Facility Servicer and the Administrative Agent two copies of U.S. Internal
Revenue Service Form W-9, properly completed and duly executed and claiming
complete exemption, or shall otherwise establish an exemption, from U.S. backup
withholding. Such forms shall be delivered by each Lender on or prior to the
date it becomes a party to this Agreement and from time to time thereafter as
reasonably requested by the Borrower, the Facility Servicer or the
Administrative Agent. In addition, each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower, the Facility Servicer and the Administrative Agent in writing of
its legal inability to do so. Notwithstanding any other provision of this
paragraph, a Lender shall not be required to deliver any form pursuant to this
paragraph that such Lender is not legally able to deliver.

 



-44-

 

 

(f)            If a payment made to a Lender under any Transaction Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower, the Facility Servicer
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower, the Facility Servicer or
Administrative Agent such documentation prescribed by law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower, the Facility Servicer or
Administrative Agent as may be necessary for the Borrower, the Facility Servicer
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 2.14(f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(g)          (i) The Administrative Agent, on or prior to the Closing Date, and
(ii) any successor Administrative Agent, on or prior to the date any such
successor Administrative Agent is appointed successor to the Administrative
Agent pursuant to Section 7.05, in each case shall deliver to the Borrower two
copies of a U.S. Internal Revenue Service Form W-9 or Form W-8IMY, properly
completed and duly executed and claiming complete exemption, or shall otherwise
establish an exemption, from U.S. backup withholding.

 

(h)          A Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation or information prescribed by Applicable Law
as will permit such payments to be made without withholding or at a reduced rate
(or otherwise permit the Borrower and the Administrative Agent to determine the
applicable rate of withholding); provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not subject
such Lender to any material unreimbursed cost or expense or would not materially
prejudice the legal or commercial position of such Lender.

 



-45-

 

 

(i)            If any Lender determines, in its sole discretion, exercised in
good faith, that it has received a refund of any Taxes for which it was
indemnified by the Borrower, the Administrative Agent or the Facility Servicer
on behalf of the Borrower, in each case, pursuant to this Section 2.14 or with
respect to which the Borrower, the Administrative Agent or the Facility Servicer
on behalf of the Borrower, in each case, has paid Additional Amounts pursuant to
this Section 2.14, it shall pay to the Borrower, the Administrative Agent or the
Facility Servicer, as applicable, an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower, the Administrative Agent or the Facility Servicer on behalf of the
Borrower, in each case, under this Section 2.14 with respect to the Taxes or
Additional Amounts giving rise to such refund), net of all reasonable
out-of-pocket expenses (including additional Taxes, if any) of such Lender, as
the case may be, incurred in obtaining such refund, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). The Borrower, upon the request of such Lender, shall repay to such
Lender the amount paid over pursuant to this Section 2.14(i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.14(i), in no event will the Lender be required to pay any amount to
the Borrower pursuant to this Section 2.14(i) the payment of which would place
the Lender in a less favorable net after-Tax position, determined by the Lender
in its sole discretion, exercised in good faith, than the Lender would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other Person.

 

(j)            Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.14 survive the resignation or replacement of the Administrative
Agent, the Collateral Custodian or the Facility Servicer, any assignment of
rights by or replacement of any Lender, the termination of Commitments, the
repayment, satisfaction or discharge of all obligations under any Transaction
Document or termination of this Agreement.

 

(k)          The Borrower shall not be required to compensate a Lender pursuant
to this Section 2.14 for any taxes or related costs incurred more than six (6)
months prior to the date that such Lender notifies the Borrower of such taxes or
related costs and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such taxes or related costs is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(l)            If the Internal Revenue Service or any authority of the United
States of America or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender under this Agreement (because the appropriate form was not delivered
or was not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason)
such Lender shall indemnify promptly the Administrative Agent fully for all
amounts paid by the Administrative Agent, directly or indirectly, as Tax or
otherwise, together with all reasonable expenses incurred.

 



-46-

 

 

(m)        The Lenders and any transferees or assignees thereof after the
Closing Date will be required to provide to the Administrative Agent or its
agents all information, documentation or certifications reasonably requested by
the Administrative Agent to permit the Administrative Agent to comply with its
tax reporting obligations under Applicable Laws, including any applicable cost
basis reporting obligations.

 

Section 2.15        Extension of Stated Maturity Date.

 

(a)          If the Borrower obtains and maintains a private letter rating of at
least BBB from Egan-Jones, KBRA, Morningstar or DBRS prior to October 7, 2020 (a
“Rating”), the Borrower may by written notice to the Administrative Agent extend
the Stated Maturity Date to December 31, 2025 (such date, the “Rated Maturity
Extension Date”, and such election, a “Rated Maturity Extension”). If the
Borrower does not obtain a Rating in accordance with this Section 2.15(a), the
Borrower may, by written notice to the Administrative Agent, extend the Stated
Maturity Date to the date that is, as elected by the Borrower, three, six or
twelve months from the Stated Maturity Date (such date, the “Non-Rated Maturity
Extension Date”, and such election, a “Non-Rated Maturity Extension”); provided
that the Borrower may only make one such election, and may not make any
subsequent election to extend the Stated Maturity Date, or to revoke any prior
election, unless otherwise approved by the Majority Lenders.

 

(b)          Notwithstanding the foregoing, the extension of the Stated Maturity
Date pursuant to this Section 2.15 shall not be effective with respect to any
Lender unless :

 

(i)              on or prior to the date the Borrower requests a Non-Rated
Maturity Extension, (i) there shall be no Advances Outstanding, and (ii) the
Borrower shall have paid in full any and all accrued and unpaid interest and all
costs and expenses of the Secured Parties that are due and payable under this
Agreement;

 

(ii)             no Event of Default or any other Market Trigger Event shall
have occurred and be continuing on the date of such extension and after giving
effect thereto; and

 

(iii)           the representations and warranties contained in this Agreement
are true and correct in all material respects (except that any representation
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects as so qualified) on and as of the date of such extension
and after giving effect thereto, as though made on and as of such date (as
certified by the Loan Parties, or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

(c)           In connection with any Rated Maturity Extension, with respect to
any Loan Asset that is a loan participation interest, the Borrower shall,
subject to the terms and conditions of the applicable Loan Agreement, to cause
each such loan participation interest to be elevated to an assignment of such
Loan Asset by March 31, 2021.

 

(d)          In connection with any extension of the Stated Maturity Date, the
Borrower, the Administrative Agent and each Lender may make such amendments to
this Agreement as the Administrative Agent (acting at the written direction of
the Initial Lender) and the Borrower mutually determine to be reasonably
necessary to evidence the extension.

 



-47-

 

 

Section 2.16        LTV Trigger Event Cure. In the event an LTV Trigger Event
has occurred and is continuing, Holdings may cure such LTV Trigger Event within
ten (10) Business Days of delivering the Quarterly LTV Certificate notifying the
Administrative Agent and the Lenders of such LTV Trigger Event by any or a
combination of: (i) contributing additional cash to the Borrower to be deposited
into the Collection Account, (ii) Transferring additional Portfolio Assets to
the Borrower, consented to by the Facility Servicer in its sole and absolute
discretion, and the Borrowing pledging such additional Portfolio Assets to the
Administrative Agent for the benefit of the Secured Parties or (iii) causing the
repayment of Advances Outstanding, collectively, in an amount equal to the
amount required to cure such LTV Trigger Event.

 

Section 2.17        Increase in Maximum Facility Amount.

 

(a)          Prior to the 15 month anniversary of the Closing Date, and subject
to compliance with the terms of this Section 2.17, the Borrower may, upon three
(3) Business Days’ written notice to the Administrative Agent and the Initial
Lender (“Facility Increase Notice”), increase the Maximum Facility Amount to up
to $150,000,000. Any such increase shall be in a minimum amount of $25,000,000
and increments of $25,000,000 in excess thereof (each such increase, a “Facility
Increase”. The Initial Lender hereby agrees that its Commitment will be
automatically increased by the amount of any such increase in the Maximum
Facility Amount on the date such Facility Increase becomes effective.

 

(b)          The following are conditions precedent to such increase:

 

(i)              the Borrower shall deliver to Administrative Agent and the
Initial Lender, if necessary, resolutions adopted by the Borrower approving or
consenting to such increase, certified by a Responsible Officer of the Borrower
that such resolutions are true and correct copies thereof and are in full force
and effect, together with a legal opinion in form and substance reasonably
satisfactory to the Administrative Agent and the Initial Lender;

 

(ii)             if applicable, the Borrower shall execute replacement notes
payable to the Initial Lender reflecting the Facility Increase;

 

(iii)            as of the effective date of such Facility Increase and
immediately after giving effect thereto, the representations and warranties set
forth herein and in the other Transaction Documents are true and correct in all
material respects with the same force and effect as if made on and as of such
date (except to the extent that such representations and warranties expressly
relate to an earlier date); provided that if a representation or warranty is
qualified as to materiality, with respect to such representation or warranty,
the foregoing materiality qualifier shall be disregarded for the purposes of
this condition; and

 

(iv)            no Unmatured Event of Default or Event of Default shall have
occurred and be continuing on the date on which the Facility Increase Notice is
delivered or immediately after giving effect to the Facility Increase.

 

(c)           For the avoidance of doubt, any Facility Increase will be on the
same terms as contained herein with respect to the Commitments as of the Closing
Date.

 



-48-

 

 

ARTICLE III.
CONDITIONS PRECEDENT

 

Section 3.01        Conditions Precedent to Effectiveness. This Agreement
becomes effective upon, and no Lender is obligated to make any Advance, nor is
any Lender, the Collateral Custodian, the Facility Servicer or the
Administrative Agent obligated to take, fulfill or perform any other action
hereunder until, the satisfaction of the following conditions precedent:

 

(i)              this Agreement, all other Transaction Documents and all other
agreements, instruments, certificates and other documents listed on Schedule II
have been duly executed by, and delivered to, the parties hereto and thereto;

 

(ii)             after giving effect to the consummation of the funding of the
Initial Advance and payment of all reasonable and invoiced fees, costs and
expenses in connection therewith, the Borrower shall have no material
Indebtedness for borrowed money other than the Obligations and Permitted Liens;

 

(iii)            all up-front expenses and fees (including reasonable legal fees
and expenses and any fees required under the Fee Letters) that are required to
be paid hereunder or by the Fee Letters have been paid in full;

 

(iv)            the representations contained in Sections 4.01 and 4.02 are true
and correct in all material respects, except that any representation qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects as so qualified (as certified by the Loan Parties);

 

(v)            the Borrower has received all material governmental, shareholder
and third party consents and approvals necessary (or any other material consents
as determined in the reasonable discretion of the Lenders) in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents and all applicable waiting periods have expired without any action
being taken by any Person that could reasonably be expected to restrain, prevent
or impose any material adverse conditions on the Borrower or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation is applicable which in the reasonable judgment of the Lenders could
reasonably be expected to have such effect;

 

(vi)           no action, proceeding or investigation has been instituted, or to
the Borrower’s knowledge, threatened or proposed before any Governmental
Authority to enjoin, restrain, or prohibit, or to obtain substantial damages in
respect of, or which is related to or arises out of this Agreement or the other
Transaction Documents or the consummation of the transactions contemplated
hereby or thereby, or which, at the Majority Lenders’ discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Transaction Documents or the consummation of the transactions contemplated
hereby or thereby;

 

(vii)           the Administrative Agent has received all documentation and
other information requested by the Administrative Agent or required by
regulatory authorities with respect to the Borrower and the Facility Servicer
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, including a duly executed W-9 tax
form (or such other applicable IRS tax form) of the Borrower, all in form and
substance reasonably satisfactory to the Administrative Agent;

 



-49-

 

 

(viii)          the Collection Account has been established pursuant to the
Account Control Agreement; and

 

(ix)             the Borrower has obtained a valid participation interest in the
Initial Portfolio Assets and all actions required to be taken or performed under
Section 3.03 with respect to such participation interest in such Initial
Portfolio Assets have been taken or satisfied.

 

For purposes of determining whether the conditions specified in this Section
3.01 have been satisfied on the Closing Date, by funding any Advance hereunder,
each Lender shall be deemed to have received, consented to, approved or
accepted, or to be satisfied with, each document or other matter required
hereunder to be received, consented to or approved by or acceptable or
satisfactory to the Administrative Agent or such Lender, as the case may be.

 

Section 3.02        Conditions Precedent to All Advances. Each Advance is
subject to the further conditions precedent that:

 

(a)          On the Advance Date of an Advance, the following statements are
true and correct and the Borrower by accepting such Advance is deemed to have
certified that:

 

(i)the Borrower has delivered to the Administrative Agent a Notice of Borrowing
and a Borrowing Base Certificate as provided in Section 2.02(a);

 

(ii)such Advance Date occurs during the Availability Period;

 

(iii)on and as of such Advance Date, after giving effect to such Advance and the
transactions related thereto, including the use of proceeds thereof, the
Advances Outstanding do not exceed the Maximum Availability on such Advance
Date;

 

(iv)no Unmatured Event of Default, Event of Default or Market Trigger Event has
occurred and is continuing or would result from such Advance or application of
proceeds therefrom;

 

(v)the representations contained in Sections 4.01 and 4.02 are true and correct
in all material respects (except that any representation qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) before and after giving effect to such Advance and to
the application of proceeds therefrom, on and as of such day as though made on
and as of such date (or, in the case of any such representation expressly stated
to have been made as of a specific date, as of such specific date);

 

(vi)with respect to the Transfer of any Portfolio Asset on such Advance Date,
all actions required to be taken or performed with respect to such Transfer
pursuant to Section 3.03 have been taken or satisfied in all material respects;
and

 

(vii)all expenses and fees that are due and payable hereunder or by the Fee
Letters have been paid in full.

 



-50-

 

 

  

(b)          On or prior to the Advance Date for any Advance, the Borrower has
provided to the Administrative Agent, the Initial Lender and the Facility
Servicer (which may be provided electronically) the Portfolio Asset Schedule as
updated to include each of the Eligible Portfolio Assets included in the
Borrowing Base Certificate delivered in connection with such Advance.

 

Section 3.03        Conditions to Transfers of Portfolio Assets. Each Transfer
of an Eligible Portfolio Asset is subject to the further conditions precedent
that:

 

(a)          the Borrower has delivered to the Administrative Agent (with a copy
to the Initial Lender, the Collateral Custodian and the Facility Servicer) no
later than 2:00 p.m. on the date that is two (2) Business Days prior to the
related Cut-Off Date (i) an updated Portfolio Asset Schedule reflecting the
Transfer of such Portfolio Asset and (ii) a Borrowing Base Certificate (giving
pro forma effect to such Transfer and proposed Advances relating thereto, and if
such Advances would cause the aggregate Advances Outstanding to exceed the
Maximum Availability as of the proposed Cut-Off Date, such Borrowing Base
Certificate must include any scheduled repayments or optional prepayments of
Advances in accordance with the terms hereof which would result in such Advances
Outstanding not exceeding the Maximum Availability as of such date);

 

(b)          all actions required to be taken or performed (including the filing
of UCC financing statements) to give the Administrative Agent, for the benefit
of the Secured Parties, a first priority perfected security interest (subject
only to Permitted Liens) in such Portfolio Asset and the Collateral related
thereto and the proceeds thereof have been taken or performed; and

 

(c)           no Event of Default exists or would result from such Transfer.

 

Each Transfer of an Eligible Portfolio Asset pursuant to this Section 3.03 is
deemed a representation by the Borrower that the conditions specified in this
Section 3.03 have been met.

 

Section 3.04        Advances Do Not Constitute a Waiver. No Advance made
hereunder constitutes a waiver of any condition to any Lender’s obligation to
make such an Advance unless such waiver is in writing and executed by such
Lender.

 

ARTICLE IV.
REPRESENTATIONS

 

Section 4.01        Representations of the Loan Parties. Each Loan Party hereby
represents to the Secured Parties as follows:

 

(a)          Organization, Good Standing and Due Qualification. Each Loan Party
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, with all requisite organizational power and
authority necessary to own the Portfolio Assets and the related assets in the
Collateral Portfolio and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement and the other Transaction Documents to which it is a party. Each Loan
Party is duly qualified to do business, and has obtained all licenses and
approvals, under the laws of its jurisdiction of organization and in all other
jurisdictions necessary to own its assets and to transact the business in which
it is engaged, and is duly qualified and in good standing under the laws of its
jurisdiction of organization and in each other jurisdiction where the
transaction of such business or its ownership of the Portfolio Assets and the
related assets in the Collateral Portfolio and the conduct of its business
requires such qualification.

 



-51-

 

 

(b)          Power and Authority; Due Authorization; Execution and Delivery.
Each Loan Party (i) has the power, authority, and legal right to (A) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and (B) perform and carry out the terms of this Agreement and the other
Transaction Documents to which it is a party and the transactions contemplated
thereby and (ii) has taken all necessary action to (A) authorize the execution,
delivery and performance of this Agreement and each of the other Transaction
Documents to which it is a party, (B) grant to the Administrative Agent, for the
benefit of the Secured Parties, a first priority perfected security interest in
the Collateral on the terms and conditions of this Agreement and the other
Transaction Documents, subject only to Permitted Liens and (C) authorize the
Facility Servicer to perform the actions contemplated herein. This Agreement and
each other Transaction Document have been duly executed and delivered by each
Loan Party party thereto.

 

(c)           Binding Obligation. This Agreement and each of the other
Transaction Documents to which each Loan Party is a party constitutes the legal,
valid and binding obligation of each Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as the enforceability
hereof and thereof may be limited by Bankruptcy Laws and by general principles
of equity.

 

(d)          All Consents Required. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower of this Agreement or
any Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the
transfer of an ownership interest in the Portfolio Assets or grant of a security
interest in the Collateral, other than such as have been met or obtained and are
in full force and effect or where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(e)          No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents and all other agreements and
instruments executed and delivered or to be executed and delivered in connection
with the Transfer of any Portfolio Asset will not (i) conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, each Loan Party’s Constituent
Documents, (ii) result in the creation or imposition of any Lien on the
Collateral other than Permitted Liens, (iii) violate any Applicable Law in any
respect or (iv) violate any material contract or other material agreement to
which each Loan Party is a party or by which any property or assets of the
Borrower may be bound, except in the case of clauses (iii) and (iv) above, where
any such violation or default would not reasonably be expected to have a
Material Adverse Effect.

 

(f)            No Proceedings; No Injunctions. There is no litigation,
proceeding or investigation pending or, to the knowledge of a Loan Party,
threatened in writing against a Loan Party or any properties of a Loan Party,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document or (iii) that would reasonably be expected to have a Material Adverse
Effect. No injunction, writ, restraining order or other order of any nature
adversely affects, in any material respect, any Loan Party’s performance of its
obligations under this Agreement or any Transaction Document to which a Loan
Party is a party.

 



-52-

 

 

(g)          No Liens; Indebtedness. The Collateral is owned by the applicable
Loan Party free and clear of any Liens except for Permitted Liens. The Borrower
has no Indebtedness or other indebtedness, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than) Indebtedness
permitted under the terms of the Transaction Documents.

 

(h)          Transfer of Collateral Portfolio. Except as otherwise expressly
permitted by the terms of this Agreement, no item of Collateral Portfolio has
been Sold, assigned or pledged by the Borrower or Holdings to any Person, other
than in accordance with Article II and the grant of a security interest therein
to the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the terms of this Agreement.

 

(i)            Sole Purpose. The Borrower has been formed solely for the purpose
of, and has not engaged in any business activity other than, the acquisition of
Portfolio Assets and transactions incidental thereto and activities of the type
set forth in Section 5.01(a) and Section 5.02(a). The Borrower is not party to
any material agreements other than this Agreement and the other Transaction
Documents to which it is a party and the Required Portfolio Documents and other
agreements listed on the Portfolio Asset Checklist for each Portfolio Asset in
respect of which the Borrower is a lender or loan participant.

 

(j)            Taxes. All tax returns (including all federal and State, local
and other tax returns whether filed on a standalone or group basis) required to
be filed by, on behalf of or with respect to the income and assets of the
Borrower (Including the Collateral Portfolio) have been timely filed and neither
the Borrower nor Holdings is liable for Taxes payable by any other Person,
except as would not reasonably be expected to have a Material Adverse Effect.
The Borrower has paid or made adequate provisions for the payment of all Taxes,
assessments and other governmental charges made against it or any of its
property (including the Collateral Portfolio) except for those Taxes being
contested in good faith by appropriate proceedings and in respect of which it
has established proper reserves in accordance with GAAP on its books or as would
not reasonably be expected to have a Material Adverse Effect. No Tax lien (other
than a Permitted Lien) or similar adverse claim has been filed, and no claim is
being asserted, with respect to any such Tax, assessment or other governmental
charge, except in each case, as would not reasonably be expected to have a
Material Adverse Effect.

 

(k)          Location. Except as permitted pursuant to Section 5.02(n), each
Loan Party’s location (within the meaning of Article 9 of the UCC) is Delaware
or Maryland. Except as permitted pursuant to Section 5.02(n), the principal
place of business and chief executive office of each Loan Party (and the
location of the Loan Party’s records regarding the Collateral (other than those
delivered to the Collateral Custodian pursuant to this Agreement)) is located at
the address set forth under its name in Section 11.02.

 

(l)            Tradenames. Except as permitted pursuant to Section 5.02(n), each
Loan Party’s legal name is as set forth in this Agreement. Except as permitted
pursuant to Section 5.02(n), no Loan Party has changed its name since its
formation and neither has tradenames, fictitious names, assumed names or “doing
business as” names. Borrower’s jurisdiction of formation is Delaware and
Holdings’ jurisdiction of incorporation is Maryland, and, except as permitted
pursuant to Section 5.02(n), no Loan Party has changed its jurisdiction of
formation or incorporation.

 



-53-

 

 

(m)        No Subsidiaries. The Borrower does not have any Subsidiaries.

 

(n)         Reports Accurate. All Borrowing Base Certificates, Quarterly LTV
Certificates and other written or electronic information, exhibits, financial
statements, documents, books, records or reports furnished by a Loan Party to
the Administrative Agent, the Facility Servicer or the Collateral Custodian in
connection with this Agreement and the other Transaction Documents are accurate,
true and correct in all material respects, and no such document contains any
material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading; provided that
solely with respect to information (other than information presented in a Notice
of Borrowing or Borrowing Base Certificate) furnished by the Borrower which was
provided to the Borrower from an Obligor or Private Equity Investment Sponsor
with respect to a Portfolio Asset (or derived thereof), such information need
only be accurate, true and correct to the knowledge of the Borrower; provided,
further, that any breach of this representation (i) shall be deemed waived if
the result of any such inaccuracy does not cause the LTV to exceed the Maximum
Quarterly LTV Percentage at such time and (ii) shall be deemed cured if the
result of any such inaccuracy causes an LTV Trigger Event and such LTV Trigger
Event is cured pursuant to Section 2.16.

 

(o)          Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including the use of Proceeds from the sale of any item in the Collateral
Portfolio) will violate or result in a violation of Section 7 of the Exchange
Act or Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R., Chapter II. The Borrower does not own or intend to carry or
purchase, and proceeds from the Advances will not be used to carry or purchase,
any “margin stock” within the meaning of Regulation U or to extend “purpose
credit” within the meaning of Regulation U.

 

(p)          Event of Default or Unmatured Event of Default. No event has
occurred and is continuing which constitutes an Event of Default or Unmatured
Event of Default, in each case, which has not been previously disclosed to the
Administrative Agent in writing.

 

(q)          ERISA. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i) the present
value of all vested benefits under each “employee pension benefit plan” as such
term is defined in Section 3(2) of ERISA, other than a Multiemployer Plan, that
is subject to Title IV of ERISA and is sponsored or maintained by the Borrower
or any ERISA Affiliate of the Borrower or to which the Borrower or any ERISA
Affiliate of the Borrower contributes or has an obligation to contribute, or has
any liability (each, a “Pension Plan”) does not exceed the value of the assets
of the Pension Plan allocable to such vested benefits (based on the value of
such assets as of the last annual valuation date for the Pension Plan)
determined in accordance with the assumptions used for funding such Pension Plan
pursuant to Sections 412 and 430 of the Code for the applicable plan year, (ii)
no failure by the Borrower to meet the minimum funding standard set forth in
Sections 302(a) or 303 of ERISA and Sections 412(a) and 430 of the Code has
occurred with respect to any Pension Plan, (iii) neither the Borrower nor any
ERISA Affiliate of the Borrower has withdrawn from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), (iv) no Reportable Event
has occurred with respect to any Pension Plan, (v) no notice of intent to
terminate a Pension Plan has been filed by the plan administrator under
Section 4041 of ERISA, nor has any Pension Plan been terminated under
Section 4041 of ERISA and (vi) the Pension Benefit Guaranty Corporation has not
instituted proceedings to terminate, or appointed a trustee to administer, a
Pension Plan under Section 4042 of ERISA, and no event has occurred or condition
exists which constitutes grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan.

 



-54-

 

 

(r)           Broker-Dealer. The Borrower is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970.

 

(s)           Collection Account. The Borrower has not granted any Person other
than the Administrative Agent, for the benefit of the Secured Parties, an
interest in the Collection Account. The Collection Account is the only account
to which any agent, administrative agent or Obligor has been instructed by the
Borrower, or by the Portfolio Asset Servicer on the Borrower's behalf to send
Collections on the Collateral Portfolio.

 

(t)           Portfolio Asset Assignments. The Borrower accounts for each
Transfer of a Portfolio Asset under a Portfolio Asset Assignment as a full
Transfer of such Portfolio Asset in the books and Records of the Borrower.

 

(u)          Investment Company Act. The Borrower is not required to register as
an “investment company” under the provisions of the 1940 Act.

 

(v)          Compliance with Applicable Law. Except as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, the Loan Parties have complied with all Applicable Law to which it may
be subject, and no item of the Collateral Portfolio contravenes any Applicable
Law (including all applicable predatory and abusive lending laws, laws, rules
and regulations relating to licensing, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy).

 

(w)         [Reserved].

 

(x)           Set-Off etc. No Portfolio Asset has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set-off or modified by the
Borrower, or the Obligor thereof, and no item in the Collateral Portfolio is
subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification, whether arising out of
transactions concerning the Collateral Portfolio or otherwise, by the Borrower
or the Obligor with respect thereto, except in each case, for amendments,
extensions and modifications, if any, permitted pursuant to Section 8.05(a) and
in accordance with the Servicing Standard.

 



-55-

 

 

(y)          Environmental. As of the applicable Cut-Off Date for the Eligible
Portfolio Asset related to such Underlying Collateral, with respect to each item
of Underlying Collateral, to the knowledge of the Borrower, except as expressly
provided in the Portfolio Asset Schedule for such Portfolio Asset prior to the
applicable Cut-Off Date: (i) the related Obligor’s operations comply in all
material respects with all applicable Environmental Laws; (ii) none of the
related Obligor’s operations is the subject of a Federal or State investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and
(iii) the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment. As
of the applicable Cut-Off Date for the Eligible Portfolio Asset related to such
Underlying Collateral, except as expressly provided in the Portfolio Asset
Schedule for such Portfolio Asset prior to the applicable Cut-Off Date, the
Borrower has not received any written notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Underlying
Collateral.

 

(z)           Sanctions and Anti-Terrorism Laws, Anti-Corruption Laws, and
Anti-Money Laundering Laws. (i) No Loan Party, nor any of its directors or
officers, nor, to its knowledge any employees, (A) is a Sanctioned Person; (B)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Sanctions and Anti-Terrorism
Laws; (C) does business in or with, or derives any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Sanctions and Anti-Terrorism Laws; or (D) engages in any
dealings or transactions prohibited by any Sanctions and Anti-Terrorism Laws;
(ii) the proceeds of the Advances will not be used by the Borrower, or to the
Borrower’s knowledge by any other Person, to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Applicable Law; (iii) the funds used to
pay the Administrative Agent or the Facility Servicer, to the extent received
from the Borrower, are not derived from any unlawful activity; and (iv) to the
Loan Parties’ knowledge, each Loan Party is in compliance with, and does not
engage in any dealings or transactions prohibited by, any Sanctions and
Anti-Terrorism Laws, Anti-Money Laundering Laws and Anti-Corruption Laws. Each
Loan Party covenants and agrees that it shall promptly notify the Administrative
Agent and the Facility Servicer in writing if it becomes a Sanctioned Person, or
is charged by indictment, criminal complaint or similar charging instrument,
arraigned, or custodially detained in connection with any Sanctions and
Anti-Terrorism Laws, Anti-Money Laundering Laws and Anti-Corruption Laws, except
to the extent such notice is prohibited by Applicable Law.

 

(aa)                      Security Interest.

 

(i)                      This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Collateral in favor of the
Administrative Agent, on behalf of the Secured Parties, which security interest
is prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Borrower.

 

(ii)                     The Collateral Portfolio is comprised of “instruments”,
“financial assets”, “security entitlements”, “general intangibles”, “chattel
paper”, “accounts”, “certificated securities”, “uncertificated securities”,
“securities accounts”, “deposit accounts”, “supporting obligations” or
“insurance” (each as defined in the applicable UCC), and the proceeds of the
foregoing, or such other category of collateral under the applicable UCC as to
which the Borrower has complied with its obligations under this
Section 4.01(aa).

 

(iii)                    The Collection Account is not in the name of any Person
other than the Borrower, subject to the lien of the Administrative Agent, for
the benefit of the Secured Parties.

 



-56-

 

 

(iv)                    The Collection Account constitutes a “deposit account”
or a “securities account” as provided in the Account Control Agreement and as
defined in the applicable UCC.

 

(v)                     The Borrower, the Account Bank, the Facility Servicer
and the Administrative Agent, on behalf of the Secured Parties, have entered
into the Account Control Agreement.

 

(vi)                    The Borrower has authorized the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
the Collateral and that portion of the Portfolio Assets in which a security
interest granted to the Administrative Agent, on behalf of the Secured Parties,
under this Agreement may be perfected by filing; provided that filings in
respect of real property shall not be required.

 

(vii)                   Other than as expressly permitted by the terms of the
Transaction Documents, this Agreement and the security interest granted to the
Administrative Agent, on behalf of the Secured Parties, pursuant to this
Agreement, the Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral. The Borrower has not
authorized the filing of any financing statements against the Borrower that
include a description of collateral covering the Collateral other than any
financing statement (A) that has been terminated or fully and validly assigned
to the Administrative Agent or (B) reflecting the transfer of assets on a
Release Date pursuant to (and simultaneously with or subsequent to) the
consummation of any transaction contemplated under (and in compliance with the
conditions set forth in) Section 2.11. The Borrower is not aware of the filing
of any judgment or Tax lien filings against the Borrower, other than Permitted
Liens.

 

(viii)                   None of the underlying promissory notes or related loan
registers or Participation Agreements or related participation registers, as
applicable, that constitute or evidence the Portfolio Assets has any marks or
notations indicating that the Portfolio Assets have been pledged, assigned or
otherwise conveyed to any Person other than the Administrative Agent, on behalf
of the Secured Parties.

 

(ix)                      With respect to any Collateral that constitutes a
“certificated security,” such certificated security has been delivered to the
Administrative Agent, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Administrative Agent, for the benefit
of the Secured Parties, or in blank by an effective Indorsement or has been
registered in the name of the Administrative Agent, for the benefit of the
Secured Parties, upon original issue or registration of transfer by the Borrower
of such certificated security.

 

(x)  With respect to any Collateral that constitutes an “uncertificated
security”, the Borrower has either (x) caused the issuer of such uncertificated
security to register the Administrative Agent, on behalf of the Secured Parties,
as the registered owner of such uncertificated security, or (y) has caused the
issuer of such uncertificated security to agree to comply with instructions of
the Administrative Agent without further consent of the Borrower.

 

(xi)                      The Pledged Equity issued by the Borrower has been
duly and validly authorized and issued by the Borrower.

 



-57-

 

 

(xii)                    This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Pledged Equity in favor of
the Administrative Agent, on behalf of the Secured Parties, which security
interest is prior to all other Liens (except for Permitted Liens), and is
enforceable as such against creditors of and purchasers from Holdings.

 

(xiii)                   Holdings has authorized the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
the Pledged Equity.

 

(xiv)                  Other than as expressly permitted by the terms of the
Transaction Documents, this Agreement and the security interest granted to the
Administrative Agent, on behalf of the Secured Parties, pursuant to this
Agreement, Holdings has not pledged, assigned, sold, granted a security interest
in or otherwise conveyed any of the Pledged Equity. Holdings has not authorized
the filing of any financing statements against Holdings that include a
description of collateral covering the Pledged Equity. Holdings is not aware of
the filing of any judgment or Tax lien filings against Holdings, other than
Permitted Liens.

 

(xv)                    If any portion of the Pledged Equity constitutes a
“certificated security,” such certificated security has been delivered to the
Administrative Agent, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Administrative Agent, for the benefit
of the Secured Parties, or in blank by an effective Indorsement or has been
registered in the name of the Administrative Agent, for the benefit of the
Secured Parties, upon original issue or registration of transfer by Holdings of
such certificated security.

 

(xvi)                  If any portion of the Pledged Equity constitutes an
“uncertificated security”, Holdings has (x) caused the issuer of such
uncertificated security to register the Administrative Agent, on behalf of the
Secured Parties, as the registered holder of such uncertificated security, or
(y) caused the issuer of such uncertificated security to agree to comply with
instructions of the Administrative Agent without further consent of the issuer.

 

(xvii)                 Except as permitted pursuant to Section 5.04(e),
Holdings’ location (within the meaning of Article 9 of the UCC) is Maryland.
Except as permitted pursuant to Section 5.04(e), the principal place of business
and chief executive office of Holdings (and the location of Holdings’ records
regarding the Pledged Equity (other than those delivered to the Collateral
Custodian pursuant to this Agreement)) is located at the address set forth under
its name on Schedule IV.

 

Section 4.02        Representations of the Borrower Relating to the Agreement
and the Collateral Portfolio. The Borrower hereby represents to the Secured
Parties as follows:

 

(a)          Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in the Collateral Portfolio to the Administrative
Agent, for the benefit of the Secured Parties, which, upon the delivery of the
Required Portfolio Documents (other than such Required Portfolio Documents which
are not evidenced by a note) to the Administrative Agent, the crediting of
Portfolio Assets to the Collection Account and the filing of the financing
statements, shall be a valid and first priority perfected security interest in
the Portfolio Assets forming a part of the Collateral Portfolio and in that
portion of the Portfolio Assets in which a security interest may be perfected by
filing subject only to Permitted Liens. Neither the Borrower nor any Person
claiming through or under Borrower shall have any claim to or interest in the
Collection Account, except for the interest of the Borrower in such property as
a debtor for purposes of the UCC.

 



-58-

 

 

(b)          Eligibility of Collateral Portfolio. (i) Each Portfolio Asset
Schedule, Quarterly LTV Certificate and the information contained in the Notice
of Borrowing is an accurate and complete listing in all material respects of all
the Portfolio Assets contained in the Collateral Portfolio as of the date of
delivery thereof and the information contained therein with respect to the
identity of such item of Collateral Portfolio and the amounts owing thereunder
is true and correct in all material respects as of such date, and (ii) with
respect to each item of Collateral Portfolio, all consents, licenses, approvals
or authorizations of or registrations or declarations of any Governmental
Authority or any Person required to be obtained, effected or given by the
Borrower in connection with the grant of a security interest in each item of
Collateral Portfolio to the Administrative Agent, for the benefit of the Secured
Parties, have been duly obtained, effected or given and are in full force and
effect.

 

(c)           No Fraud. To the knowledge of the Borrower, each Portfolio Asset
was originated without any fraud or misrepresentation on the part of the Obligor
or Transferor, if any, of such Portfolio Asset.

 

Section 4.03        Representations of each Lender.

 

(a)          Due Organization, Qualification and Authority; Enforceability. Each
Lender hereby individually represents, as to itself, that it (i) is duly
organized, validly existing and in good standing under the laws of its
formation, and is duly qualified to transact business, in good standing and
licensed in each jurisdiction to the extent necessary to perform its duties and
obligations under this Agreement in accordance with the terms of this Agreement,
(ii) has the full power, authority and legal right to execute and deliver this
Agreement and to perform in accordance herewith and (iii) has duly authorized
the execution, delivery and performance of this Agreement and has duly executed
and delivered this Agreement. This Agreement constitutes the valid, legal,
binding obligation of each Lender, except as the enforceability hereof may be
limited by Bankruptcy Laws and by general principles of equity.

 

(b)          Sanctions and Anti-Terrorism Laws. Each Lender hereby individually
represents, as to itself, that as of the date of this Agreement (or the date of
the Assignment and Assumption Agreement, as applicable), each Payment Date, and
at all times until this Agreement has been terminated and all amounts hereunder
have been paid in full, that (i) no Lender Covered Entity (A) is a Sanctioned
Person; (B) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Sanctions and
Anti-Terrorism Laws; (C) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Sanctions and Anti-Terrorism Laws; or (D) engages in
any dealings or transactions prohibited by any Sanctions and Anti-Terrorism
Laws; (ii) the proceeds of this Agreement will not be used by Lender, or to
Lender’s knowledge by any other Person, to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Law; (iii) the funds used to pay the
Administrative Agent or the Facility Servicer, to the extent received from
Lender, are not derived from any unlawful activity; and (iv) to Lender’s
knowledge, each Lender Covered Entity is in compliance with, and no Lender
Covered Entity engages in any dealings or transactions prohibited by, any
Sanctions and Anti-Terrorism Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws. Each Lender covenants and agrees that it shall promptly
notify the Administrative Agent and the Facility Servicer in writing if it, or
any Lender Covered Entity, becomes a Sanctioned Person, or is charged by
indictment, criminal complaint or similar charging instrument, arraigned, or
custodially detained in connection with any Sanctions and Anti-Terrorism Laws,
Anti-Money Laundering Laws and Anti-Corruption Laws, except to the extent such
notice is prohibited by Applicable Law.

 



-59-

 

 

Section 4.04        Representations of the Facility Servicer and the Portfolio
Asset Servicer. The Facility Servicer and the Portfolio Asset Servicer each
hereby represents, solely with respect to itself, as of the Closing Date, as of
each applicable Cut-Off Date, as of each applicable Advance Date and as of each
Reporting Date, as follows:

 

(a)          Organization; Power and Authority. It is a duly organized and
validly existing as (i) a mutual life insurance company in good standing under
the laws of Massachusetts in the case of the Facility Servicer and (ii) a
corporation in good standing under the laws of Maryland in the case of the
Portfolio Asset Servicer, except where the failure to be in good standing would
not reasonably be expected to have a Material Adverse Effect. It has full power,
authority and legal right to execute, deliver and perform its obligations as the
Applicable Servicer under this Agreement and the other Transaction Documents to
which it is a party.

 

(b)          Due Authorization. The execution and delivery of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions provided for herein and therein have been duly authorized by
all necessary organizational action on its part.

 

(c)           No Conflict. The execution and delivery of this Agreement and the
other Transaction Documents to which it is a party, the performance of the
transactions contemplated hereby or thereby and the fulfillment of the terms
hereof or thereof will not conflict with, result in any breach of its
organizational documents or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any material
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Applicable Servicer is a party or by which it or any of its property
is bound.

 

(d)          No Violation. The execution and delivery of this Agreement and the
other Transaction Documents, the performance of the transactions contemplated
hereby and thereby and the fulfillment of the terms hereof and thereof will not
conflict with or violate, in any material respect, any Applicable Law if
compliance therewith is necessary (i) to ensure the enforceability of any
Portfolio Asset or (ii) for the Applicable Servicer to perform its obligations
under this Agreement in accordance with the terms hereof.

 

(e)          All Consents Required; No Proceedings or Injunction. All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Applicable Servicer, required in connection with the
execution and delivery of this Agreement and the other Transaction Documents to
which it is a party, the performance by the Applicable Servicer of the
transactions contemplated hereby and thereby and the fulfillment by the
Applicable Servicer of the terms hereof and thereof have been obtained to the
extent reasonably necessary to ensure the enforceability of any Portfolio Asset
and for Applicable Servicer to perform its obligations under this Agreement in
accordance with the terms hereof or where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. There is no
litigation, proceeding or investigation pending or, to the knowledge of the
Applicable Servicer, threatened in writing against the Applicable Servicer,
before any Governmental Authority (A) asserting the invalidity of this Agreement
or any other Transaction Document to which it is a party or (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which it is a party. No
injunction, writ, restraining order or other order of any nature materially and
adversely affects the Applicable Servicer’s performance of its obligations under
this Agreement or any Transaction Document to which the Applicable Servicer is a
party.

 



-60-

 

 

(f)            Validity, Etc. The Agreement and the other Transaction Documents
to which it is a party constitute the legal, valid and binding obligation of the
Applicable Servicer, enforceable against the Applicable Servicer in accordance
with its terms, except as such enforceability may be limited by applicable
Bankruptcy Laws and general principles of equity.

 

(g)          Reports Accurate. All Servicing Reports and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports, in all cases, prepared and furnished by the Applicable
Servicer to the Administrative Agent or the Collateral Custodian in connection
with this Agreement are, as of their date, accurate, true and correct in all
material respects, and no such document contains any material misstatement of
fact or omits to state a material fact or any fact necessary to make the
statements contained therein not materially misleading; provided, that, for the
purposes of the production by the Applicable Servicer of any reports, documents
or information required under this Agreement, the Applicable Servicer may
conclusively rely (absent bad faith or manifest error, and without
investigation, inquiry, independent verification or any duty or obligation to
recompute, verify, or recalculate any of the amounts and other information
contained in) on any reports, documents or information provided to it by any
Obligor or any other third party without any liability to the Applicable
Servicer for such reliance.

 

(h)          Servicing Standard. The Applicable Servicer has complied in all
material respects with the Servicing Standard with regard to the servicing of
the Portfolio Assets.

 

(i)            Collections. All Collections, if any, received by the Portfolio
Asset Servicer or its Affiliates with respect to the Collateral Portfolio are
held for the benefit of the Administrative Agent, for the benefit of the Secured
Parties, until deposited into the Collection Account as provided herein.

 

(j)            Servicer Termination Event. No event has occurred which
constitutes a Servicer Termination Event (other than any Servicer Termination
Event which has previously been disclosed to the Administrative Agent as such).

 

(k)          Investment Company Act, Investment Advisers Act of 1940, Etc.
Business Development Corporation of America has elected to be treated as a
business development company under the Investment Company Act. Business
Development Corporation of America has elected to be treated for U.S. federal
income tax purposes as, and qualifies as, a regulated investment company under
Subchapter M of the Code. Business Development Corporation of America is managed
by the Investment Manager, which is registered as an investment adviser under
the Investment Advisers Act of 1940, as amended.

 

Section 4.05        Representations of the Collateral Custodian. The Collateral
Custodian represents, as of the Closing Date, as follows:

 



-61-

 

 

(a)          Organization; Power and Authority. It is a duly organized and
validly existing as a national banking association in good standing under the
laws of the United States. It has full corporate power, authority and legal
right to execute, deliver and perform its obligations as Collateral Custodian
under this Agreement and the other Transaction Documents to which it is a party.

 

(b)          Due Authorization. The execution and delivery of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions provided for herein and therein have been duly authorized by
all necessary organizational action on its part.

 

(c)           No Conflict. The execution and delivery of this Agreement and the
other Transaction Documents to which it is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with, result in any breach of its
organizational documents or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Custodian is a party or by which it or any of its property is bound.

 

(d)          No Violation. The execution and delivery of this Agreement and the
other Transaction Documents to which it is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate, in any respect, any
Applicable Law if compliance therewith is necessary (i) to ensure the
enforceability of any Portfolio Asset or (ii) for the Collateral Custodian to
perform its obligations under this Agreement in accordance with the terms
hereof.

 

(e)          All Consents Required; No Proceedings or Injunction. All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Collateral Custodian, required in connection with
the execution and delivery of this Agreement and the other Transaction Documents
to which it is a party, the performance by the Collateral Custodian of the
transactions contemplated hereby and thereby and the fulfillment by the
Collateral Custodian of the terms hereof and thereof have been obtained to the
extent necessary for the Collateral Custodian to perform its obligations under
this Agreement in accordance with the terms hereof. There is no litigation,
proceeding or investigation pending or, to the knowledge of the Collateral
Custodian, threatened against the Collateral Custodian, before any Governmental
Authority (A) asserting the invalidity of this Agreement or any other
Transaction Document or (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document.
No injunction, writ, restraining order or other order of any nature adversely
affects the Collateral Custodian’s performance of its obligations under this
Agreement or any Transaction Document to which the Collateral Custodian is a
party.

 

(f)            Validity, Etc. The Agreement and the other Transaction Documents
to which it is a party constitute the legal, valid and binding obligation of the
Collateral Custodian, enforceable against the Collateral Custodian in accordance
with its terms, except as such enforceability may be limited by applicable
Bankruptcy Laws and general principles of equity.

 



-62-

 

 

ARTICLE V.
GENERAL COVENANTS

 

Section 5.01        Affirmative Covenants of the Borrower. From the Closing Date
until the Facility Termination Date:

 

(a)          Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its Constituent Documents.
Without limiting the foregoing, the Borrower will limit the scope of its
business to: (i) the acquisition of Portfolio Assets and the ownership and
management of the Portfolio Assets and the related assets in the Collateral
Portfolio, (ii) the sale, transfer or other disposition of Portfolio Assets as
and when permitted under the Transaction Documents, (iii) entering into and
performing under the Transaction Documents, consenting or withholding consent as
to proposed amendments, waivers and other modifications of the Underlying
Agreements to the extent not in conflict with the terms of this Agreement or any
other Transaction Document, (v) exercising any rights (including but not limited
to voting rights and rights arising in connection with a Bankruptcy Event with
respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Portfolio
Assets and participating in the committees (official or otherwise) or other
groups formed by creditors of an Obligor to the extent not in conflict with the
terms of this Agreement or any other Transaction Document, (vi) acquiring
Portfolio Assets directly from third-parties (other than Holdings) on an
arms-length basis, (vii) contracting with third–parties to provide services as
may be required from time to time by the Borrower in connection with the
Transaction Documents, including legal, investment, accounting, data processing,
administrative and management services, (viii) taking any and all other action
necessary to maintain the existence of the Borrower as a limited liability
company in good standing under the laws of the State of Delaware and/or to
qualify the Borrower to do business as a foreign limited liability company in
any other state in which such qualification is required, and (ix) engaging in
those lawful activities, including entering into other agreements and any
amendments, supplements or restatements to the Transaction Documents to which it
is a party or such other agreements and issuing any other instruments, that are
necessary, convenient or advisable to accomplish the foregoing or are incidental
thereto or in connection therewith.

 

(b)          Special Purpose Entity Requirements. The Borrower will at all times
(i) maintain at least one Independent Director, (ii) maintain its own separate
books and records and bank accounts, (iii) hold itself out to the public and all
other Persons as a legal entity separate from Holdings and any other Person
(although, in connection with certain advertising and marketing, the Borrower
may be identified as a Subsidiary of Holdings), (iv) file its own tax returns,
if any, as may be required under Applicable Law, to the extent (1) not part of a
consolidated group filing a consolidated return or returns or (2) not treated as
a division for tax purposes of another taxpayer, and pay any Taxes so required
to be paid under Applicable Law in accordance with the terms of this Agreement,
(v) except as contemplated by the Transaction Documents, not commingle its
assets with assets of any other Person, (vi) conduct its business in its own
name and strictly comply with all organizational formalities to maintain its
separate existence, (vii) maintain separate financial statements, except to the
extent that the Borrower's financial and operating results are consolidated with
those of Holdings in consolidated financial statements, (viii) pay its own
liabilities only out of its own funds, (ix) maintain an arm's-length
relationship with its Affiliates, (x) pay the salaries of its own employees, if
any, (xi) not hold out its credit or assets as being available to satisfy the
obligations of others, (xii) allocate fairly and reasonably any overhead for
shared office space, (xiii) use separate stationery, invoices and checks, (xiv)
except as expressly permitted by this Agreement, not pledge its assets as
security for the obligations of any other Person, (xv) correct any known
misunderstanding regarding its separate identity, (xvi) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets,
(xvii) observe in all respects all Delaware limited liability company
formalities and (xviii) cause the directors, officers, agents and other
representatives of the Borrower to act at all times with respect to the Borrower
consistently and in furtherance of the foregoing and in the best interests of
the Borrower.

 



-63-

 

 

(c)           Preservation of Company Existence. Subject to Section 5.02(n), the
Borrower will preserve and maintain its limited liability company existence,
rights, franchises and privileges in the jurisdiction of its formation and will
promptly obtain and thereafter maintain qualifications to do business as a
foreign limited liability company in any other jurisdiction in which it does
business and in which it is required to so qualify under Applicable Law.

 

(d)          Deposit of Collections. The Borrower shall promptly (but in no
event later than two (2) Business Days after receipt thereof) deposit or cause
to be deposited into the Collection Account any and all Available Collections
received by the Borrower.

 

(e)          Material Loan Agreement Modifications; Material Investment Event;
Underlying Obligor Default.

 

(i)                     The Borrower shall give prior written notice to the
Administrative Agent and the Lenders of any proposed Material Loan Agreement
Modification with respect to any Portfolio Asset. If notified by the Borrower,
the Majority Lenders shall have (i) five (5) Business Days with respect to all
Material Loan Agreement Modifications not relating to payment defaults and (ii)
ten (10) Business Days with respect to all Material Loan Agreement Modifications
relating to all payment defaults, to consent or decline to consent to such
Material Loan Agreement Modification. Whether or not such notice is given or
such consent is obtained, the Borrower may proceed with such Material Loan
Agreement Modification, but, if such consent is not obtained, the Borrower shall
make any necessary adjustments to the calculation of the Borrowing Base and
Total Portfolio Value as a result thereof as required by Section 2.04(b). For
the avoidance of doubt, if the Majority Lenders do not respond to the request
for consent for any proposed Material Loan Agreement Modification within the
five (5) Business Day period or ten (10) Business Day period, as the case may
be, such consent shall be deemed to have been declined.

 

(ii)                  The Borrower shall give written notice to the Lenders of
any proposed Material Investment Event with respect to any Equity Investment to
the extent such Material Investment Event affects the value of the Borrowing
Base and Total Portfolio Value, and shall make any necessary adjustments to the
calculation of as a result thereof.

 

(iii)                  Notwithstanding the foregoing, the Borrower shall give
written notice to the Lenders, the Facility Servicer and the Collateral
Custodian of any occurrence of any Underlying Obligor Default after the Closing
Date with respect to any Portfolio Asset within five (5) Business Days after
obtaining knowledge thereof.

 



-64-

 

 

(f)            Rating Agency Information; Maintenance of Credit Rating. If
applicable, the Borrower shall provide Egan-Jones or any other NRSRO that is
then engaged by the Borrower to rate the Advances, as applicable, with all
available information that is reasonably requested by Egan-Jones or such other
NRSRO, as applicable, in connection with its rating of the Advances. The
Borrower shall use commercially reasonable efforts to annually maintain a rating
of the Advances from Egan-Jones or such other NRSRO, as applicable and to
provide the Lenders with a copy of all rating letters issued to the Borrower in
connection therewith.

 

(g)          Required Portfolio Documents. The Borrower (or the Portfolio Asset
Servicer on their behalf) shall deliver to the Collateral Custodian, the
Facility Servicer and the Initial Lender electronic copies of the Required
Portfolio Documents, the Portfolio Asset Checklist pertaining to each such
Portfolio Asset at least one (1) Business Day prior to the Cut-Off Date
pertaining to such Portfolio Asset or such later date as the Initial Lender may
agree.

 

(h)          Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent and the Initial Lender telephonic, email or facsimile
notice within ten (10) Business Days (confirmed in writing within five (5)
Business Days thereafter) of the receipt of revenue agent reports or other
written proposals, determinations or assessments of the Internal Revenue Service
or any other taxing authority which propose, determine or otherwise set forth
positive adjustments (i) to the Tax liability of Holdings or any "affiliated
group" (within the meaning of Section 1504(a)(l) of the Code) of which Holdings
is a member in an amount equal to or greater than $1,000,000 in the aggregate or
(ii) to the Tax liability of the Borrower itself in an amount equal to or
greater than $500,000 in the aggregate. Any such notice shall specify the nature
of the items giving rise to such adjustments and the amounts thereof.

 

 

(i)            Notice of Auditors' Management Letters. The Borrower shall
promptly notify the Administrative Agent and the Initial Lender after the
receipt of any auditors' management letters received by the Borrower or by its
accountants.

 

(j)            Notice of Breaches of Representations and Warranties. The
Borrower shall promptly (in the case of Section 4.01(aa), not more than two (2)
Business Days after a Responsible Officer of the Borrower receives notice or
obtains knowledge thereof) notify the Administrative Agent, the Collateral
Custodian and the Initial Lender if any representation or warranty set forth in
Section 4.01 or 4.02 was materially incorrect at the time it was given or deemed
to have been given and at the same time deliver to the Collateral Custodian, the
Administrative Agent and the Initial Lender a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Borrower shall notify the Collateral
Custodian, the Administrative Agent and the Initial Lender in the manner set
forth in the preceding sentence with respect to any representation or warranty
that a Portfolio Asset is an Eligible Portfolio Asset on or before the related
date of determination of any facts or circumstances within the knowledge of a
Responsible Officer of the Borrower which would render any of the said
representations and warranties untrue at the date when such representations and
warranties were made or deemed to have been made.

 

(k)          Notice of Event of Default. The Borrower shall notify the
Administrative Agent, with a copy to Initial Lender, with prompt (and in any
event within five (5) Business Days following the acquisition of knowledge or
receipt of notice by a Responsible Officer of the Borrower) written notice of
the occurrence of each Unmatured Event of Default or Event of Default of which a
Responsible Officer of the Borrower has knowledge or has received notice and no
later than three (3) Business Days following such written notice, the Borrower
will provide to the Administrative Agent, with a copy to the Initial Lender a
written statement of a Responsible Officer of the Borrower setting forth the
details of such event and the action that the Borrower proposes to take with
respect thereto.

 



-65-

 

 

(l)            Notice of Material Events. The Borrower shall promptly, upon a
Responsible Officer of the Borrower becoming aware thereof, notify the
Administrative Agent, in writing, of any event or other circumstance known to
the Borrower that would reasonably be expected to result in a Material Adverse
Effect.

 

(m)        Notice of Litigation. The Borrower shall promptly, and in any event
within five (5) Business Days after a Responsible Officer of the Borrower
receives notice or obtains knowledge thereof, notify the Administrative Agent
and the Initial Lender, in writing, of the filing or commencement of any action,
suit, investigation or proceeding by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof, including
pursuant to any applicable Environmental Laws, that would reasonably be expected
to result in liability of the Borrower in an aggregate amount exceeding
$5,000,000.

 

(n)          Notice of ERISA Reportable Events. The Borrower shall promptly
notify the Administrative Agent and the Initial Lender, in writing, after a
Responsible Officer of the Borrower receives notice of the occurrence of any
Reportable Event with respect to any Pension Plan except for any such Reportable
Event that would not reasonably be expected to result in a Material Adverse
Effect, and provide the Administrative Agent with a copy of such notice.

 

(o)          Notice of Accounting Changes. Within three (3) Business Days after
the effective date thereof, the Borrower will provide to the Administrative
Agent written notice of any change in the accounting policies of the Borrower.

 

(p)          Additional Information; Additional Documents. The Borrower shall
provide the Administrative Agent and the Initial Lender with any financial or
other information reasonably requested by the Administrative Agent or the
Initial Lender to support the representations set forth in this Agreement.
Notwithstanding anything to the contrary in this provision, the Borrower and its
Affiliates will not be required to disclose, permit the inspection, examination
or making copies or abstracts of, or discuss, any document, information or other
matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
agents) is prohibited by law or (iii) in the Borrower’s or Affiliate’s
reasonable judgment, would compromise any attorney-client privilege, privilege
afforded to attorney work product or similar privilege; provided that the
Borrower shall make available redacted versions of requested documents or, if
unable to do so consistent with the preservation of such privilege, shall make
commercially reasonable efforts to disclose information responsive to the
requests of the Administrative Agent, any Lender or any of their respective
representatives and agents, in a manner that will protect such privilege.

 



-66-

 

 

(q)          Protection of Security Interest. The Borrower will take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of the Collateral Portfolio free and clear of any Lien other than the Lien
created hereunder and Permitted Liens, including (i) with respect to the
Portfolio Assets and that portion of the Collateral Portfolio in which a
security interest may be perfected by filing, filing and maintaining (at the
expense of the Borrower) effective financing statements against Holdings in all
necessary or appropriate filing offices (including any amendments thereto or
assignments thereof) and filing continuation statements, amendments or
assignments with respect thereto in such filing offices (including any
amendments thereto or assignments thereof), (ii) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
(iii) at the expense of the Borrower, take all action necessary to cause a
valid, subsisting and enforceable first priority perfected security interest,
subject only to Permitted Liens, to exist in favor of the Administrative Agent
(for the benefit of the Secured Parties) in the Borrower’s interests in the
Collateral, including the filing of a UCC financing statement in the applicable
jurisdiction adequately describing the Collateral (which may include an “all
asset” filing), and naming the Borrower as debtor and the Administrative Agent
as the secured party, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices (including any
amendments thereto or assignments thereof) and (iv) take all additional action
that the Facility Servicer or Administrative Agent (acting at the written
direction of the Majority Lenders) may reasonably request to perfect, protect
and more fully evidence the respective first priority (subject to Permitted
Liens) perfected security interests of the parties to this Agreement in the
Collateral, or to enable the Administrative Agent to exercise or enforce any of
their respective rights hereunder (on its own behalf or through the Facility
Servicer).

 

(r)           Liens. The Borrower will promptly notify the Administrative Agent
and the Initial Lender, in writing, of the existence of any material Lien on the
Collateral known to the Borrower (other than Permitted Liens) and the Borrower
shall defend the right, title and interest of the Administrative Agent, for the
benefit of the Secured Parties, in, to and under the Collateral against all
claims of third parties to the extent commercially reasonable to do so (as
determined by the Borrower in its reasonable discretion), other than with
respect to Permitted Liens.

 

(s)           No Changes in Fees. The Borrower will not make any material
changes to the Fees or amend, restate, supplement or otherwise modify the Fee
Letters in any material respect without the prior written approval of the
Majority Lenders.

 

(t)           Compliance with Applicable Law. Except as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, the Borrower shall at all times comply with all Applicable Law
(including Environmental Laws and all federal securities laws).

 

(u)          Proper Records. The Borrower shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and establish all such proper reserves
in accordance with GAAP. The Borrower shall account for the Transfer to it from
the Transferor of any Portfolio Asset under each Portfolio Asset Assignment as a
Transfer of such Portfolio Asset in its books and Records.

 

(v)          Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves with respect thereto have been provided on
the books of the Borrower.

 

(w)         Payment of Taxes. The Borrower shall pay and discharge all material
Taxes, levies, liens and other charges on it or its assets and on the
Collateral, except for any such Taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided in accordance with GAAP.

 



-67-

 

 

(x)           Tax Treatment. The Borrower, Holdings and the Lenders shall treat
the Advances advanced hereunder as indebtedness of the entity of which the
Borrower is considered to be a part for U.S. federal income tax purposes and to
file any and all tax forms in a manner consistent therewith and not to take any
position inconsistent therewith except as required under Applicable Law.

 

(y)          Notification Forms. After the occurrence and during the continuance
of an Event of Default, upon written request of the Facility Servicer or
Administrative Agent, the Borrower shall furnish the Facility Servicer and
Administrative Agent, as applicable, with an appropriate power of attorney to
send (at the written direction of the Majority Lenders) notification forms to
the Obligors or any agent, administrative agent, Counterparty Lender, Underlying
Agent or Underlying Servicer, as applicable, of the Administrative Agent’s
interest in the Collateral and the obligation to make payments as directed by
the Administrative Agent (acting at the written direction of the Majority
Lenders).

 

(z)           Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701-3(b),
and neither the Borrower nor any other Person on its behalf shall make an
election to be, or take any other action that is reasonably likely to result in
the Borrower being, treated as other than an entity disregarded from its owner
under Treasury Regulation Section 301.7701-3(c).

 

(aa)       Access to Records. From time to time and, prior to the occurrence and
continuance of an Unmatured Event of Default or Event of Default, upon not less
than five (5) Business Days advance notice, permit the Administrative Agent or
any Person designated by the Administrative Agent or Initial Lender and at the
sole cost and expense of the Borrower, to, during normal hours, visit and
inspect at reasonable intervals its and any Person to which it delegates any of
its duties under the Transaction Documents books, records and accounts relating
to its business, financial condition, operations, assets and its performance
under the Transaction Documents, and to make copies thereof or abstracts
therefrom, and to discuss the foregoing with its and such Person’s officers,
partners, employees and accountants, all as often as the Administrative Agent
(acting at the written direction of the Majority Lenders) or Initial Lender may
reasonably request; provided that (i) the Administrative Agent and Initial
Lender shall use all reasonable efforts to coordinate their inspections, (ii) so
long as an Event of Default has not occurred or is continuing, the Borrower
shall be responsible for the cost and expense of no more than one site visit in
any calendar year and (iii) the Borrower shall not be obligated to disclose any
information (x) that constitutes non-financial trade secrets or non-financial
proprietary information, (y) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
agents) is prohibited by law or (z) in the Borrower’s reasonable judgment, would
compromise any attorney-client privilege, privilege afforded to attorney work
product or similar privilege.

 

(bb)      Sanctions and Anti-Terrorism, Anti-Money Laundering and
Anti-Corruption Compliance. The Borrower shall maintain in effect policies and
procedures designed to ensure compliance by the Borrower and its directors,
officers, employees, and agents with applicable Sanctions and Anti-Terrorism
Laws, Anti-Money Laundering Laws and Anti-Corruption Laws. The Borrower shall
not use the proceeds of any Advance, directly or indirectly, for any payments
that would constitute a violation of any applicable Sanctions and Anti-Terrorism
Laws, Anti-Money Laundering Laws or Anti-Corruption Laws, in any other manner
that would constitute or result in a violation of Sanctions and Anti-Terrorism
Laws, Anti-Money Laundering Laws or Anti-Corruption Laws by any Person.

 



-68-

 

 

(cc)        Financial Reporting. The Borrower will furnish to the Administrative
Agent, the Facility Servicer and the Initial Lender:

 

(i)                     (a) within 60 days after the end of each fiscal quarter
of each fiscal year, commencing September 30, 2020 (x) a Quarterly LTV
Certificate, including the report of an independent nationally recognized
third-party valuation firm engaged by the Borrower and reasonably approved by
the Facility Servicer (provided that any party receiving such report has
delivered a customary non-reliance letter acceptable to such third-party
valuation firm to the extent required by such third-party valuation firm), and
(y) an updated Schedule I, identifying any Portfolio Assets acquired or disposed
of during each such fiscal quarter, and (b) within 60 days after the end of each
of its first three fiscal quarters of each fiscal year, commencing September 30,
2020, an unaudited financial report of the Borrower containing a statement of
assets, liabilities and capital, and a statement of operations for each fiscal
quarter;

 

(ii)                   so long as Advances are outstanding on or after
December 31, 2020, within 120 days after the end of each fiscal year, commencing
with the fiscal year ended December 31, 2020, audited financial statements of
the Borrower, audited by a firm of nationally recognized independent public
accountants, as of the end of such fiscal year; and

 

(iii)                  in connection with the financial statements delivered
pursuant to clauses (i) and (ii) above, quarterly investor reports delivered to
the Borrower by the Obligor with respect to any Equity Investments that are
relevant for the purposes of the calculation of the Equity Investment Value.

 

(dd)      Valuation Policies.

 

(i)                     Prior to the Closing Date, the Borrower shall provide
the Facility Servicer and the Initial Lender with a copy of the Borrower’s
valuation policies, together with any valuation policies of the Private Equity
Fund provided to the Borrower with respect to the Private Equity Fund.

 

(ii)                   The Borrower shall notify the Facility Servicer and the
Initial Lender in writing of (i) any material change in the Borrower’s valuation
policies, and (ii) any material change in the valuation policies of the Private
Equity Fund notified to the Borrower, and provide a written copy of such change,
each within five (5) Business Days of such change, or notice thereof.

 

(ee)      Allocation of Charges. There will not be any agreement or
understanding between Holdings and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent) providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with Holdings
for tax purposes.

 

Section 5.02        Negative Covenants of the Borrower. From the Closing Date
until the Facility Termination Date:

 

(a)          Special Purpose Entity Requirements. Except as otherwise permitted
by this Agreement, the Borrower shall not (i) make or permit to remain
outstanding any loan or advance to, or own or acquire any stock or securities
of, any Person, except that the Borrower may invest in those Portfolio Assets
and other investments permitted under the Transaction Documents and may make any
advance required or expressly permitted to be made pursuant to any provisions of
the Transaction Documents and permit the same to remain outstanding in
accordance with such provisions, (ii) become insolvent or fail to pay its debts
and liabilities from its assets when due, or (iii) create, form or otherwise
acquire any Subsidiaries.

 



-69-

 

 

(b)          Requirements for Material Actions. The Borrower shall not fail to
provide (and at all times the Borrower’s organizational documents shall reflect)
that the unanimous consent of all members (including the consent of the
Independent Director) is required for the Borrower to (i) dissolve or liquidate,
in whole or part, or institute proceedings to be adjudicated bankrupt or
insolvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or State law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors or (vi) admit in writing its inability to pay its debts generally as
they become due.

 

(c)           Protection of Title. Except as otherwise permitted under this
Agreement, the Borrower shall not take any action which would directly or
indirectly materially impair or adversely affect the Borrower’s title to the
Collateral Portfolio.

 

(d)          Transfer Limitations. Except as permitted pursuant to Section 2.11,
the Borrower shall not transfer, assign, convey, grant, bargain, sell, set over,
deliver or otherwise dispose of, or pledge or hypothecate, directly or
indirectly, any interest in the Collateral to any person other than the
Administrative Agent for the benefit of the Secured Parties or in connection
with Permitted Liens, or engage in financing transactions or similar
transactions with respect to the Collateral with any person other than pursuant
to this Agreement.

 

(e)          Indebtedness; Liens. The Borrower shall not create, incur, assume
or suffer to exist any Indebtedness for borrowed money other than the
Obligations. The Borrower shall not create, incur or permit to exist any Lien in
or on any of the Collateral subject to the Lien granted by the Borrower pursuant
to this Agreement, other than Permitted Liens.

 

(f)            Organizational Documents. The Borrower shall not modify or
terminate any of the organizational or operational documents of the Borrower in
any manner that would adversely affect the interests of the Lenders without the
prior written consent of the Majority Lenders.

 

(g)          Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation or Sale (other than pursuant to Section 2.11), or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) in any manner that would adversely affect the interests of the
Lenders without the prior written consent of the Majority Lenders.

 

(h)          Use of Proceeds. The Borrower shall not use the proceeds of the
Advance other than (i) to finance the Transfer of Eligible Portfolio Assets,
(ii) to pay fees and expenses of Holdings and the Borrower in connection with
the transactions contemplated by this Agreement and any Underlying Agreement,
including brokers fees, and (iii) to make Restricted Junior Payments permitted
hereunder. The Borrower shall not, directly or indirectly, use the proceeds of
the Advances in any manner that would result in a violation of Sanctions and
Anti-Terrorism Laws or Anti-Money Laundering Laws by any Person. 

 

-70-

 



 

 

(i)            Limited Assets. The Borrower shall not hold or own any assets
that are not part of the Collateral Portfolio or as otherwise contemplated by
Sections 5.01(a), 5.01(b), 5.02(a) and (b).

 

(j)            Portfolio Asset Assignments. The Borrower will not amend, modify,
waive or terminate any provision of any Portfolio Asset Assignment in any manner
that would materially and adversely affect the interests of the Lenders without
the prior written consent of the Majority Lenders.

 

(k)          Restricted Junior Payments. The Borrower shall not make
(i) distributions of Portfolio Assets except as expressly contemplated under
Section 2.11 or (ii) any Restricted Junior Payment, except that the Borrower may
make Restricted Junior Payments so long as no Event of Default has occurred and
the LTV does not exceed 25% (after giving effect to any substantially concurrent
use of proceeds of any Advance, Transfer of Eligible Portfolio Assets and Sale
of Eligible Portfolio Assets and/or any prepayment of Advances).

 

(l)            ERISA Matters. Except as would not reasonably be expected to
result in a Material Adverse Effect, the Borrower will not (i) fail to meet the
minimum funding standard set forth in Sections 302(a) and 303 of ERISA and
Sections 412(a) and 430 of the Code with respect to any Pension Plan, (ii) fail
to make any payments to a Multiemployer Plan that the Borrower may be required
to make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (iii) terminate any Pension Plan so as to result, directly
or indirectly in any liability to the Borrower or (iv) permit to exist any
occurrence of any Reportable Event with respect to any Pension Plan. The
Borrower’s assets shall at no time constitute “plan assets” as such term is
defined by Section 3(42) of ERISA.

 

(m)          Instructions Regarding Payments. The Borrower (and the Portfolio
Asset Servicer on their behalf) will not make any change in its instructions to
the Obligors or any agent, administrative agent, Counterparty Lender, Underlying
Agent or Underlying Servicer, as applicable, regarding payments to be made with
respect to the related Portfolio Asset to the Collection Account, as applicable,
unless the Majority Lenders have directed, or otherwise have consented in
writing to such change.

 

(n)          Change of Jurisdiction, Location, Names or Location of Portfolio
Asset Files. The Borrower shall not change the jurisdiction of its formation,
change the location of its principal place of business and chief executive
office or make any change to its name or use any tradenames, fictitious names,
assumed names, “doing business as” names or other names unless, prior to the
effective date of any such change in the jurisdiction of its formation, change
in location or name change or use, the Borrower provides at least ten (10) days’
(or such shorter period as the Administrative Agent (acting at the written
direction of the Initial Lender) may agree) prior written notice thereof and
delivers to the Administrative Agent such financing statements as the
Administrative Agent (acting at the written direction of the Initial Lender) may
request to reflect such change in the jurisdiction of its formation, change in
location or name change or use, together with any other documents and
instruments as the Administrative Agent (acting at the written direction of the
Majority Lenders) may reasonably request in connection therewith. The Borrower
shall not move, or consent to the Collateral Custodian moving, the Portfolio
Asset Files from the location thereof on the Closing Date, unless the
Administrative Agent (acting at the written direction of the Majority Lenders)
shall consent to such move in writing.

 



-71-

 

 

(o)          Tax Treatment. The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes (and shall not allow Holdings
to elect to treat it as a corporation for U.S. federal income tax purposes) and
shall take all reasonable steps necessary to avoid being treated as a
corporation for U.S. federal income tax purposes.

 

Section 5.03        Affirmative Covenants of Holdings. From the Closing Date
until the Facility Termination Date:

 

(a)           Preservation of Company Existence. Holdings will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation and will promptly obtain and thereafter maintain
qualifications to do business as a foreign corporation in any other State in
which it does business and in which it is required to so qualify under
Applicable Law unless the failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)          Protection of Security Interest. Holdings shall take all action
that the Facility Servicer or the Administrative Agent (acting at the written
direction of the Majority Lenders) may reasonably request to perfect, protect
and more fully evidence the first priority (subject to Permitted Liens)
perfected security interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Pledged Equity, or to enable the Administrative Agent to
exercise or enforce any of its rights hereunder.

 

(c)           Liens. Holdings will promptly notify the Administrative Agent, in
writing, of the existence of any Lien on the Pledged Equity known to Holdings
(other than Permitted Liens) and Holdings shall defend the right, title and
interest of the Administrative Agent, for the benefit of the Secured Parties, in
and to the Pledged Equity against all claims of third parties to the extent
commercially reasonable to do so (as determined by Holdings in its reasonable
discretion), other than with respect to Permitted Liens, in each case at the
expense of the Borrower.

 

(d)          Compliance with Applicable Law. Except as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, Holdings shall at all times comply with all Applicable Law (including
Environmental Laws, and all federal securities laws).

 

Section 5.04        Negative Covenants of Holdings. From the Closing Date until
the Facility Termination Date:

 

(a)          Protection of Title. Except as otherwise permitted under this
Agreement, Holdings shall not take any action which would directly or indirectly
materially impair or adversely affect Holdings’ title to the Pledged Equity.

 

(b)          Transfer Limitations. Holdings shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Pledged Equity to any
person other than the Administrative Agent for the benefit of the Secured
Parties, other than Permitted Liens, or engage in financing transactions or
similar transactions with respect to the Pledged Equity with any person other
than the Administrative Agent.

 

(c)           Liens. Holdings shall not create, incur or permit to exist any
Lien in or on any of the Pledged Equity, other than Permitted Liens.

 



-72-

 

 

(d)          Organizational Documents; Investment Management Agreement. Holdings
shall not modify or terminate any of the organizational or operational documents
of Holdings in any manner that would adversely affect the Administrative Agent’s
security interest in the Pledged Equity.

 

(e)          Change of Jurisdiction, Location or Names. Holdings shall not
change the jurisdiction of its formation, change the location of its principal
place of business and chief executive office or make any change to its name,
prior to the effective date of any such change in the jurisdiction of its
formation, change in location or change in name, Holdings provides at least ten
(10) days’ (or such shorter period as the Administrative Agent (acting at the
written direction of the Initial Lender) may agree) prior written notice thereof
and delivers to the Administrative Agent such financing statements as the
Administrative Agent (acting at the written direction of the Majority Lenders)
may request to reflect such change in the jurisdiction of its formation, change
in location or name change or use, together with any other documents and
instruments as the Administrative Agent (acting at the written direction of the
Majority Lenders) may reasonably request in connection therewith.

 

(f)            Change in Management. There shall not be any change in management
relating to (x) Thomas Gahan and (y) one of Michael E. Paasche or Blair
Faulstich not being an employee of Benefit Street Partners L.L.C., that is
actively involved in the management of Holdings or an Affiliate thereof for any
continuous 60-day period, other than due to temporary absences for family leave,
and such persons are not replaced with other individuals reasonably acceptable
to the Initial Lender within 60 days of such event.

 

Section 5.05        Affirmative Covenants of the Applicable Servicer. From the
Closing Date until the Facility Termination Date:

 

(a)          Compliance with Applicable Law. Each Applicable Servicer will
comply in all material respects with all Applicable Law.

 

(b)          Preservation of Existence. Each Applicable Servicer will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification would reasonably be expected to
have a Material Adverse Effect.

 

(c)           Obligations and Compliance with Collateral Portfolio. Subject to
the Servicing Standard, the Portfolio Asset Servicer will duly fulfill and
comply with all obligations on the part of the Borrower to be fulfilled or
complied with under or in connection with the administration of each item of
Collateral Portfolio and will do nothing to impair the rights of the
Administrative Agent, for the benefit of the Secured Parties, or of the Secured
Parties in, to and under the Collateral Portfolio.

 

(d)          Obligor Financial Statements; Valuation Reports; Other Reports. The
Portfolio Asset Servicer will deliver to the Administrative Agent and the
Facility Servicer, with respect to each Obligor, (i) to the extent received by
Borrower and/or the Portfolio Asset Servicer pursuant to a Underlying Agreement,
the complete financial reporting package with respect to such Obligor and with
respect to each Portfolio Asset for such Obligor provided to the Borrower and/or
the Portfolio Asset Servicer either monthly or quarterly, as the case may be, by
such Obligor, which delivery shall be made within ten (10) Business Days after
Portfolio Asset Servicer's or the Borrower's receipt thereof, and (ii) asset and
portfolio level monitoring reports prepared by the Portfolio Asset Servicer with
respect to the Portfolio Assets, which delivery shall be made within 60 days of
the end of each fiscal quarter of Holdings. The Portfolio Asset Servicer will
promptly deliver to the Administrative Agent and the Facility Servicer, upon
reasonable request and to the extent received by the Borrower and/or the
Portfolio Asset Servicer, all other documents and information required to be
delivered by the Obligors to the Borrower and/or the Portfolio Asset Servicer
with respect to any Portfolio Asset included in the Collateral Portfolio.

 



-73-

 

 

Section 5.06        Negative Covenants of the Applicable Servicer. From the
Closing Date until the Facility Termination Date:

 

(a)          Required Portfolio Documents and Portfolio Asset Files. The
Applicable Servicer will not dispose of any documents constituting the Required
Portfolio Documents and Portfolio Asset Files in any manner that is inconsistent
with the performance of its obligations as the Applicable Servicer pursuant to
this Agreement and will not dispose of any portion of the Collateral Portfolio
except in each case, as contemplated by this Agreement or as is consistent with
the Servicing Standard.

 

Section 5.07        Affirmative Covenants of the Collateral Custodian. From the
Closing Date until the Facility Termination Date:

 

(a)          Compliance with Applicable Law. The Collateral Custodian will
comply in all material respects with all Applicable Law.

 

(b)          Preservation of Existence. The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification would reasonably be expected to
have a Material Adverse Effect.

 

(c)           Location of Required Portfolio Documents and Portfolio Asset
Files. Subject to Article IX, any electronic copies of the Required Portfolio
Documents and Portfolio Asset Files shall remain at all times in the possession
of the Collateral Custodian unless the electronic copies of the Required
Portfolio Documents or Portfolio Asset Files are released to the Facility
Servicer on a temporary basis in accordance with the terms hereof, except as
such electronic copies of the Required Portfolio Documents or Portfolio Asset
Files may be released pursuant to the terms of this Agreement. Notwithstanding
the foregoing, Collateral Custodian shall retain electronic copies of the
Required Portfolio Documents and Portfolio Asset Files.

 

Section 5.08        Negative Covenants of the Collateral Custodian. From the
Closing Date until the Facility Termination Date:

 

(a)          Required Portfolio Documents and Portfolio Asset File. The
Collateral Custodian will not dispose of any documents constituting the Required
Portfolio Documents or the Portfolio Asset File in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any item of the Collateral
Portfolio except as contemplated by this Agreement.

 



-74-

 

 

(b)          No Changes in Collateral Custodian Fees. The Collateral Custodian
will not make any changes to the Collateral Custodian Fees or amend, restate,
supplement or otherwise modify the Collateral Custodian Fee Letter without the
prior written approval of the Borrower.

 

ARTICLE VI.
EVENTS OF DEFAULT

 

Section 6.01        Events of Default. If any of the following events (each, an
“Event of Default”) occurs:

 

(a)          the Borrower fails to make any payment of (i) any Obligation (other
than the payment of any amount upon the Maturity Date) when due and such failure
is not cured within five (5) Business Days or (ii) any Obligation on the
Maturity Date;

 

(b)          the Borrower defaults in making any payment required to be made
under one or more agreements for borrowed money to which it is a party in an
aggregate principal amount in excess of $2,500,000 and any such failure
continues unremedied for two (2) Business Days, or an event of default is
declared under any such agreement, in each case, and such default is not cured
or waived in accordance with such agreement;

 

(c)           any failure on the part of the Borrower or Holdings to observe or
perform any of its covenants or agreements set forth in this Agreement or the
other Transaction Documents to which it is a party that has a Material Adverse
Effect on the Secured Parties (other than covenants or agreements with respect
to which another clause of this Section 6.01 expressly relates, which shall not,
on its own, constitute an Event of Default under this clause (c)) and the same
continues unremedied for a period of 30 days (if such failure can be remedied)
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Borrower
by the Administrative Agent or any Lender and (ii) the date on which a
Responsible Officer of the Borrower acquires knowledge thereof;

 

(d)          the occurrence of a Bankruptcy Event relating to the Borrower or
Holdings;

 

(e)          the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction against the Borrower or Holdings
for the payment of money in excess of $5,000,000 in the aggregate (unless such
judgment is covered by third party insurance as to which the insurer has been
notified of such judgment, decree or order and has not denied coverage) where
the Borrower or Holdings, as applicable, shall not have either (i) discharged or
provided for the discharge of any such judgment, decree or order in accordance
with its terms within 60 days or (ii) perfected a timely appeal, decree or order
and caused the execution of the same to be stayed during the pendency of the
appeal;

 

(f)            (i) the breach by any Loan Party of the covenants set forth in
Sections 5.01 (a), (b), (c), (e), (g), (h), (i), (j), (k), (l), (m), (n) and (z)
or Section 5.03(a) or (ii) any failure on the part of any Loan Party to observe
or perform any covenants or agreements of such Loan Party set forth in Sections
5.02 and 5.04.

 



-75-

 



 

(g)          (i) any Transaction Document, or any Lien or security interest
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Borrower or Holdings; provided that, there
shall be no Event of Default under this clause (g)(i) to the extent such Event
of Default arises solely from the action (or inaction) of the Account Bank, the
Collateral Custodian, the Administrative Agent, the Facility Servicer or a
Lender, (ii) the Borrower or Holdings shall, directly or indirectly, contest in
writing in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Document or any Lien or security interest
thereunder or (iii) any security interest securing any obligation under any
Transaction Document shall, in whole or in part, cease to be a first priority
perfected security interest (subject to Permitted Liens) except as otherwise
expressly permitted to be released in accordance with the applicable Transaction
Document; provided that there shall be no Event of Default under this
clause (g)(iii) to the extent such Event of Default arises from the action (or
inaction) of the Account Bank, the Collateral Custodian, the Administrative
Agent, the Facility Servicer or a Lender;





 

(h)           any Change of Control shall occur;

 

(i)            any representation, warranty or certification made by the
Borrower or Holdings in any Transaction Document or in any agreement,
instrument, certificate or other document delivered pursuant to any Transaction
Document shall prove to have been incorrect in any material respect when made
and the same continues unremedied for a period of 30 days (if such failure can
be remedied) after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to the
Borrower by the Administrative Agent (acting at the written direction of the
Majority Lenders) or any Lender and (ii) the date on which a Responsible Officer
of the Borrower acquires knowledge thereof; or

 

(j)            (a) the occurrence of any Market Trigger Event, other than an LTV
Trigger Event that has been cured pursuant to Section 2.08(b)(ii) or 2.16; or
(b) a breach by the Investment Manager or Holdings of their respective
obligations under the Investment Management Agreement;

 

then the Administrative Agent shall, at the written direction of the Majority
Lenders, or the Majority Lenders may, in each case, by notice to the Borrower,
declare the Maturity Date to have occurred; provided that, in the case of any
event described in Section 6.01(d), the Maturity Date is deemed to have occurred
automatically upon the occurrence of such event. Upon the occurrence and during
the continuation of any Event of Default, (i) Lenders may decline to make any
Advance hereunder or terminate their commitments to make Advances hereunder,
(ii) the Administrative Agent shall, at the written direction of the Majority
Lenders, or the Majority Lenders may declare the Advances to be immediately due
and payable in full (without presentment, demand, protest or notice of any kind
all of which are hereby waived by the Borrower) and any other Obligations to be
immediately due and payable; provided that, in the case of any event described
in Section 6.01(d), the Advances and other Obligations become immediately due
and payable in full (without presentment, demand, protest or notice of any kind
all of which are hereby waived by the Borrower) without the need of any notice
to the Borrower upon the occurrence of such event and (iii) the Administrative
Agent, acting at the written direction of the Majority Lenders, shall instruct
the Account Bank to distribute all amounts on deposit in the Collection Account
as described in Section 2.08(a) (provided that the Borrower shall in any event
remain liable to pay such Advances and all such amounts and Obligations
immediately in accordance with Section 2.08(a)). In addition, upon the
occurrence and during the continuation of any Event of Default, the Lenders and
the Administrative Agent, on behalf of the Secured Parties, shall have, in
addition to all other rights and remedies under this Agreement, the other
Transaction Documents or otherwise, all other rights and remedies provided under
the UCC of the applicable jurisdiction and other Applicable Law, which rights
shall be cumulative.

 



-76-

 

 

Section 6.02        Pledged Equity.

 

(a)          Except as otherwise set forth in Section 6.02(b) or 6.02(c):

 

(i)                     Holdings shall be entitled to exercise any and all
voting or other consensual rights and powers inuring to an owner of Pledged
Equity or any part thereof and Holdings agrees that it shall exercise such
rights for purposes not in contravention of the terms of this Agreement and the
other Transaction Documents.

 

(ii)                   Holdings shall be entitled to receive and retain any and
all dividends and other distributions paid on or distributed in respect of the
Pledged Equity (without any obligation to contribute such amounts to the
Collection Account), to the extent and only to the extent that such dividends
and other distributions are not prohibited by the terms and conditions of this
Agreement; provided that any noncash dividends or other distributions that would
constitute Pledged Equity, shall be and become part of the Pledged Equity, and,
if received by Holdings, shall not be commingled by Holdings with any of its
other property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Administrative Agent and the Secured Parties and
Holdings shall promptly take all steps reasonably necessary to ensure the
validity, perfection and priority (subject to Permitted Liens), including
promptly delivering the same to the Administrative Agent in the same form as so
received (with any necessary endorsement reasonably requested by the
Administrative Agent). So long as no Event of Default has occurred and is
continuing, the Administrative Agent shall cooperate with Holdings with respect
to making exchanges of Pledged Equity in connection with any exchange or
redemption of such Pledged Equity not prohibited by this Agreement, which such
cooperation shall include delivery of any such Pledged Equity in exchange for
replacement Pledged Equity. For the avoidance of doubt, the Borrower agrees to
reimburse the Administrative Agent for any costs or expenses incurred due to the
provisions of this Section 6.02(a)(ii).

 

(b)          Upon the occurrence and during the continuance of an Event of
Default, after the delivery of notice to Holdings by the Administrative Agent,
or upon the occurrence of any event described in Section 6.01(d) (without
notice), all rights of Holdings to dividends or other distributions that
Holdings is authorized to receive pursuant to Section 6.02(a)(ii) shall cease,
and all such rights shall thereupon become vested in the Administrative Agent,
which shall have the sole and exclusive right and authority to receive and
retain such dividends or other distributions during the continuance of an Event
of Default. All dividends or other distributions received by Holdings contrary
to the provisions of this Section 6.02(b) shall be held in trust for the benefit
of the Administrative Agent, shall be segregated from other property or funds of
Holdings and shall be promptly delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement reasonably requested by the
Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
Section 6.02(b) shall be retained by the Administrative Agent in the Collection
Account and shall be applied in accordance with the terms of this Agreement.
After all Events of Default have been waived or are no longer continuing, the
Administrative Agent, upon written direction from the Majority Lenders, shall
promptly repay to Holdings (without interest) all dividends or other
distributions that Holdings would otherwise be permitted to retain pursuant to
the terms of Section 6.02(a)(ii) and that remain in such account.

 



-77-

 

 

(c)           Upon the occurrence and during the continuance of an Event of
Default (and after the delivery of notice to Holdings) or upon the occurrence of
any event described in Section 6.01(d) (without notice), then (i) all rights of
Holdings to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to Section 6.02(a)(i) shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers acting at the written direction of the Majority Lenders;
provided that, unless otherwise directed by the Majority Lenders, the
Administrative Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit Holdings to exercise such
rights and (ii) in order to permit the Administrative Agent to exercise the
voting and other consensual rights which it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions which it may be
entitled to receive hereunder, Holdings shall promptly execute and deliver (or
cause to be executed and delivered) to the Administrative Agent all proxies,
dividend payment orders and other instruments as the Administrative Agent
(acting at the written direction of the Majority Lenders) may from time to time
reasonably request. After all Events of Default have been waived or are no
longer continuing, Holdings shall have the exclusive right to exercise the
voting or consensual rights and powers that Holdings would otherwise be entitled
to exercise pursuant to the terms of Section 6.02(a)(i).

 

(d)          Any notice given by the Administrative Agent to the Borrower under
this Section 6.02 shall be given in writing.

 

Section 6.03        Additional Remedies.

 

(a)          Upon the occurrence and during the continuation of an Event of
Default, and without limiting the remedies provided in this Article VI, the
Administrative Agent shall, at the written direction of the Majority Lenders,
(i) sell or otherwise dispose of any of the Collateral or the Pledged Equity at
public or private sales and take possession of the proceeds of any such sale or
disposition, (ii) instruct the obligor or obligors on any account, agreement,
instrument or other obligation constituting Collateral or Pledged Equity to make
any payment required by the terms of such account, agreement, instrument or
other obligation to or at the direction of the Administrative Agent (acting at
the written direction of the Majority Lenders), (iii) give notice of sole
control or any other instruction under the Account Control Agreement and take
any action therein with respect to Collateral subject thereto, (iv) in
accordance with Section 6.02, transfer and register in its name or in the name
of its nominee the whole or any part of the Pledged Equity, exchange
certificates or instruments representing or evidencing Pledged Equity for
certificates or instruments of smaller or larger denominations, exercise the
voting and all other rights as a holder with respect thereto, including
exchange, subscription or any other rights, privileges or options pertaining to
any Pledged Equity, and otherwise act with respect to the Pledged Equity as
though the Administrative Agent was the absolute owner thereof and (v) in
accordance with Section 6.02, collect and receive all cash dividends, interest,
principal and other distributions made on any Pledged Equity.

 



-78-

 

 

(b)          Any Collateral or Pledged Equity to be sold or otherwise disposed
of pursuant to this Article VI may be sold or disposed of in one or more parcels
at public or private sale or sales (which sales may be adjourned or continued
from time to time with or without notice upon such terms and conditions,
including price, as the Administrative Agent (acting at the written direction of
the Majority Lenders) may deem commercially reasonable, for cash or on credit or
for future delivery without assumption of any credit risk). Any sale or
disposition of Collateral or Pledged Equity may be made without the
Administrative Agent giving warranties of any kind with respect to such sale or
disposition and the Administrative Agent may specifically disclaim any
warranties of title or the like. The Administrative Agent may comply with any
applicable State or federal law requirements in connection with a sale or
disposition of the Collateral or Pledged Equity and compliance will not be
considered to adversely affect the commercial reasonableness of any such sale or
disposition. If any notice of a proposed sale or disposition of the Collateral
or Pledged Equity is required by law, such notice is deemed commercially
reasonable and proper if given at least ten (10) Business Days before such sale
or disposition. The Administrative Agent (or its nominee) has the right upon any
public sale of Collateral or Pledged Equity and, to the extent permitted by law,
upon any such private sale of Collateral or Pledged Equity, to purchase the
whole or any part of the Collateral or Pledged Equity so sold or disposed of
free of any right of equity redemption, which equity redemption the Borrower
hereby waives. Upon any sale or disposition of Collateral or Pledged Equity, the
Administrative Agent has the right to deliver and transfer to the purchaser or
transferee thereof the Collateral or Pledged Equity so sold or disposed of.

 



(c)           For the avoidance of doubt, this Agreement (including this
Article VI) shall be subject to the special servicing activities provisions in
Section 8.05.

 

(d)          Following an acceleration of the Obligations upon the occurrence
and during the continuation of an Event of Default in accordance with Section
6.01, the Borrower will use reasonable best efforts to execute all documentation
and obtain all consents reasonably necessary to assign to the Servicer all of
Borrower’s right, title and interest to each Eligible Portfolio Asset.

 

ARTICLE VII.
THE ADMINISTRATIVE AGENT

 

Section 7.01        Appointment and Authority; Rights as Lender.

 

(a)          Each of the Lenders hereby irrevocably appoints U.S. Bank National
Association to act on its behalf as the Administrative Agent hereunder and under
the other Transaction Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article VII are solely for the benefit of the Administrative Agent, the Lenders
and the other Secured Parties, and neither the Borrower nor Holdings shall have
rights as a third-party beneficiary of any of such provisions, other than with
respect to the rights set forth in Section 7.05. It is understood and agreed
that the use of the term “agent” herein or in any other Transaction Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

(b)          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender (to the extent it is also
a Lender) as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its capacity as
Lender, if applicable. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower, Holdings or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 



-79-

 

 

Section 7.02        Exculpatory Provisions.

 

(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Transaction Documents,
and its duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(i)                     shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default or Unmatured Event of Default
has occurred and is continuing;

 

(ii)                   shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Transaction Documents that the
Administrative Agent is required to exercise as directed in writing by the
Initial Lender or the Majority Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other
Transaction Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any
Transaction Document or Applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Bankruptcy Law;
and

 

(iii)                  shall not, except as expressly set forth herein and in
the other Transaction Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
Holdings or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Article VI and Section 11.01),
provided that, no action or any omission to act, taken by the Administrative
Agent at the written direction of the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Transaction Documents) shall constitute gross negligence or willful
misconduct, including with respect to Sections 7.07, or 10.01 of this Agreement
or (ii) in the absence of its own bad faith, gross negligence or willful
misconduct with respect to the performance of its obligations under this
Agreement as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall not be deemed to have
knowledge of any default, Event of Default, Unmatured Event of Default, Servicer
Termination Event or event or information, or be required to act upon any
default, Event of Default, Unmatured Event of Default, Servicer Termination
Event or event or information (including the sending of any notice) unless the
Administrative Agent shall have received written notice of such default, Event
of Default, Unmatured Event of Default, Servicer Termination Event or event or
information and such notice refers to this Agreement and states that it is a
notice of such default, Event of Default, Unmatured Event of Default, Servicer
Termination Event or event or information, and shall have no duty to take any
action to determine whether any such event, Unmatured Event, Servicer
Termination Event of Default or Event of Default has occurred. The
Administrative Agent’s receipt of reports (including Payment Date Reports) and
any publicly available information, shall not constitute actual or constructive
knowledge or notice of any information contained therein or determinable from
information contained therein. All reports, notices and documents delivered to
the Administrative Agent hereunder shall be delivered promptly or otherwise made
available by the Administrative Agent to each Lender.

 



-80-

 

 

(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Transaction Document,
(ii) the contents or accuracy of any certificate, report or other document or
electronic communication delivered hereunder or thereunder or in connection
herewith or therewith and shall not be required to recalculate, certify or
verify any information therein, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Event of Default, Unmatured Event of Default or
Servicer Termination Event, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Transaction Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

(d)          The Administrative Agent shall not be under any obligation (i) to
monitor, determine or verify the unavailability or cessation of LIBOR or any
Alternate Base Rate (or any other applicable index, floating rate, interest rate
or LIBOR replacement, any Alternate Base Rate or any alternate benchmark rate),
or whether or when there has occurred, or to give notice to any other
transaction party of the occurrence of, any event as described under Section
2.05(d), (ii) to select, determine or designate any replacement to LIBOR, the
Alternate Base Rate or other alternate benchmark rate, or other successor or
replacement rate, or whether any conditions to the designation of such a rate
have been satisfied, or (iii) to select, determine or designate any adjustment
or other modifier to any replacement to LIBOR or any Alternate Base Rate, other
replacement or successor rate or index, or alternate benchmark rate (iv) to
determine whether or what amendments or other changes are necessary or
advisable, if any, in connection with any of the foregoing.

 

(e)          The Administrative Agent shall not be liable for any inability,
failure or delay on its part to perform any of its duties set forth in this
Agreement as a result of the unavailability of the LIBOR (or any LIBOR
replacement or other applicable index, floating rate or other interest rate or
alternate benchmark rate) and absence of any alternate benchmark rate or other
replacement index or floating rate, including as a result of any inability,
delay, error or inaccuracy on the part of any other transaction party, including
without limitation the Lenders, the Borrower, or the Portfolio Asset Servicer,
in providing any direction, instruction, notice or information required or
contemplated by the terms of this Agreement and reasonably required for the
performance of such duties.

 



-81-

 

 

Section 7.03        Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely conclusively upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, opinion, statement,
instrument, document or other writing (including any electronic message,
internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of an Advance that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Advance. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower or Holdings), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice or opinion of any
such counsel, accountants or experts. As to any matters not expressly provided
for by any Transaction Document, the Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under any Transaction
Document in accordance with instructions given by the Majority Lenders or, if
provided in this Agreement, in accordance with the instructions given by the
Majority Lenders or all Lenders as is required in such circumstance, and such
instructions of such Lenders and any action taken or failure to act pursuant to
such instructions shall be binding on all of the Lenders. The Administrative
Agent shall not be required to take any action hereunder at the request of any
Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Administrative Agent, (i) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (ii) shall
expose the Administrative Agent to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto).

 

Section 7.04        Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Transaction Document by or through any one or more agents, sub-agents
or attorneys appointed by the Administrative Agent. The Administrative Agent and
any such agents, sub-agent or attorneys may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article VII shall apply to any such
party and to the Related Parties of the Administrative Agent and any such party.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, sub-agents or attorney appointed by it with reasonable
care except as determined by a court of competent jurisdiction by final and
nonappealable judgment to the extent that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such appointees.

 

Section 7.05        Resignation of Administrative Agent.

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right to appoint a successor,
with the consent of the Borrower the extent no Event of Default is continuing
(such consent not to be unreasonably withheld; provided, the successor
Administrative Agent complies with Section 2.14(g)). If no such successor shall
have been so appointed by the Majority Lenders or shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Majority
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, petition a
court of competent jurisdiction for the appointment of a successor
Administrative Agent. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date. Notwithstanding anything to the contrary contained
herein, no Competitor shall be appointed as a successor Administrative Agent.

 



-82-

 

 

(b)          With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents and (ii) except for any
fees, expenses and indemnity payments owed to the retiring Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to fees, expenses and
indemnity payments owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Transaction Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Transaction Documents, the provisions of this Article VII and
Section 11.07 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and
Administrative Agent shall be entitled to any fees accrued and payable up to the
Resignation Effective Date to the extent not previously paid.

 

Section 7.06        Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Transaction Document or any
related agreement or any document furnished hereunder or thereunder.

 

Section 7.07        Indemnification by Lenders. Each Lender agrees to indemnify
and hold harmless the Administrative Agent (or an sub-agent thereof) or any
Related Party of any of the foregoing (to the extent not indefeasibly
indemnified by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so) with respect to any unpaid amount required under
Article X or Section 11.07 to be paid by it, based on and to the extent of such
Lender’s Pro Rata Share of such unpaid amount (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Pro Rata Share at such time), including any such unpaid amount in
respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any sub-agent thereof) or any Related Party of any of the foregoing acting for
the Administrative Agent (or an sub-agent) in connection with such capacity. The
obligations of the Lenders to make payments pursuant to this Section 7.07 are
several and not joint. The failure of any Lender to make any such payment on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its payment under this Section 7.07. The
obligations of the Lenders under this Section 7.07 shall survive the resignation
or removal of the Administrative Agent or the termination of this Agreement.

 



-83-

 

 

Section 7.08        Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Bankruptcy Law or any other judicial
proceeding relative to the Borrower or Holdings, the Administrative Agent
(irrespective of whether the principal of any Advance shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties under Section 11.07) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.07.

 

Section 7.09        Collateral Matters.

 

(a)          Each Lender authorizes the Administrative Agent to release any Lien
on any Collateral granted to or held by the Administrative Agent, for the
benefit of the Secured Parties, under this Agreement or any other Transaction
Document, including the Collateral and Pledged Equity (i) as provided in
Section 2.12 or (ii) if approved, authorized or ratified in writing in
accordance with Article VI or Section 11.01. Upon request by the Administrative
Agent at any time, the Majority Lenders will confirm in writing the
Administrative Agent’s authority to release its interest in particular types or
items of property. In each case as specified in this Section 7.09, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
Facility Servicer such documents as the Facility Servicer may reasonably request
to evidence the release of such item of Collateral and Pledged Equity from the
assignment and security interest granted under this Agreement or the other
Transaction Documents in accordance with the terms of the Transaction Documents
and this Section 7.09.

 

(b)          The Administrative Agent shall not be responsible for or have a
duty to ascertain the validity of or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, for the
legality, enforceability, effectiveness or sufficiency of the Transaction
Documents, the existence, priority, creation, validity, enforceability or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower or the Applicable Servicer in connection therewith, nor
shall the Administrative Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral or the Lien
thereon.

 

(c)           It is understood and agreed that the Administrative Agent
(i) shall have no responsibility with respect to the determination of whether
any Pledged Equity is certificated or uncertificated and (ii) the Administrative
Agent shall only be responsible for holding Pledged Equity to the extent
actually received.

 



-84-

 

 

ARTICLE VIII.
ADMINISTRATION AND SERVICING OF COLLATERAL PORTFOLIO

 

Section 8.01        Appointment and Designation of the Applicable Servicer.

 

(a)          Initial Applicable Servicer.

 

(i)                     The Borrower and the Administrative Agent (acting at the
direction of the Lenders) hereby appoint Massachusetts Mutual Life Insurance
Company, pursuant to the terms and conditions of this Agreement, as Facility
Servicer, with the authority to take the actions required of it hereunder and
under the other Transaction Documents. Massachusetts Mutual Life Insurance
Company hereby accepts such appointment and agrees to perform the duties and
responsibilities of the Facility Servicer pursuant to the terms hereof until
such time as it resigns or is removed as Facility Servicer pursuant to the terms
hereof. The Facility Servicer and Borrower hereby acknowledge that the
Administrative Agent and the Secured Parties are third party beneficiaries of
the obligations undertaken by the Facility Servicer hereunder.

 

(ii)                   The Borrower and the Administrative Agent (acting at the
direction of the Lenders) hereby appoint Business Development Corporation of
America, pursuant to the terms and conditions of this Agreement, as Portfolio
Asset Servicer, with the authority to service, administer and exercise rights
and remedies, on behalf of Borrower, in respect of the payments to Borrower or
Portfolio Asset Servicer under the Collateral Portfolio that are to be
Collections, and to take the actions required of it hereunder and under the
other Transaction Documents. Business Development Corporation of America hereby
accepts such appointment and agrees to perform the duties and responsibilities
of the Portfolio Asset Servicer pursuant to the terms hereof until such time as
it resigns or is removed as Portfolio Asset Servicer pursuant to the terms
hereof. The Portfolio Asset Servicer and Borrower hereby acknowledge that the
Administrative Agent and the Secured Parties are third party beneficiaries of
the obligations undertaken by the Portfolio Asset Servicer hereunder.

 

(b)          Servicer Termination Notice. The Borrower, each Applicable Servicer
and the Administrative Agent hereby agree that, upon the occurrence of a
Servicer Termination Event, the Administrative Agent, by written notice to an
Applicable Servicer (a “Servicer Termination Notice”), shall, upon the written
direction of the Majority Lenders, terminate all of the rights, obligations,
power and authority of such Applicable Servicer under this Agreement. On and
after the receipt by such Applicable Servicer of a Servicer Termination Notice
pursuant to this Section 8.01(b), such Applicable Servicer shall continue to
perform all servicing functions under this Agreement until the date specified in
the Servicer Termination Notice or otherwise specified by the Administrative
Agent (upon the written direction of the Majority Lenders) in writing or, if no
such date is specified in such Servicer Termination Notice or otherwise
specified by the Administrative Agent (upon written direction of the Majority
Lenders), until a date mutually agreed upon by such Applicable Servicer and the
Administrative Agent (upon written direction of the Majority Lenders). If such
Applicable Servicer is the Facility Servicer, such Applicable Servicer shall be
entitled to receive, to the extent of funds available therefor pursuant to
Section 2.08, fees, amounts, expenses or indemnities it is entitled to pursuant
to the provisions of this Agreement (collectively, the “Servicer Termination
Expenses”). To the extent amounts held in the Collection Account and paid in
accordance with Section 2.08 are insufficient to pay the Servicer Termination
Expenses, Borrower (and to the extent Borrower fails to so pay, the Lenders
based on their Pro Rata Share) agrees to pay the Servicer Termination Expenses
within ten (10) Business Days of receipt of an invoice therefor. On the
termination date specified in this Section 8.01(b), such Applicable Servicer
agrees that it will terminate its activities as Facility Servicer or Portfolio
Asset Servicer, as applicable, hereunder in a manner that the Administrative
Agent (acting at the written direction of the Majority Lenders) and, if no Event
of Default has occurred and is continuing at such time, the Borrower, believes
will facilitate the transition of the performance of such activities to a
Replacement Servicer, and the Replacement Servicer shall assume each and all of
such Applicable Servicer’s obligations under this Agreement and the other
Transaction Documents, on the terms and subject to the conditions herein set
forth, and such Applicable Servicer shall use its commercially reasonable
efforts to assist the Replacement Servicer in assuming such obligations.

 



-85-

 

 

(c)           Appointment of Replacement Servicer. At any time following the
delivery of a Servicer Termination Notice or receipt of any notice of
resignation under Section 8.10, the Administrative Agent (acting at the written
direction of the Majority Lenders) shall, with the consent of Borrower (such
consent not to be unreasonably withheld or delayed and such consent not being
required if an Event of Default has occurred and is continuing), appoint a new
servicer (the “Replacement Servicer”), which appointment shall take effect upon
the Replacement Servicer accepting such appointment by a written assumption in a
form satisfactory to the Administrative Agent (acting at the written direction
of the Majority Lenders) and, if no Event of Default has occurred and is
continuing at such time, Borrower (such approval not to be unreasonably withheld
or delayed). Any Replacement Servicer shall be an established financial
institution, having a net worth of not less than $50,000,000 and whose regular
business includes the servicing of assets similar to the Collateral Portfolio.
Notwithstanding anything to the contrary herein, no Competitor shall be
appointed as a Replacement Servicer.

 

(d)          Liabilities and Obligations of Replacement Servicer. Upon its
appointment, any Replacement Servicer shall be the successor in all respects to
such Applicable Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on such Applicable Servicer by the terms and
provisions hereof, and all references in this Agreement to such Applicable
Servicer shall be deemed to refer to the Replacement Servicer; provided that any
Replacement Servicer shall have (i) no liability with respect to any action
performed by the prior Applicable Servicer prior to the date that the
Replacement Servicer becomes the successor to such Applicable Servicer or any
claim of a third party based on any alleged action or inaction of the prior
Applicable Servicer, (ii) no obligation with respect to any Taxes on behalf of
Borrower, except for any payment made out of the Collection Account as provided
in Section 2.14, (iii) no obligation to pay any of the fees and expenses of any
other party to the transactions contemplated hereby and (iv) no liability or
obligation with respect to any prior Applicable Servicer indemnification
obligations of any prior Applicable Servicer. The indemnification obligations of
the Replacement Servicer upon becoming an Applicable Servicer, are expressly
limited to those arising on account of its bad faith, gross negligence or
willful misconduct, or the failure to perform materially in accordance with its
duties and obligations set forth in this Agreement.

 

(e)          Authority and Power. All authority and power granted to an
Applicable Servicer under this Agreement shall automatically cease and terminate
on the Facility Termination Date and shall pass to and be vested in the Borrower
thereafter. Each Applicable Servicer agrees to cooperate with the Borrower in
effecting the termination of the responsibilities and rights of each Applicable
Servicer to conduct servicing of this Agreement (including the right to direct
remittances out of the Collection Accounts).

 



-86-

 

 

(f)            Subcontracts. The Applicable Servicer may subcontract with any
other Person for servicing and administering in respect of the payments to the
Borrower or Portfolio Asset Servicer under the Collateral Portfolio that are to
be Collections under this Agreement; provided that (A) the Applicable Servicer
shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (B) the
Facility Servicer shall not be relieved of, and shall remain liable for, the
performance of the duties and obligations of the Facility Servicer pursuant to
the terms hereof without regard to any subcontracting arrangement and (C) any
such subcontract shall be terminable upon the occurrence and during the
continuance of a Servicer Termination Event. The Applicable Servicer shall not
be responsible for the negligence or misconduct of any agent, sub-agents or
attorney appointed by it with reasonable care, except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Applicable Servicer acted with gross negligence or willful misconduct in the
selection of such appointees. The Administrative Agent (acting at the direction
of the Lenders) and each of the Lenders hereby acknowledge that the Portfolio
Asset Servicer has engaged BDCA Adviser, LLC in accordance with terms of the
Management Agreement.

 

(g)          Waiver. The Borrower acknowledges that the Administrative Agent or
any of its Affiliates may act as a Replacement Servicer, and the Borrower waives
any and all claims against the Administrative Agent, each Lender or any of their
respective Affiliates and the Facility Servicer (other than claims relating to
such party’s gross negligence or willful misconduct as determined in a final and
nonappealable judgment of a court of competent jurisdiction) relating in any way
to the custodial or collateral administration functions having been performed by
the Administrative Agent or any of its Affiliates in accordance with the terms
and provisions (including the standard of care) set forth in the Transaction
Documents.

 

Section 8.02        Duties of the Portfolio Asset Servicer.

 

(a)          Duties. The Portfolio Asset Servicer shall take or cause to be
taken all such actions as may be necessary or advisable to service, administer
and collect on the Collateral Portfolio from time to time, all in accordance
with Applicable Law and the Servicing Standard and to take the actions of the
Portfolio Asset Servicer under this Agreement and the other Transaction
Documents. Without limiting the foregoing, the duties of the Portfolio Asset
Servicer shall include the following:

 

(i)               maintaining the following records for each Portfolio Asset:

 

a.any Portfolio Asset Assignment;

 

b.as applicable, the Participation Agreement, any related supplement to such
Participation Agreement;

 

c.the related Portfolio Asset Checklist or a supplement thereto, copies of the
related Underlying Agreement and each other agreement instrument or certificate
and other document identified in such Portfolio Asset Checklist, and copies of
any amendment, waiver, supplement or modification of any thereof that is
delivered to the Portfolio Asset Servicer;

 



-87-

 

 

d.each material request, notice and report delivered by an Obligor, Counterparty
Lender or Underlying Servicer to the Portfolio Asset Servicer, to the extent
received by the Portfolio Asset Servicer hereunder, and all requests, notices
and other correspondence delivered by the Portfolio Asset Servicer, under an
Underlying Agreement; and

 

e.all account statements, reports and other material documents and
correspondence received by the Portfolio Asset Servicer from the Collection
Account.

 

(ii)              maintaining all necessary servicing records with respect to
the Collateral Portfolio received from the Underlying Servicers or received by
it pursuant to this Agreement and providing such records to the Administrative
Agent and each Lender (with a copy to the Collateral Custodian) together with
such other information with respect to the Collateral Portfolio (including
information relating to the Portfolio Asset Servicer’s performance under this
Agreement) as may be required hereunder or as the Administrative Agent, the
Initial Lender or the Majority Lenders may reasonably request, including but not
limited to:

 

a.on a monthly basis, a cash flow report prepared by the Collateral Custodian
and designating any such cash flows with respect to the Portfolio Assets as
either principal or interest; and

 

b.any continuing Underlying Obligor Default and the nature thereof.

 

(iii)            maintaining and implementing administrative and operating
procedures and keeping and maintaining all documents, books, records and other
information received from the Underlying Servicers or pursuant to this Agreement
reasonably necessary or advisable for the collection of the Collateral
Portfolio;

 

(iv)             promptly delivering to the Administrative Agent, the Facility
Servicer or the Collateral Custodian from time to time, such information and
servicing records (to the extent received by the Portfolio Asset Servicer),
including information relating to the Portfolio Asset Servicer’s performance
under this Agreement, as the Administrative Agent (as directed in writing by
Majority Lenders) may from time to time reasonably request;

 

(v)              notifying the Administrative Agent of any material action,
suit, proceeding, dispute, offset, deduction, defense or counterclaim that is or
is threatened in writing to be asserted by an Obligor with respect to any
Portfolio Asset (or portion thereof) of which it has knowledge or has received
notice;

 

(vi)             maintaining the perfected first priority security interest
(subject to Permitted Liens) of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral to the extent required by the Transaction
Document;

 



-88-

 

 

(vii)           monitoring and recording in the records for the Collateral
Portfolio any interest rate adjustments in connection with the Loan Agreements
to the extent notice thereof is provided by the Underlying Servicers;

 

(viii)          monitoring and recording in the records for the Collateral
Portfolio any Tax and insurance escrows, Distributions and payment with respect
to the Underlying Collateral to the extent such information is received from the
Underlying Servicers;

 

(ix)             monitoring and recording in the records for the Collateral
Portfolio any casualty losses or condemnation proceedings in respect of any
related Underlying Collateral and administering any proceeds related thereto in
accordance with the applicable Loan Agreements, in each case to the extent such
information is provided to the Portfolio Asset Servicer; provided that if the
Underlying Agreements provide for any decision or discretion with respect to
application of such Proceeds, the Portfolio Asset Servicer shall seek written
instructions from the Borrower with respect to such application;

 

(x)              monitoring all payments made with respect to the Portfolio
Assets;

 

(xi)             identifying Principal Collections, Interest Collections and
Excluded Amounts and preparing statements with respect to Collections, all as
required by this Agreement; and

 

(xii)            following the occurrence and during the continuance of an Event
of Default, instructing the Obligors, on the Portfolio Assets to make payments
with respect to the related Portfolio Asset directly into the Collection Account
and otherwise directing or depositing Collections into the Collection Account.

 

(b)          The Portfolio Asset Servicer may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Transaction
Document by or through any one or more agents, sub-agents or attorneys appointed
by the Portfolio Asset Servicer. The Portfolio Asset Servicer and any such
agents, sub-agent or attorneys may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The Portfolio Asset Servicer shall not be responsible for the negligence or
misconduct of any agent, sub-agents or attorney appointed by it with reasonable
care, except to the extent that a court of competent jurisdiction determines in
a final and nonappealable judgment that the Portfolio Asset Servicer acted with
gross negligence or willful misconduct in the selection of such appointees.

 

(c)           Notwithstanding anything to the contrary contained herein, the
exercise by the Administrative Agent and the Secured Parties of their rights
hereunder shall not release the Portfolio Asset Servicer or the Borrower from
any of their duties or responsibilities with respect to the Collateral
Portfolio. The Secured Parties and the Administrative Agent shall not have any
obligation or liability with respect to any Collateral Portfolio, nor shall any
of them be obligated to perform any of the obligations of the Portfolio Asset
Servicer or the Borrower hereunder.

 

(d)          Any payment by an Obligor or a Counterparty Lender in respect of
any Indebtedness or Underlying Portfolio Obligation owed by it to the Borrower
shall, except as otherwise specified by such Obligor or the applicable
Participation Agreement or otherwise required by contract or law and unless
otherwise instructed by the Administrative Agent (acting at the written
direction of the Initial Lender), be applied as a collection of a payment by
such Obligor or Counterparty Lender to the extent of any amounts then due and
payable thereunder (starting with the oldest such outstanding payment due)
before being applied to any other receivable or other obligation of such Obligor
or Counterparty Lender.

 



-89-

 

 

Section 8.03        Duties of the Facility Servicer.

 

(a)          The Facility Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to service, administer and collect on
this Agreement from time to time, all in accordance with Applicable Law. Without
limiting the foregoing, the Facility Servicer shall prepare and provide a
Payment Date Report as set forth in Section 8.09(b).

 

(b)          The Facility Servicer is not required to take any action under this
Agreement or any other Transaction Document that, in its opinion or the opinion
of its counsel, would reasonably be likely to expose the Facility Servicer to
liability or that is contrary to any Transaction Document or Applicable Law. The
Facility Servicer shall not be liable for any action taken or not taken by it
under this Agreement or any other Transaction Document with the consent or at
the request of the Borrower, the Administrative Agent or the Majority Lenders
(or all Lenders, as applicable and as set forth in Sections 6.01 and 11.01). In
the event the Facility Servicer requests the consent of a Lender pursuant to the
foregoing provisions and the Facility Servicer does not receive a response
(either positive or negative) from such Person within ten (10) Business Days of
such Person’s receipt of such request, then such Lender shall be deemed to have
declined to consent to the relevant action.

 

(c)           The Facility Servicer shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Agreement or any of
the other Transaction Documents in the absence of its own gross negligence or
willful misconduct as determined in a final and nonappealable judgment of a
court of competent jurisdiction. Without limiting the foregoing, the Facility
Servicer (i) may consult with legal counsel (including counsel for the Borrower,
the Administrative Agent or the Facility Servicer), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (ii) shall not be responsible
for or have any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement or any other
Transaction Document, (B) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith (other than by the Facility Servicer), (C) except as otherwise
expressly provided herein, the performance or observance by any party (other
than the Facility Servicer) of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Event of
Default or Unmatured Event of Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Transaction Document
or any other agreement, instrument or document or (E) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Facility Servicer (if
any) and (iii) shall incur no liability under or in respect of this Agreement or
any of the other Transaction Documents for relying on any notice (including
notice by telephone), consent, certificate or other instrument or writing
believed by it to be genuine and signed or sent by the proper party or parties.

 

(d)          The Facility Servicer shall be entitled to rely conclusively upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, opinion, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person, or to inquire as to or
verify the veracity of any information or statement made or contained therein.
The Facility Servicer also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. The Facility Servicer may
consult with legal counsel (who may be counsel for Borrower or Holdings),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. As to any matters not expressly
provided for by any Transaction Document, the Facility Servicer shall in all
cases be fully protected in acting, or in refraining from acting, under any
Transaction Document in accordance with instructions given by the Administrative
Agent, Initial Lender or, if provided in this Agreement, in accordance with the
instructions given by the Majority Lenders or all Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant to such instructions shall be binding on all of the
Lenders.

 



-90-

 

 

 

  

Section 8.04        Authorization of the Applicable Servicer.

 

(a)          Each of the Borrower, the Administrative Agent (acting at the
direction of the Lenders) and each Lender hereby authorizes the Applicable
Servicer (including any successor thereto) to take any and all reasonable steps
in its name and on its behalf necessary or desirable in the determination of the
Applicable Servicer and not inconsistent with the security interest of the
Administrative Agent, for the benefit of the Secured Parties, in the Collateral,
to collect all amounts due under the Collateral Portfolio, including endorsing
any of their names on checks and other instruments representing Collections,
executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral Portfolio and, after the
delinquency of any Portfolio Asset, and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof; provided that the Facility Servicer shall not take
such actions unless an Event of Default has occurred and is continuing. The
Borrower and the Administrative Agent on behalf of the Secured Parties shall
furnish the Applicable Servicer (and any successors thereto) with any powers of
attorney and other documents necessary or appropriate to enable the Applicable
Servicer to carry out its servicing and administrative duties hereunder, and
shall cooperate with the Applicable Servicer as reasonably requested, at the
sole cost and expense of the Borrower, in order to facilitate the collectability
of the Collateral Portfolio. In no event shall the Applicable Servicer be
entitled to make the Secured Parties, the Administrative Agent or any Lender a
party to any litigation without such party’s express prior written consent. In
the performance of its obligations hereunder, the Applicable Servicer shall not
be obligated to take, or to refrain from taking, any action which the Borrower
or any Lender requests that the Applicable Servicer take or refrain from taking
to the extent that the Applicable Servicer determines in its reasonable and good
faith judgment that such action or inaction (i) may cause a violation of
applicable laws, regulations, codes, ordinances, court orders or restrictive
covenants with respect to any Portfolio Asset, the Borrower or any Obligor, (ii)
may cause a violation of any provision of this Agreement, a Fee Letter or a
Required Portfolio Document or any other Transaction Document or (iii) may be a
violation of the Servicing Standard.

 



-91-

 

 

(b)          After the Maturity Date, at the direction of the Administrative
Agent (acting at the written direction of the Majority Lenders), the Applicable
Servicer shall take such action as the Majority Lenders may deem necessary or
advisable to enforce collection of the Portfolio Assets; provided that the
Administrative Agent may (at the written direction of the Majority Lenders), at
any time that an Event of Default has occurred and is continuing, notify the
Obligor, agent, administrative agent, Counterparty Lender, Underlying Agent or
Underlying Servicer, as applicable, with respect to any Portfolio Asset of the
assignment of such Portfolio Asset to the Administrative Agent for the benefit
of the Secured Parties and direct that payments of all amounts due or to become
due thereunder be made directly to the Administrative Agent or any servicer,
collection agent or account designated by the Administrative Agent and, upon
such notification and at the expense of the Borrower, the Administrative Agent
(acting at the written direction of the Majority Lenders) may enforce collection
of any such Portfolio Asset, and adjust, settle or compromise the amount or
payment thereof.

 

Section 8.05        Collection of Payments; Accounts.

 

(a)          Collection Efforts, Modification of Collateral Portfolio. The
Portfolio Asset Servicer shall use commercially reasonable efforts to collect or
cause to be collected, all payments called for under the terms and provisions of
the Portfolio Assets included in the Collateral Portfolio as and when the same
become due, all in accordance with the Servicing Standard. The Portfolio Asset
Servicer may not waive, modify or otherwise vary any provision of a Portfolio
Asset in any manner contrary to the Servicing Standard. If the Portfolio Asset
Servicer does not receive from the related Underlying Servicer, Counterparty
Lender or Obligor the payments to be paid to Borrower or the Portfolio Asset
Servicer as Collections on the date when such payments are scheduled to be made
(to the extent the Portfolio Asset Servicer has received such payment
information from the Underlying Servicer), the Portfolio Asset Servicer shall
promptly notify the Borrower and such Underlying Servicer, Counterparty Lender
or Obligor.

 

(b)          Acceleration. If consistent with the Servicing Standard (and, if
applicable, the relevant Participation Agreement or Loan Agreement), the
Portfolio Asset Servicer, if directed by the Borrower, shall accelerate or vote
to accelerate, as applicable, the maturity of all or any Scheduled Payments and
other amounts due under any Loan Asset promptly after such Loan Asset owned by,
or Underlying Portfolio Obligation with respect to, the Borrower, as applicable,
becomes defaulted.

 

(c)           Taxes and other Amounts. The Portfolio Asset Servicer will use its
commercially reasonable efforts to collect all payments with respect to amounts
due for Taxes, assessments and insurance premiums relating to each Portfolio
Asset or Underlying Portfolio Obligation, as applicable, to the extent required
to be paid to the Borrower or related Counterparty Lender or Underlying Agent,
as applicable, for such application under the applicable Loan Agreement and
remit such amounts to the appropriate Governmental Authority or insurer as
required by the Loan Agreements.

 

(d)          [Reserved].

 

(e)          Collection Account. Each of the parties hereto hereby agrees that
(i) the Collection Account is intended to be a “deposit account” or “securities
account” within the meaning of the UCC and as provided in the Account Control
Agreement and (ii) after the delivery of a Notice of Exclusive Control, only the
Administrative Agent and the Facility Servicer shall be entitled to exercise the
rights with respect to the Collection Account and to direct the disposition of
funds in the Collection Account in accordance with Section 2.08. If at any time
a Responsible Officer of Borrower obtains knowledge that the Collection Account
ceases to be maintained by a Qualified Institution, then Borrower shall transfer
such account to another Qualified Institution.

 



-92-

 

 

(f)            Loan and Participation Agreements. Notwithstanding any term
hereof to the contrary, neither the Administrative Agent nor the Collateral
Custodian shall be under any duty or obligation in connection with the
acquisition by the Borrower of, or the grant of a security interest by the
Borrower to the Administrative Agent in, any Portfolio Asset to examine or
evaluate the sufficiency of the documents or instruments delivered to it by or
on behalf of the Borrower under the related Loan Agreements or Participation
Agreements, or otherwise to examine the Loan Agreements and Participation
Agreements, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including any necessary consents).
The Collateral Custodian shall hold any instrument delivered to it evidencing
any Portfolio Asset granted to the Administrative Agent hereunder as custodial
agent for the Administrative Agent in accordance with the terms of this
Agreement.

 

(g)          Adjustments. If (i) the Portfolio Asset Servicer makes a deposit
into the Collection Account in respect of a Collection of a Portfolio Asset and
such Collection was received by the Portfolio Asset Servicer in the form of a
check that is not honored for any reason or (ii) the Portfolio Asset Servicer
makes a mistake with respect to the amount of any Collection and deposits an
amount that is less than or more than the actual amount of such Collection, the
Portfolio Asset Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Scheduled Payment in respect of which a dishonored check is
received shall be deemed not to have been paid.

 

Section 8.06        Realization Upon Portfolio Assets.

 

(a)          Consistent with the Servicing Standard and the applicable
Underlying Agreement or Participation Agreement, the Portfolio Asset Servicer
will monitor efforts of each Counterparty Lender or Underlying Servicer with
respect to any Eligible Loan Asset as to which no satisfactory arrangements can
be made for collection of delinquent payments, and any analysis by such
Counterparty Lender, Underlying Agent or Underlying Servicer, as applicable,
proposing a course of action to maximize value with respect to any related
Underlying Collateral, including whether to hold for value, sell or transfer any
equity or other securities it has received in connection with a default,
workout, restructuring or plan of reorganization with respect to the related
Underlying Portfolio Obligations. After the occurrence and during the
continuance of an Event of Default, the Portfolio Asset Servicer will comply
with the Servicing Standard, the applicable Loan Agreement and Participation
Agreement and Applicable Law in directing a Counterparty Lender, Underlying
Agent or Underlying Servicer, as applicable, to realize upon Underlying
Collateral, and employ practices and procedures, to direct the related
Counterparty Lender, or Underlying Agent to enforce the obligations of Obligors
by foreclosing upon, repossessing and causing the sale of such Underlying
Collateral at public or private sale.

 

(b)          Notwithstanding anything to the contrary herein, the Administrative
Agent and Facility Servicer shall not be required to take any action with
respect to the Collateral Portfolio, nor shall it be required to take any
actions, relating to any special servicing activities (it being understood and
agreed that Administrative Agent or the Facility Servicer, as applicable, shall
determine whether any obligations or actions of the Administrative Agent or
Facility Servicer, as applicable, expressly set forth in this Agreement or the
other Transaction Documents shall constitute special servicing activities),
except to the extent (i) agreed to between the Borrower, the Lenders and the
Facility Servicer, pursuant to a separate fee letter agreement and (ii) the
parties to such fee agreement agree to address any conflicts presented by such
performance of special servicing activities reasonably requested by the
Administrative Agent and the Facility Servicer.

 



-93-

 

 

Section 8.07        [Reserved].

 

Section 8.08        Payment of Certain Expenses. The Borrower (or the Facility
Servicer on its behalf to the extent amounts are available in the Collection
Account), shall be required to pay all fees and expenses owing to any financial
institution in connection with the maintenance of the Collection Account. The
Facility Servicer shall be reimbursed for any reasonable out-of-pocket expenses
incurred hereunder (including reasonable out-of-pocket expenses paid by the
Facility Servicer on behalf of the Borrower), subject to the availability of
funds pursuant to Section 2.08; provided that, to the extent funds are not
available for such reimbursement, the Facility Servicer shall be entitled to
repayment of such expenses from the Borrower and if the Borrower fails to so
reimburse the Facility Servicer, the Facility Servicer shall be entitled to be
reimbursed by the Lenders (and each Lender hereby agrees to so reimburse the
Facility Servicer as provided herein) within ten (10) Business Days of receipt
of an invoice therefor.

 

Section 8.09        Reports.

 

(a)          Servicing Report. On each Reporting Date, the Portfolio Asset
Servicer shall provide to the Borrower, the Administrative Agent and the
Facility Servicer a report containing the information set forth on (and
substantially in the form of) Exhibit J, including (i) a certification from the
Portfolio Asset Servicer that a copy of each amendment, restatement, supplement,
waiver or other modification to the Loan Agreement of any Portfolio Asset has
been provided in accordance with Section 8.09(d), (ii) the Outstanding Principal
Balance of all Eligible Portfolio Assets as of the Determination Date for such
Reporting Date, (iii) the identification of Collections as Principal
Collections, Interest Collections or Excluded Amounts and (iv) a calculation of
LTV as of such Determination Date for such Reporting Date.

 

(b)          Payment Date Report. On each Reporting Date and two (2) Business
Days prior to any Additional Payment Date, the Facility Servicer shall provide
to the Administrative Agent and the Initial Lender a Payment Date Report
containing the information set forth on (and substantially in the form of)
Exhibit G, including the amounts to be remitted pursuant to Section 2.08 to the
applicable parties on the related Payment Date or Additional Payment Date (which
shall include any applicable wiring instructions of the parties receiving
payment), as applicable, with respect to such Payment Date or Additional Payment
Date.

 

(c)           Valuation Reports; Other Reports. The Portfolio Asset Servicer
shall make available to the Lenders (which may be done through an online file
sharing platform that is reasonably acceptable to the Administrative Agent
(acting at the written direction of the Initial Lender) or deliver via email to
the Administrative Agent within 30 days of receipt thereof, each servicing
report and such other reports in respect of the Loan Agreements prepared by an
Underlying Servicer with respect to an Eligible Portfolio Asset to the extent
such reports have been received by the Portfolio Asset Servicer.

 



-94-

 

 

(d)          Amendments to Portfolio Assets. The Portfolio Asset Servicer will
deliver to the Administrative Agent, the Facility Servicer and the Collateral
Custodian a copy of any amendment, restatement, supplement, waiver or other
modification to the Loan Agreement of any Portfolio Asset (along with any
internal documents that are not privileged and prepared by its investment
committee (or prepared by the Counterparty Lender and provided to the
Counterparty Lender’s investment committee) in connection with such amendment,
restatement, supplement, waiver or other modification) (i) with respect to any
Material Loan Agreement Modification, promptly after receipt thereof and (ii)
with respect to any amendment, restatement, supplement, waiver or other
modification which is not a Material Loan Agreement Modification, within 30 days
after the end of each quarter (in each case, to the extent received by the
Portfolio Asset Servicer). The Portfolio Asset Servicer shall also deliver to
the Administrative Agent any notice or other correspondence that it receives
hereunder or with respect to any Eligible Portfolio Asset, in each case, to the
extent it deems such material, promptly upon receipt thereof.

 

(e)          Delivery Methods. Notwithstanding anything to the contrary
contained herein, information required to be delivered or submitted to any
Secured Party pursuant to this Agreement shall be deemed to have been delivered
on the date upon which such information is received through e-mail or another
delivery method acceptable to the Administrative Agent.

 

Section 8.10        Applicable Servicer Not to Resign. An Applicable Servicer
shall not resign from the obligations and duties hereby imposed on it except (a)
upon such Applicable Servicer’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that such Applicable Servicer could take to make the
performance of its duties hereunder permissible under Applicable Law or (b) upon
at least 60 days’ (or such shorter period as the other parties may agree) prior
notice to the other parties hereto. If no Replacement Servicer shall have been
appointed and an instrument of acceptance by a Replacement Servicer shall not
have been delivered to such Applicable Servicer within 30 days after the giving
of such notice of resignation, the resigning Applicable Servicer may petition
any court of competent jurisdiction for the appointment of a Replacement
Servicer. No such resignation shall become effective until a Replacement
Servicer shall have assumed the responsibilities and obligations of such
Applicable Servicer in accordance with Section 8.01. Any Fees then due and owing
to such Applicable Servicer and accrued through such date, including any
expenses or indemnities it is entitled to pursuant to the provisions of this
Agreement and any Fee Letter, shall be due and payable on such discharge date
and shall be paid from amounts in the Collection Account in accordance with
Section 2.08 and if such amounts are insufficient to pay such amounts then due
and owing, shall be paid by the Borrower (or the Lenders if the Borrower fails
to so pay such amounts) within ten (10) Business Days of receipt of an invoice
therefor.

 

Section 8.11        Indemnification of the Facility Servicer. Each Lender agrees
to indemnify the Facility Servicer from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Facility Servicer in any way relating
to or arising out of this Agreement or any of the other Transaction Documents,
or any action taken or omitted by the Facility Servicer hereunder or thereunder;
provided that (a) the Lenders shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Facility Servicer’s bad
faith, gross negligence, willful misconduct or material breach of this agreement
as determined by a final and non-appealable judgment of a court of competent
jurisdiction and (b) no action taken in accordance with the directions of the
Majority Lenders, Lenders or the Borrower shall be deemed to constitute bad
faith, gross negligence, willful misconduct or material breach of this agreement
for purposes of this Article VIII. Without limitation of the foregoing, each
Lender agrees to reimburse the Facility Servicer, promptly upon demand, for any
Fees due to it hereunder, out-of-pocket expenses (including reasonable fees of
counsel) incurred by the Facility Servicer in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Facility Servicer or Lenders hereunder or thereunder
and to the extent that the Facility Servicer is not reimbursed for such expenses
by the Borrower under Section 2.08.

 



-95-

 

 

Section 8.12        Rights as a Lender. The Person serving as the Facility
Servicer hereunder shall have the same rights and powers in its capacity as a
Lender (to the extent it is also a Lender) as any other Lender and may exercise
the same as though it were not the Facility Servicer, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Facility Servicer
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower and Holdings, or any Subsidiary or other Affiliate thereof as
if such Person were not the Facility Servicer hereunder and without any duty to
account therefor to the Lenders.

 

ARTICLE IX.
COLLATERAL CUSTODIAN

 

Section 9.01        Designation of Collateral Custodian.

 

(a)          Initial Collateral Custodian. The role of Collateral Custodian with
respect to the Portfolio Asset Files and the Required Portfolio Documents shall
be conducted by the Person designated as Collateral Custodian hereunder from
time to time in accordance with this Section 9.01. Each of the Borrower and the
Administrative Agent (acting at the direction of the Lenders) hereby designates
and appoints the Collateral Custodian to act as its agent and hereby authorizes
the Collateral Custodian to take such actions on its behalf and to exercise such
powers and perform such duties as are expressly granted to the Collateral
Custodian by this Agreement and the Borrower and Administrative Agent (acting at
the direction of the Lenders) hereby acknowledge that the Collateral Custodian
is acting for the benefit of the Administrative Agent. The Collateral Custodian
hereby accepts such agency appointment to act as Collateral Custodian pursuant
to the terms of this Agreement, until its resignation or removal as Collateral
Custodian pursuant to the terms hereof.

 

(b)          Successor Collateral Custodian. Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 9.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

Section 9.02        Appointment and Duties of Collateral Custodian.

 

(a)          Appointment. The Borrower and the Administrative Agent and each
Secured Party hereby appoint U.S. Bank National Association to act as Collateral
Custodian, for the benefit of the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.

 

(b)          Duties. The Collateral Custodian shall perform, on behalf of the
Administrative Agent and the Borrower, the following duties and obligations:

 



-96-

 

 

(i)                     The Collateral Custodian shall take and retain custody
of the Portfolio Asset Files and the Required Portfolio Documents delivered by
the Portfolio Asset Servicer and Borrower pursuant to Section 5.01(g) in
accordance with the terms and conditions of this Agreement, all for the benefit
of the Administrative Agent on behalf of the Secured Parties. Within five (5)
Business Days of receipt of any Required Portfolio Documents, the Collateral
Custodian shall review such Required Portfolio Documents to confirm that (A) the
Outstanding Principal Balance and the Obligor name on the applicable Loan
Agreement and any related promissory note matches that on the Portfolio Asset
Schedule and the Portfolio Asset number on the applicable Loan Agreement matches
that on the Portfolio Asset Schedule, as applicable, and to the extent such Loan
Agreement and related promissory note have been delivered to the Collateral
Custodian, (B) such Required Portfolio Documents have been executed (either an
original or a copy, as indicated on the related Portfolio Asset Checklist),
appear to relate to such Portfolio Asset and have no mutilated pages, (C) filed
copies of the UCC financing statements and other filings identified on the
related Portfolio Asset Checklist are included and (D) if listed on the related
Portfolio Asset Checklist, a copy of an Insurance Policy or insurance
certificate with respect to any real or personal property constituting the
Underlying Collateral for such Portfolio Asset is included (the items to be
reviewed pursuant to this sentence, collectively, the “Review Criteria”). In
order to facilitate the foregoing review by the Collateral Custodian, in
connection with each delivery of a Portfolio Asset File hereunder to the
Collateral Custodian, the Portfolio Asset Servicer shall provide to the
Collateral Custodian an electronic copy of the related Portfolio Asset Checklist
which contains the Portfolio Asset information with respect to the Portfolio
Asset File being delivered, identification number and the name of the Obligor
with respect to such Portfolio Asset. Notwithstanding anything herein to the
contrary, the Collateral Custodian’s obligation to review the Portfolio Asset
File shall be limited to the Review Criteria and based on the information
provided on the related Portfolio Asset Checklist. If, at the conclusion of such
review, the Collateral Custodian shall determine that (A) the Outstanding
Principal Balance of the Portfolio Asset with respect to which it has received
the Portfolio Asset File does not match the Outstanding Principal Balance set
forth on the Portfolio Asset Schedule, the Collateral Custodian shall execute
and deliver to the Portfolio Asset Servicer, the Facility Servicer and the
Administrative Agent a certification (the “Collateral Custodian Certification”)
substantially in the form attached hereto as Exhibit M, including an attached
exception report (the “Exception Report”). The Borrower shall have ten (10)
Business Days after notice or knowledge thereof to correct any non-compliance
with any Review Criteria. In addition, if requested in writing by the Borrower
or Portfolio Asset Servicer in accordance with Section 9.08 and approved by the
Administrative Agent (acting at the written direction of the Majority Lenders),
within ten (10) Business Days of the Collateral Custodian’s delivery of the
Collateral Custodian Certification and the related Exception Report, the
Collateral Custodian shall return any Portfolio Asset File which fails to
satisfy a Review Criteria to the Borrower. Other than the foregoing, the
Collateral Custodian shall not have any responsibility for reviewing any
Portfolio Asset File. Notwithstanding anything herein to the contrary, the
Collateral Custodian’s obligation to review the Required Portfolio Documents
shall be limited to reviewing such Required Portfolio Documents based on the
information provided on the Portfolio Asset Checklist.

 

(ii)                   In taking and retaining custody of the electronic copies
of the Portfolio Asset Files, the Collateral Custodian shall be deemed to be
acting as the agent of the Administrative Agent on behalf of the Secured
Parties; provided that (A) the Collateral Custodian makes no representations as
to the existence, perfection or priority of any Lien on the Portfolio Asset
Files or the instruments therein and (B) the Collateral Custodian’s duties shall
be limited to those expressly contemplated herein.

 



-97-

 

 

(iii)                  Any electronic copies of the Portfolio Asset Files shall
be electronically stored at the locations specified as the address of the
Collateral Custodian on Schedule IV or at such other locations as shall be
specified to the Administrative Agent, Facility Servicer and the Borrower by the
Collateral Custodian in a written notice delivered at least 30 days prior to
such change. Any electronic copies of the Portfolio Asset Files shall be
electronically filed together with an appropriate identifier and maintained in
such a manner so as to permit retrieval and access. The Collateral Custodian
shall segregate the electronic copies of the Portfolio Asset Files and will not
commingle such electronic copies of the Portfolio Asset Files with any other
files of the Collateral Custodian; provided the Collateral Custodian shall
segregate any commingled files upon written request of the Administrative Agent.

 

(iv)                  On each Reporting Date following the first delivery of
Required Portfolio Documents to the Collateral Custodian, the Collateral
Custodian shall provide a written report to the Administrative Agent, the
Borrower and the Lenders (in a form mutually agreeable to the Administrative
Agent (at the written direction of the Majority Lenders) and the Collateral
Custodian) identifying each Portfolio Asset for which it holds a Portfolio Asset
File and the applicable Review Criteria that any Portfolio Asset File fails to
satisfy. The Borrower shall have ten (10) Business Days after notice or
knowledge thereof to correct any non-compliance with any Review Criteria.

 

(v)                   Collateral Reporting:

 

a.The Collateral Custodian, in its capacity as collateral administrator (in such
capacity, the “Collateral Administrator”) shall create a database (the
“Collateral Database”) with respect to the Portfolio Assets held by the Borrower
on the Closing Date. The Collateral Administrator shall permit access to the
information in the Collateral Database by the Borrower and the Portfolio Asset
Servicer. The Collateral Administrator shall update the Collateral Database
promptly for Portfolio Assets acquired or sold or otherwise disposed of and for
any amendments or changes to Portfolio Asset amounts or interest rates in each
case based upon, and to the extent of, information furnished to the Collateral
Administrator by the Borrower or the Portfolio Asset Servicer as may be
reasonably required by the Collateral Administrator from time to time or based
upon notices received by the Collateral Administrator from the issuer, or
trustee or agent bank under an underlying instrument, or similar source.

 

b.The Collateral Administrator shall prepare and deliver a draft of each
Collateral Report to the Borrower and the Portfolio Asset Servicer, on the basis
of the information contained in the Collateral Database or otherwise provided to
the Collateral Administrator by the Portfolio Asset Servicer, the Borrower or
any other party as of the prior Determination Date.

 



-98-

 

 

c.The Borrower and the Portfolio Asset Servicer shall cooperate with the
Collateral Administrator in connection with the matters described herein,
including calculations relating to the Collateral Reports, or as otherwise
reasonably requested by the Collateral Administrator hereunder. Without limiting
the generality of the foregoing, the Borrower and the Portfolio Asset Servicer
shall use their reasonable efforts to supply in a timely fashion any information
maintained by them that the Collateral Administrator may from time to time
reasonably request with respect to the Portfolio Assets and reasonably need in
order to complete the reports or perform the calculations required to be
prepared, delivered or performed by the Collateral Administrator hereunder or
otherwise reasonably required to permit the Collateral Administrator to perform
its obligations hereunder, including, for purposes of the foregoing, but not
limited to, providing the Market Value and the categorization or the
characteristics of any Portfolio Asset included (or proposed to be included) in
the Collateral Database. The Collateral Administrator shall have no liability
for any failure by the Borrower or the Portfolio Asset Servicer to notify the
Collateral Administrator promptly of any changes in the foregoing (including
without limitation a Portfolio Asset with respect to which an Underlying Obligor
Default has occurred). The Collateral Administrator shall be entitled to rely
conclusively upon such information received by it from the Borrower and the
Portfolio Asset Servicer concerning the Portfolio Assets, without independent
inquiry, investigation or verification of any kind (whether as to accuracy or
completeness or otherwise) by the Collateral Administrator, and the Collateral
Administrator shall not be under a duty to independently determine any necessary
information not so provided to it, and shall not be liable for any inaccuracy in
any report, or its inability to prepare the report, required hereunder which is
caused by a failure or inability of the Borrower or the Portfolio Asset Servicer
to provide information required to be provided by the Borrower or the Portfolio
Asset Servicer to the Collateral Administrator on an accurate, complete and
timely basis.

 

d.Following receipt from the Collateral Administrator of each Collateral Report,
which shall be delivered in draft form to the Portfolio Asset Servicer, the
Portfolio Asset Servicer shall review the contents therein and shall notify the
Collateral Administrator whether it agrees or disagrees with the contents set
forth therein. To the extent any of the information in such reports or
statements conflicts with data or calculations in the records of the Portfolio
Asset Servicer, the Portfolio Asset Servicer shall notify the Collateral
Administrator of such discrepancy in reasonable detail and use reasonable
efforts to assist the Collateral Administrator in reconciling such discrepancy.
In addition, the Portfolio Asset Servicer shall make reasonable efforts to
cooperate with the Collateral Administrator by answering reasonable questions
posed by the Collateral Administrator with respect to such reports,
instructions, statements and certificates to the extent the answers to such
questions are within the actual knowledge of the Portfolio Asset Servicer. The
Collateral Administrator shall make final copies of each Collateral Report
available on each Collateral Report Reporting Date following receipt of approval
from the Portfolio Asset Servicer to the Administrative Agent, the Lenders, the
Borrower and the Portfolio Asset Servicer.

 



-99-

 

 

(c)           Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have or be deemed to
have any fiduciary relationship with any party hereto or any Secured Party in
its capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Custodian. Without limiting
the generality of the foregoing, it is hereby expressly agreed and stipulated by
the other parties hereto that the Collateral Custodian shall not be required to
exercise any discretion hereunder and shall have no investment or management
responsibility.

 

(d)          Collateral Matters.

 

(i)                     The Collateral Custodian agrees to cooperate with the
Administrative Agent, Facility Servicer and the Portfolio Asset Servicer and
provide any electronic copies of the Portfolio Asset File to the Facility
Servicer, Portfolio Asset Servicer or Administrative Agent (pursuant to a
written request in the form of Exhibit E), as applicable, as requested in order
to take any action that the Administrative Agent (acting at the written
direction of the Majority Lenders) or the Facility Servicer deems necessary or
desirable in order to perfect, protect or more fully evidence the security
interests granted by the Borrower hereunder, or to enable any of them to
exercise or enforce any of their respective rights hereunder or under any
Transaction Document, including any rights arising with respect to Article VI.
In the event the Collateral Custodian receives instructions from the Facility
Servicer or the Portfolio Asset Servicer which conflict with any instructions
received by the Administrative Agent, the Collateral Custodian shall rely on and
follow the instructions given by the Administrative Agent.

 

(ii)                   The Administrative Agent (acting at the written direction
of the Majority Lenders) may direct the Collateral Custodian to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Custodian hereunder, the
Collateral Custodian shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Custodian shall not be
required to take any action hereunder at the request of the Administrative
Agent, any Secured Party or otherwise if the taking of such action, in the
reasonable determination of the Collateral Custodian, (A) shall be in violation
of any Applicable Law or contrary to any provisions of this Agreement or
(B) shall expose the Collateral Custodian to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Custodian requests the
consent of the Administrative Agent and the Collateral Custodian does not
receive a consent (either positive or negative) from the Administrative Agent
within ten (10) Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

 



-100-

 

 

(iii)                  The Collateral Custodian shall not be liable for any
action taken, suffered or omitted by it in accordance with the request or
direction of any Secured Party, to the extent that this Agreement provides such
Secured Party the right to so direct the Collateral Custodian, or the
Administrative Agent. The Collateral Custodian shall not be deemed to have
notice or knowledge of any matter hereunder, including a Event of Default,
Unmatured Event of Default or Servicer Termination Event, unless the Collateral
Custodian has received written notice from a Lender, the Borrower, the Facility
Servicer or the Portfolio Asset Servicer referring to this Agreement, describing
such Event of Default, Unmatured Event of Default or Servicer Termination Event
and stating that such notice is a "Notice of Event of Default", "Notice of
Unmatured Event of Default", or “Notice of Servicer Termination Event, as
applicable. In the absence of receipt of such notice, the Collateral Custodian
may conclusively assume that there is no Event of Default, Unmatured Event of
Default or Servicer Termination Event.

 

Section 9.03        Merger or Consolidation. Any Person (a) into which the
Collateral Custodian may be merged or consolidated, (b) that may result from any
merger or consolidation to which the Collateral Custodian shall be a party or
(c) that may succeed to the properties and assets of the Collateral Custodian
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Custodian
hereunder, shall be the successor to the Collateral Custodian under this
Agreement without further act of any of the parties to this Agreement.

 

Section 9.04        Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to the Collateral Custodian Fees from the Borrower as set forth in the
Collateral Custodian Fee Letter, as applicable, payable pursuant to the extent
of funds available therefor pursuant to the provisions of Section 2.08; provided
that if such amounts are insufficient then Sections 9.12 and 11.07 shall be
applicable. The Collateral Custodian’s entitlement to receive the Collateral
Custodian Fees shall cease on the earlier to occur of (i) its removal as
Collateral Custodian pursuant to Section 9.05, (ii) its resignation as
Collateral Custodian pursuant to Section 9.07 of this Agreement or (iii) the
termination of this Agreement; provided, the Collateral Custodian shall be
entitled to any Collateral Custodian Fees accrued and payable up to such date to
the extent not previously paid.

 

Section 9.05        Collateral Custodian Removal. The Administrative Agent may
(upon the written direction of the Majority Lenders) by 30 days written notice
to the Collateral Custodian, the Borrower and the Facility Servicer (the
“Collateral Custodian Termination Notice”), with the written consent of the
Borrower, and to the extent an Event of Default is not continuing, terminate all
of the rights, obligations, power and authority of the Collateral Custodian
under this Agreement. On and after the receipt by the Collateral Custodian of a
Collateral Custodian Termination Notice, the Collateral Custodian shall continue
to act in such capacity until the date specified in the Collateral Custodian
Termination Notice (such date not to exceed 30 days after the date of such
notice) or otherwise specified by the Administrative Agent (at the written
direction of the Majority Lenders) in writing or, if no such date is specified
in such Collateral Custodian Termination Notice or otherwise specified by the
Administrative Agent (at the written direction of the Majority Lenders), until a
date mutually agreed upon by the Collateral Custodian and the Administrative
Agent (at the written direction of the Majority Lenders). Upon any such removal,
the Borrower and the Majority Lenders acting jointly shall appoint a successor
Collateral Custodian (provided that the consent of the Borrower shall not be
required after the occurrence, and during the continuance, of an Event of
Default). If no successor Collateral Custodian shall have been appointed and an
instrument of acceptance by a successor Collateral Custodian shall not have been
delivered to the Majority Lenders and the Borrower within 30 days after the
giving of such notice of resignation, the resigning Collateral Custodian may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Custodian. No such resignation shall become effective until a
successor Collateral Custodian shall have assumed the responsibilities and
obligations of the Collateral Custodian in accordance with this Section 9.05.
The Collateral Custodian shall be entitled to receive, to the extent of funds
available therefor pursuant to Section 2.08, any Fees accrued until such
termination date as well as any other fees, amounts, expenses or indemnities it
is entitled to pursuant to the provisions of this Agreement and any Fee Letter
(the “Collateral Custodian Termination Expenses”). To the extent amounts held in
the Collection Account and paid in accordance with Section 2.08 are insufficient
to pay the Collateral Custodian Termination Expenses, the Borrower (and to the
extent the Borrower fails to so pay, the Lenders) agrees to pay the Collateral
Custodian Termination Expenses within ten (10) Business Days of receipt of an
invoice therefor. After the earlier of (a) the termination date specified in the
applicable Collateral Custodian Termination Notice and (b) 30 days thereafter as
provided above, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder in a manner that the Administrative
Agent (at the written direction of the Majority Lenders) believes will
facilitate the transition of the performance of such activities to a successor
Collateral Custodian, and the successor Collateral Custodian shall assume each
and all of the Collateral Custodian’s obligations under this Agreement, on the
terms and subject to the conditions herein set forth, and the Collateral
Custodian shall use its commercially reasonable efforts to assist the successor
Collateral Custodian in assuming such obligations.

 



-101-

 

 

Section 9.06        Limitation on Liability.

 

(a)          The Collateral Custodian may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
instruction, statement, request, waiver, consent, report, letter or other
document or electronic communication delivered to it and that in good faith it
reasonably believes to be genuine and that has been signed by the proper party
or parties. The Collateral Custodian shall not be bound to make any independent
investigation into the facts or matters stated in any such notice, instruction,
statement certificate, request, waiver, consent, opinion, report, receipt or
other paper, document or electronic communication. The Collateral Custodian may
rely conclusively on and shall be fully protected in acting upon (i) the written
instructions of any designated officer of the Administrative Agent or (ii) the
verbal instructions of the Administrative Agent.

 

(b)          The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)           The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith, except in the case of its willful misconduct or
grossly negligent performance or omission of its duties as finally determined by
a final and non-appealable judgment of a court of competent jurisdiction.

 

(d)          The Collateral Custodian makes no warranty or representation
(except as expressly set forth in this Agreement) and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of any Portfolio Asset File, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Portfolio
Assets. The Collateral Custodian shall be entitled to rely upon and shall not
incur any liability for relying upon any notice request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person. The Collateral
Custodian shall not be obligated to take any legal action hereunder that might
in its judgment involve any expense or liability unless it has been furnished
with an indemnity reasonably satisfactory to it.

 



-102-

 

 

(e)          The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian. The duties, obligations and responsibilities
of the Collateral Custodian shall be determined solely by the express provisions
of this Agreement. No implied duties, obligations or responsibilities shall be
read into this Agreement against, or on the part of, the Collateral Custodian.
Any permissive right of the Collateral Custodian to take any action hereunder
shall not be construed as a duty.

 

(f)            The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.

 

(g)          It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing or overseeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to a
Portfolio Asset.

 

(h)          The Collateral Custodian may assume the genuineness of any such
Required Portfolio Document it may receive and the genuineness and due authority
of any signatures appearing thereon, and shall be entitled to assume that each
Required Portfolio Document it may receive is what it purports to be. If an
original “security” or “instrument” as defined in Section 8-102 and Section
9-102(a)(47) of the UCC, respectively, is or shall be or become available with
respect to any Collateral to be held by the Collateral Custodian under this
Agreement, it shall be the sole responsibility of the Borrower to make or cause
delivery thereof to the Collateral Custodian, and the Collateral Custodian shall
not be under any obligation at any time to determine whether any such original
security or instrument has been or is required to be issued or made available in
respect of any Collateral or to compel or cause delivery thereof to the
Collateral Custodian. Without prejudice to the generality of the foregoing, the
Collateral Custodian shall be without liability to the Borrower, Portfolio Asset
Servicer, the Administrative Agent or any other Person for any damage or loss
resulting from or caused by events or circumstances beyond the Collateral
Custodian’s reasonable control, including nationalization, expropriation,
currency restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts.

 

(i)            Subject in all cases to Section 9.02(c), in case any reasonable
question arises as to its duties hereunder, the Collateral Custodian may, prior
to the occurrence of an Event of Default, request instructions from the
Portfolio Asset Servicer and may, after the occurrence of an Event of Default,
request instructions from the Administrative Agent (acting at the written
direction of the Majority Lenders), and shall be entitled at all times to
refrain from taking any action unless it has received instructions from the
Portfolio Asset Servicer or the Administrative Agent, as applicable. The
Collateral Custodian shall in all events have no liability, risk or cost for any
action taken pursuant to and in compliance with the instruction of the Portfolio
Asset Servicer or the Administrative Agent, as applicable. In no event shall the
Collateral Custodian be liable for special, indirect, punitive or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Collateral Custodian has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 



-103-

 

 

(j)            It is expressly acknowledged by the parties hereto that
application and performance by the Collateral Custodian of its various duties
hereunder shall be based upon, and in reliance upon, data, information and
notice provided to it by the Administrative Agent, the Borrower, the Portfolio
Asset Servicer and/or any related bank agent, obligor or similar party, and the
Collateral Custodian shall have no responsibility for the accuracy of any such
information or data provided to it by such persons and shall be entitled to
update its records (as it may deem necessary or appropriate).

 

(k)          The Collateral Custodian shall have no responsibilities or duties
with respect to any Portfolio Asset Files and the Required Portfolio Documents
while such Portfolio Asset Files and the Required Portfolio Documents are not in
its possession.

 

(l)            The Collateral Custodian may act or exercise its duties or powers
hereunder either directly or, by or through its agents, employees or attorneys
in fact, and the Collateral Custodian shall not be liable or responsible for the
negligence or misconduct of any agent, employee or attorney in fact that it
selects with reasonable care. Neither the Collateral Custodian nor any of its
Affiliates, directors, officers, shareholders, agents or employees will be
liable to the Portfolio Asset Servicer, Borrower or any other Person, except by
reason of acts or omissions by the Collateral Custodian constituting gross
negligence or willful misconduct of the Collateral Custodian’s duties hereunder.
The Collateral Custodian shall in no event have any liability for the actions or
omissions of the Borrower, the Portfolio Asset Servicer, the Administrative
Agent, or any other Person, and shall have no liability for any inaccuracy or
error in any duty performed by it that results from or is caused by inaccurate,
untimely or incomplete information or data received by it from the Borrower, the
Portfolio Asset Servicer, the Administrative Agent, or another Person except to
the extent that such inaccuracies or errors are caused by the Collateral
Custodian’s own gross negligence or willful misconduct of its duties hereunder.

 

(m)        The parties acknowledge that in accordance with the Customer
Identification Program (CIP) requirements under the USA Patriot Act and its
implementing regulations, the Collateral Custodian in order to help fight the
funding of terrorism and money laundering, is required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Collateral Custodian. The Borrower
hereby agrees that it shall provide the Collateral Custodian with such
information that is required in order to comply with any applicable requirements
of the Patriot Act.

 

Section 9.07        Collateral Custodian Resignation.

 

(a)          The Collateral Custodian may resign and be discharged from its
duties or obligations hereunder, not earlier than thirty (30) days (unless
agreed otherwise by the Borrower and the Majority Lenders) after delivery to the
Administrative Agent of written notice of such resignations specifying a date
when such resignation shall take effect. If no successor collateral custodian
has accepted appointment as the Collateral Custodian by the date thirty (30 days
following a resigning Collateral Custodian’s notice of resignation, the
resigning Collateral Custodian’s resignation shall nevertheless thereupon become
effective, and the Administrative Agent (or its designee) shall perform the
duties of the Collateral Custodian hereunder until such time, if any, as the
Administrative Agent (acting at the written direction of the Majority Lenders)
appoints a successor Collateral Custodian. Notwithstanding anything to the
contrary herein, no Competitor shall be appointed as a successor Collateral
Custodian.

 



-104-

 

 

(b)          Upon the effective date of such resignation, or if the
Administrative Agent gives Collateral Custodian written notice of an earlier
termination hereof, the Collateral Custodian shall (i) be reimbursed for any
costs, fees and expenses that the Collateral Custodian shall incur in connection
with the termination of its duties under this Agreement and (ii) deliver all of
the Required Portfolio Documents in the possession of Collateral Custodian to
the Administrative Agent or to such Person as the Administrative Agent (acting
at the written direction of the Majority Lenders) may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit E.

 

(c)           For the avoidance of doubt, the Collateral Custodian shall be
entitled to receive, as and when such amounts are payable in accordance with
this Agreement, any Collateral Custodian Fees accrued through the effective date
of its resignation pursuant to and in accordance with this Section 9.07.

 

Section 9.08        Release of Documents.

 

(a)          Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any Portfolio Asset, the Collateral Custodian is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent (acting at the written direction of the Majority Lenders)),
upon written receipt from the Portfolio Asset Servicer of a request for release
of documents and receipt in the form of Exhibit E, to release to the Portfolio
Asset Servicer, the related Portfolio Asset File or the documents set forth in
such request, such release to occur within three (3) Business Days. All
documents so released to the Portfolio Asset Servicer shall be held by the
Portfolio Asset Servicer in trust for the benefit of the Administrative Agent,
on behalf of the Secured Parties, in accordance with the terms of this
Agreement. The Portfolio Asset Servicer shall return to the Collateral Custodian
such Portfolio Asset File or other such documents promptly after the Portfolio
Asset Servicer’s need therefor in connection with such enforcement or servicing
no longer exists, unless the related Portfolio Asset is liquidated, in which
case, the Portfolio Asset Servicer shall deliver an additional request for
release of documents to the Collateral Custodian and receipt certifying such
liquidation from the Portfolio Asset Servicer to the Administrative Agent, all
in the form of Exhibit E.

 

(b)          Limitation on Release. Promptly after delivery to the Collateral
Custodian of any request for release of documents, the Portfolio Asset Servicer
shall provide written notice of the same to the Administrative Agent. Any
additional Required Portfolio Documents or documents requested to be released by
the Portfolio Asset Servicer may be released only upon written authorization of
the Administrative Agent (at the written direction of the Majority Lenders). The
limitations of this Section 9.08(b) shall not apply to the release of Required
Portfolio Documents to the Portfolio Asset Servicer pursuant to Section 9.08(a).

 



-105-

 

 

Section 9.09        Return of Required Portfolio Documents. The Borrower (or the
Portfolio Asset Servicer on their behalf) may require that the Collateral
Custodian return each Portfolio Asset File (a) delivered to the Collateral
Custodian in error or (b) released from the Lien of the Administrative Agent
hereunder pursuant to Section 2.12, in each case by submitting to the Collateral
Custodian a written request in the form of Exhibit E (signed by the Borrower or
Portfolio Asset Servicer, as applicable) specifying the Portfolio Asset File to
be so returned and reciting that the conditions to such release have been met
(and specifying the Section or Sections of this Agreement being relied upon for
such release). The Collateral Custodian shall upon its receipt of each such
request for return executed by the Borrower or Portfolio Asset Servicer, as
applicable, return the Portfolio Asset File so requested to the Borrower or
Portfolio Asset Servicer within three (3) Business Days.

 

Section 9.10        Access to Certain Documentation and Information Regarding
the Collateral Portfolio; Audits of Portfolio Asset Servicer. The Collateral
Custodian shall provide to the Administrative Agent, the Facility Servicer, the
Portfolio Asset Servicer and the Borrower access to the Portfolio Asset Files
and all other documentation regarding the Collateral Portfolio including in such
cases where the Administrative Agent, the Facility Servicer, the Portfolio Asset
Servicer or the Borrower is required in connection with the enforcement of the
rights or interests of the Secured Parties, or by applicable statutes or
regulations, to review such documentation, such access being afforded (a) upon
two (2) Business Days’ prior written request, (b) during normal business hours
and (c) subject to the Collateral Custodian’s normal security and
confidentiality procedures. Periodically on and after the Closing Date, the
Initial Lender may review the Portfolio Asset Servicer’s collection and
administration of the Portfolio Asset Files in order to assess compliance by the
Portfolio Asset Servicer with the Servicing Standard, as well as with this
Agreement and may conduct an audit of the Portfolio Asset Files in conjunction
with such a review. Such review shall be reasonable in scope and shall be
completed in a reasonable period of time. Without limiting the foregoing
provisions of this Section 9.10, from time to time, upon reasonable notice to
the Collateral Custodian, the Collateral Custodian shall permit Persons
appointed by the Portfolio Asset Servicer or Facility Servicer to conduct, at
the expense of the Borrower, a review of the Portfolio Asset Files and all other
documentation regarding the Collateral Portfolio not more than one time per
calendar year for such Applicable Servicer. The Collateral Custodian Fee Letter
applies to the transactions contemplated by this Section 9.10.

 

Section 9.11        Collateral Custodian as Agent. The Collateral Custodian
agrees that, with respect to any Portfolio Asset File at any time or times in
its possession or held in its name, the Collateral Custodian is the agent of the
Administrative Agent, for the benefit of the Secured Parties, for purposes of
perfecting (to the extent not otherwise perfected) the Administrative Agent’s
security interest in the Collateral and for the purpose of ensuring that such
security interest is entitled to first priority status under the UCC.

 

Section 9.12        Indemnification of the Collateral Custodian. Each Lender
agrees to indemnify the Collateral Custodian from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Collateral Custodian in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted by the Collateral Custodian hereunder
or thereunder; provided that (a) the Lenders shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Collateral
Custodian’s bad faith, gross negligence or willful misconduct with respect to
the performance of its obligations under this Agreement and (b) no action taken
in accordance with the directions of the Administrative Agent (acting at the
direction of the Majority Lenders), the Majority Lenders, the Lenders or the
Borrower shall be deemed to constitute bad faith, gross negligence or willful
misconduct this Agreement for purposes of this Article IX. The obligations of
the Lenders under this Section 9.12 shall survive the resignation or removal of
the Collateral Custodian or the termination of this Agreement.

 



-106-

 

 

ARTICLE X.
INDEMNIFICATION

 

Section 10.01    Indemnities by the Borrower and Holdings.

 

(a)          Without limiting any other rights which the Secured Parties or any
of their respective Affiliates may have hereunder or under Applicable Law, the
Borrower shall indemnify the Secured Parties and each of their respective
Affiliates, assigns, officers, directors, employees and agents (each, an
“Indemnified Party” for purposes of this Article X), from and against any and
all damages, losses, claims, liabilities and related costs and expenses,
including reasonable attorneys’ fees and disbursements and court costs (all of
the foregoing being collectively referred to as “Indemnified Amounts”), incurred
by or asserted against such Indemnified Party arising out of or as a result of
(i) this Agreement or the other Transaction Documents or in respect of the
transactions contemplated hereunder or with respect to the Collateral Portfolio,
(ii) any action taken or omitted to be taken by any Indemnified Party under this
Agreement or any Transaction Document, (iii) any Advance or the use or proposed
use of the proceeds therefrom, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnified Party is a party thereto, or
(v) any action, claim or suit brought by an Indemnified Party related to the
foregoing to enforce its right to indemnification hereunder, excluding, however,
Indemnified Amounts to the extent (x) resulting from the bad faith, gross
negligence or willful misconduct with respect to its obligations under this
Agreement on the part of an Indemnified Party as finally determined a final and
non-appealable judgment of a court of competent jurisdiction or (y) in the case
of any Indemnified Party other than the Administrative Agent, the Account Bank
or the Collateral Custodian, resulting from a dispute between Indemnified
Parties. This Section 10.01(a) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

(b)          Any amounts subject to the indemnification provisions of this
Section 10.01 shall be paid by the Borrower to the applicable Indemnified Party
within 30 days following receipt by the Borrower of such Indemnified Party’s
written demand therefor. Any Indemnified Party making a request for
indemnification under this Section 10.01, shall submit to the Borrower (i) a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error and (ii) any backup documentation or invoice reasonably
requested by the Borrower.

 

(c)           If for any reason the indemnification provided above in this
Section 10.01 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)          If the Borrower has made any payments in respect of Indemnified
Amounts to an Indemnified Party pursuant to this Section 10.01 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Borrower in
an amount equal to the amount it has collected from others in respect of such
Indemnified Amounts, without interest.

 



-107-

 

 

(e)          The obligations of the Borrower under this Section 10.01 shall
survive the resignation or removal of the Administrative Agent, the Facility
Servicer, the Portfolio Asset Servicer or the Collateral Custodian or the
termination or assignment of this Agreement.

 

ARTICLE XI.
MISCELLANEOUS

 

Section 11.01    Amendments and Waivers.

 

(a)          Except as set forth herein, (i) no amendment or modification of any
provision of this Agreement or any other Transaction Document shall be effective
without the written agreement of the Borrower and the Majority Lenders and,
solely if such amendment or modification would adversely affect the rights or
obligations of the Administrative Agent, the Facility Servicer, the Portfolio
Asset Servicer or the Collateral Custodian, the written agreement of the
Administrative Agent, the Facility Servicer, the Portfolio Asset Servicer or the
Collateral Custodian, as applicable, and (ii) no termination or waiver of any
provision of this Agreement or any other Transaction Document or consent to any
departure therefrom by the Borrower shall be effective without the written
concurrence of the Majority Lenders. For the avoidance of doubt, the consent of
the Majority Lenders shall not be required for any amendment effected pursuant
to Section 2.05(d). Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b)          Notwithstanding the provisions of Section 11.01(a), the written
consent of all of the Lenders affected thereby shall be required for any
amendment, modification or waiver (i) reducing (without payment thereon) the
principal amount due and owing under any outstanding Advance or the interest
thereon, (ii) postponing any date for any payment of any Advance or the interest
thereon, (iii) modifying the provisions of this Section 11.01 or the definition
of Majority Lenders or changing any other provision specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights or
make any determination or grant any consent, (iv) extending the Maturity Date,
(v) of any provision of Section 2.08, (vi) extending or increasing any
Commitment of any Lender, (vii) changing Section 11.15 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly and adversely affected thereby or consenting to
the Borrower’s assignment or transfer of its rights and obligations under this
Agreement or any other Transaction Document or releasing all or substantially
all of the Collateral except as expressly authorized in this Agreement.

 

Notwithstanding the foregoing, with respect to any amendment, waiver or
modification to which the Administrative Agent’s consent is not required, the
parties agree to deliver to the Administrative Agent a copy of each such
amendment, waiver or modification; provided that, (i) no party shall be liable
for its failure to comply with this sentence and (ii) the Administrative Agent
shall not be bound by any such amendment unless and until it has received a copy
thereof.

 



-108-

 

 

Section 11.02    Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
communication by e-mail) and faxed, e-mailed or delivered, to each party hereto,
at its address set forth on Schedule IV or at such other address as shall be
designated by such party in a written notice to the other parties hereto.
Notices and communications by e-mail shall be effective when sent (and shall be
followed by hard copy sent by regular mail), and notices and communications sent
by other means, shall be effective when received.

 

The Administrative Agent and the Collateral Custodian shall have the right to
accept and act upon instructions, including funds transfer instructions
(“Instructions”) given pursuant to this Agreement and sent by unsecured e-mail,
pdf, facsimile transmission or other similar unsecured electronic methods;
provided, however, that the Borrower shall amend the incumbency certificate
provided by the Borrower in accordance with Section 3.01 whenever a person is to
be added or deleted from the list. The Borrower agrees: (i) to assume all risks
arising out of the use of e-mail or facsimile instructions (or instructions by a
similar electronic method) to submit Instructions to the Administrative Agent or
Collateral Custodian, including the risk of such Person acting on unauthorized
Instructions, and the risk of interception and misuse by third parties (other
than any gross negligence or willful misconduct of the Administrative Agent or
the Collateral Custodian); (ii) that it is aware of the protections and risks
associated with the various methods of transmitting Instructions to the
Administrative Agent or Collateral Custodian and that there may be more secure
methods of transmitting Instructions than the method(s) selected by the
Borrower; (iii) that the security procedures (if any) to be followed in
connection with its transmission of Instructions provide to it a commercially
reasonable degree of protection in light of its particular needs and
circumstances; and (iv) to notify the Administrative Agent or Collateral
Custodian, as applicable, promptly upon learning of any compromise or
unauthorized use of the security procedures

 

Section 11.03    No Waiver Remedies. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

Section 11.04    Binding Effect; Assignability; Multiple Lenders.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Facility Servicer, the Portfolio Asset Servicer, the
Administrative Agent, each Lender, the Collateral Custodian and their respective
successors and permitted assigns. Each Lender and their respective successors
and assigns may assign, or grant a security interest in, (i) this Agreement and
such Lender’s rights and obligations hereunder and interest herein in whole or
in part or (ii) any Advance (or portion thereof) or any Note (or any portion
thereof) to any Eligible Assignee; provided that unless an Event of Default
pursuant to Section 6.01(a) or (d) has occurred, the consent of the Borrower
(such consent not to be unreasonably withheld) shall be required for a Lender to
assign to any Person that is not an Affiliate of such Lender. Any such assignee
shall execute and deliver to the Borrower, the Facility Servicer, the Portfolio
Asset Servicer, and the Administrative Agent a fully-executed Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500
to the Administrative Agent; provided, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. In addition to the delivery of the Assignment and Assumption
Agreement and the processing and recordation fee, to the extent the assignee is
not then currently a Lender hereunder, the assignee shall deliver to the
Administrative Agent all documentation and other information reasonably
determined by Administrative Agent to be required by applicable regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act. Upon delivery of the
duly-executed Assignment and Assumption Agreement, processing fee and any “know
your customer information requested by the Administrative Agent, the
Administrative Agent shall accept such Assignment and Assumption Agreement and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless and until it has been recorded
in the Register as provided in this Section. Upon the recordation in the
Register, (i) the assignee shall become and thereafter be deemed to be a
“Lender” for the purposes of this Agreement, (ii) the assignor shall be released
from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender”. Neither Borrower, the Facility Servicer nor the
Portfolio Asset Servicer may assign, or permit any Lien to exist upon, any of
its rights or obligations hereunder or under any Transaction Document or any
interest herein or in any Transaction Document without the prior written consent
of the Lenders unless otherwise contemplated hereby. Each Lender may sell a
participation in its interests hereunder as provided in Section 11.04(d). No
assignment or sale of a participation under this Section 11.04 shall be
effective unless and until properly recorded in the Register or Participant
Register, as applicable, pursuant to Section 2.03.

 



-109-

 

 

(b)          Notwithstanding any other provision of this Section 11.04, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including rights to payment of principal and interest) under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank (such
agreement, a “Liquidity Agreement”), without notice to or consent of the
Borrower or the Administrative Agent; provided that no such pledge or grant of a
security interest shall release such Lender from any of its obligations
hereunder or under such Liquidity Agreement, or substitute any such pledgee or
grantee for such Lender as a party hereto or to such Liquidity Agreement, as the
case may be.

 

(c)           Each Indemnified Party shall be an express third party beneficiary
of this Agreement.

 

(d)          Any Lender may at any time (i) without the consent of, or notice
to, the Borrower and (ii) without the consent of, but with notice to, the
Administrative Agent, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or the Borrower or any of
the Borrower’s Affiliates that in each case is not a Competitor) (each, a
“Participant”) in all or a portion of such Lender’s rights or obligations under
this Agreement (including all or a portion of its Commitment or the Advances
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent and Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) such Lender shall register such
participation in its Participant Register pursuant to Section 2.03(c). Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Section 11.01(b) that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Section 2.14 (subject to the requirements and limitations
therein, including the requirement to provide the forms required by
Section 2.14(d) through Section 2.14(h) (it being understood that the
documentation required under Section 2.14(d) through Section 2.14(h) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment; provided, that the Participant
shall not be entitled to receive any greater payment under Section 2.13 or
Section 2.14, with respect to any participation, than its participating Lender
would have been entitled to receive.

  

-110-

 



 

Section 11.05    Term of This Agreement. This Agreement, including the
Borrower’s representations and covenants set forth in Articles IV and V,
Holdings’ representations and covenants set forth in Articles IV and V, the
Applicable Servicer’s representations, covenants and duties set forth in
Articles IV, V and VIII and the Collateral Custodian’s representations,
covenants and duties set forth in Article IX shall remain in full force and
effect until this Agreement has been terminated by the Borrower and the Facility
Termination Date has occurred; provided that any representation made or deemed
made hereunder shall survive the execution and delivery hereof and the
provisions of Section 2.06, Section 2.13, Section 2.14, Section 11.07,
Section 11.08 and Article VII, Article VIII, Article IX and Article X shall be
continuing and shall survive the payment of the Advances in full, the
termination of the Commitments or any other termination of this Agreement.

 

Section 11.06    GOVERNING LAW; JURY WAIVER. THIS AGREEMENT IS GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

Section 11.07    Costs, Expenses. In addition to the rights of indemnification
hereunder, the Borrower and Holdings, on a joint and several basis, shall pay
(i) all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent, the Facility Servicer, Initial Lender, the Account Bank
and the Collateral Custodian incurred in connection with the pre-closing due
diligence, preparation, execution, delivery, administration, syndication,
renewal, amendment or modification of, any waiver or consent issued in
connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, (ii) the
reasonable out-of-pocket fees and expenses of a single outside counsel and one
local counsel as reasonably necessary in any relevant jurisdiction (and solely
in the case of actual or bona fide perceived conflict of interest, one
additional counsel in each relevant jurisdiction) for (w) the Administrative
Agent, the Account Bank the Collateral Custodian, (x) subject to clause (y)
hereof, the Facility Servicer and the Initial Lender, (y) the Lenders, other
than the Initial Lender where the Facility Servicer and the Initial Lender is
the same Person, and (z) the Portfolio Asset Servicer, in each case, with
respect to advising the Administrative Agent, the Facility Servicer, the
Lenders, the Portfolio Asset Servicer, the Account Bank and the Collateral
Custodian as to their respective rights and remedies under this Agreement and
the other documents to be delivered hereunder or in connection herewith;
provided that the aggregate costs and expenses of the Facility Servicer and the
Initial Lender that are payable under this Section 11.07 shall not exceed
$200,000 in connection with the closing of the transactions contemplated by this
Agreement and the other Transaction Documents, and (iii) all reasonable and
documented out-of-pocket costs and expenses, if any (including fees and expenses
of each counsel), incurred by the Administrative Agent, the Facility Servicer,
the Lenders, the Portfolio Asset Servicer, the Account Bank or the Collateral
Custodian in connection with the enforcement or potential enforcement of its
rights under this Agreement or any other Transaction Document and the other
documents to be delivered hereunder or in connection herewith or in connection
with the Advances made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances. Any amounts subject to the indemnification provisions of this
Section 11.07 shall be paid by the Borrower to the applicable party within 30
days following receipt by the Borrower of such Indemnified Party’s written
demand therefor. Any Person making a request for reimbursement under this
Section 11.07, shall submit to the Borrower any backup documentation or invoice
reasonably requested by the Borrower.

 



-111- 

 

 

Section 11.08    Recourse Against Certain Parties; Non-Petition.

 

(a)       No recourse under or with respect to any obligation, covenant or
agreement (including the payment of any fees or any other obligations) of the
Borrower, the Facility Servicer, the Portfolio Asset Servicer, Holdings, the
Collateral Custodian, the Account Bank, the Administrative Agent, the Lenders or
any Secured Party as contained in this Agreement or any other agreement,
instrument or document entered into by the Borrower, the Facility Servicer,
Portfolio Asset Servicer, Holdings, the Collateral Custodian, the Account Bank,
the Administrative Agent, the Lenders or any Secured Party pursuant hereto or in
connection herewith shall be had against any administrator of the Borrower, the
Facility Servicer, the Portfolio Asset Servicer, Holdings, the Collateral
Custodian, the Account Bank, the Administrative Agent, the Lenders or any
Secured Party or any incorporator, affiliate, stockholder, officer, employee or
director of the Borrower, the Facility Servicer, the Portfolio Asset Servicer,
Holdings, the Collateral Custodian, the Account Bank, the Administrative Agent,
the Lenders or any Secured Party or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise (other than, in each case, with respect to willful
misconduct or fraud; provided that in no event will any shareholder of Holdings
(in such capacity) have any liability under the Transaction Documents or in
connection with the transactions contemplated thereby); it being expressly
agreed and understood that the agreements of each party hereto contained in this
Agreement and all of the other agreements, instruments and documents entered
into by the Borrower, the Facility Servicer, the Portfolio Asset Servicer,
Holdings, the Collateral Custodian, the Account Bank, the Administrative Agent,
the Lenders or any Secured Party pursuant hereto or in connection herewith are,
in each case, solely the corporate obligations of such party (and nothing in
this Section 11.08 shall be construed to diminish in any way such corporate
obligations of such party), and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent, the
Lenders or any other Secured Party or any incorporator, stockholder, affiliate,
officer, employee or director of the Lenders, the Borrower, the Facility
Servicer, the Portfolio Asset Servicer, Holdings, the Collateral Custodian, the
Account Bank or the Administrative Agent or of any such administrator, as such,
or any of them, under or by reason of any of the obligations, covenants or
agreements of the Borrower, the Facility Servicer, the Portfolio Asset Servicer,
Holdings, the Collateral Custodian, the Account Bank, the Administrative Agent,
the Lenders or any Secured Party contained in this Agreement or in any other
such instruments, documents or agreements, or are implied therefrom, and that
any and all personal liability of every such administrator of the Borrower, the
Facility Servicer, the Portfolio Asset Servicer, Holdings, the Collateral
Custodian, the Account Bank, the Administrative Agent, the Lenders or any
Secured Party and each incorporator, stockholder, affiliate, officer, employee
or director of the Borrower, the Facility Servicer, the Portfolio Asset
Servicer, Holdings, the Collateral Custodian, the Account Bank, the
Administrative Agent, the Lenders or any Secured Party or of any such
administrator, or any of them, for breaches by the Borrower, the Facility
Servicer, the Portfolio Asset Servicer, Holdings, the Collateral Custodian, the
Account Bank, the Administrative Agent, the Lenders or any Secured Party of any
such obligations, covenants or agreements, which liability may arise either at
common law or in equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 



-112- 

 

 

(b)      Notwithstanding any contrary provision set forth herein, no claim may
be made by any party hereto (or any other Person) against any Loan Party, any
Secured Party or any of their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect to any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each party hereto hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected.

 

(c)       No obligation or liability to any Obligor under any of the Portfolio
Assets is intended to be assumed by the Facility Servicer, the Portfolio Asset
Servicer, the Collateral Custodian, the Account Bank, the Administrative Agent,
the Lenders or any Secured Party under or as a result of this Agreement and the
transactions contemplated hereby.

 

(d)      Each of the parties hereto hereby agrees that it will not institute
against, or join any other Person in instituting against, the Borrower any
bankruptcy or insolvency proceeding so long as there shall not have elapsed one
year (or such longer preference period as shall then be in effect) and one day
since the Facility Termination Date unless the Majority Lenders otherwise
consent to any such action.

 

(e)       The provisions of this Section 11.08 survive the termination of this
Agreement.

 

Section 11.09    Execution in Counterparts; Severability; Integration.

 

(a)       Each of the parties hereto consents to do business electronically in
connection with this Agreement, any other Transaction Document and the
transactions contemplated hereby and thereby, but expressly excluding each Note.
Delivery of an executed counterparty of a signature page to this Agreement or
any other Transaction Documents (other than any Note) by emailed pdf. or any
other electronic means, that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this this Agreement or such other Transaction Document. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic association of assignment terms and contract
formations on electronic platforms approved by the Loan Parties, the Facility
Servicer, the Collateral Custodian and the Administrative Agent (and, for the
avoidance of doubt, electronic signatures utilizing the DocuSign platform shall
be deemed approved), or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act. No party shall contest the
admissibility of true and accurate copies of any documents with an electronic
signature on the basis of the best evidence rule or as not satisfying the
business records exceptions to the hearsay rule.

 



-113- 

 

 

(b)      Without limiting the generality of the foregoing Section 11.09(a), each
of the parties hereto hereby: (i) agrees that, for all purposes, including in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings, other proceedings or litigation arising out of or related to this
this Agreement, the other Transaction Documents and the transactions
contemplated hereby or thereby, electronic images of this Agreement or any other
Transaction Document (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity, admissibility and
enforceability as any paper original; and (ii) waives any argument, defense or
right to contest the validity, admissibility or enforceability of this this
Agreement, the Transaction Documents or the transactions contemplated hereby or
thereby based solely on the lack of paper original copies of any Transaction
Documents, including with respect to any signatures thereon. For the avoidance
of doubt, the parties hereto hereby agree that this Section 11.09 shall apply in
equal force and have the same enforceability, validity and admissibility to each
other Transaction Document and any amendment, restatement, modification,
reaffirmation, assignment and acceptance or other document related to this this
Agreement or such other Transaction Document whether or not expressly stated
therein.

 

(c)      This Agreement and any agreements or letters (including Fee Letters)
executed in connection herewith contains the final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all prior oral or written
understandings.

 

Section 11.10    Consent to Jurisdiction; Service of Process.

 

(a)       Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan in any action or proceeding arising out of or relating to the
Transaction Documents, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)       Each party hereto agrees that service of process may be effected by
mailing a copy thereof by registered or certified mail, postage prepaid, to the
address specified in Section 11.02 or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 11.10 shall affect the right of any Person to serve legal process
in any other manner permitted by law.

 

Section 11.11    Confidentiality.

 

(a)       Each of the Administrative Agent, the Lenders, the Facility Servicer,
the Portfolio Asset Servicer (if Business Development Corporation of America is
no longer the Portfolio Asset Servicer), and the Collateral Custodian shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of all Information (as defined below), including all Information
regarding the business of the Borrower and its businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that Information may be disclosed
(i) to its Affiliates, accountants, investigators, auditors, attorneys or other
agents, including any rating agency or valuation firm engaged by such party in
connection with any due diligence or comparable activities with respect to the
transactions and Portfolio Assets contemplated herein, and the agents of such
Persons, taxing authorities and governmental agencies (“Excepted Persons”);
provided that each Excepted Person is informed of the confidential nature of
such Information and instructed to keep such Information confidential, in
accordance with the Servicing Standard, (ii) when required by law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceeding (whether or not having the force or effect of
law) or subpoena; provided that with respect to disclosures of Information
pursuant to a subpoena or similar legal process, (A) prior to any disclosure
under this clause (ii) the disclosing party agrees to provide the Borrower with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to the Borrower pursuant to the terms of the subpoena or other
legal process and (B) any disclosure under this clause (ii) shall be limited to
the portion of the Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process or (iii) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. Notwithstanding the foregoing
provisions of this Section 11.11(a), the Borrower may, subject to Applicable Law
and the terms of any Loan Agreements, make available copies of the documents in
the Portfolio Asset Files and such other documents it holds pursuant to the
terms of this Agreement, to any of its creditors.

 



-114- 

 

 

(b)      Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any Information with respect to it (i) to the
Administrative Agent, the Lenders, the Facility Servicer, the Portfolio Asset
Servicer or the Collateral Custodian by each other, (ii) by the Administrative
Agent, the Lenders, the Facility Servicer, the Portfolio Asset Servicer and the
Collateral Custodian to any prospective or actual assignee or participant of any
of them provided such Person agrees to hold such information confidential, or
(iii) by the Administrative Agent, the Lenders, the Facility Servicer, the
Portfolio Asset Servicer, and the Collateral Custodian to any rating agency,
commercial paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to any Lender or any Person providing financing to, or holding
equity interests in, any Lender, as applicable, and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person is informed of the confidential nature of such information.

 

(c)       Notwithstanding anything herein to the contrary, the foregoing shall
not be construed to prohibit (i) disclosure of any and all Information that is
or becomes publicly known other than as a result of a breach of this
Section 11.11 or (ii) any other disclosure authorized by the Borrower.

 

(d)      The parties hereto may disclose the existence of the Agreement (but not
the financial terms hereof, including all fees and other pricing terms), all
Events of Default, and priority of payment provisions, in each case except in
compliance with this Section 11.11.

 

(e)      “Information” means, all information received from the Borrower or its
Affiliates relating to the Borrower or its businesses, other than any such
information that is available to the Administrative Agent, Collateral Custodian,
the Facility Servicer, the Portfolio Asset Servicer or any Lender on a
non-confidential basis prior to disclosure by the Borrower.

 

(f)       The provisions of this Section 11.11 survive the termination of this
Agreement.

 



-115- 

 

 

Section 11.12    Non-Confidentiality of Tax Treatment. Notwithstanding anything
in this Agreement to the contrary, to comply with Treas. Reg. 1.6011-4(b)(3),
any Party (and any employee, representative, or other agent of such Party) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of this loan transaction, it being understood and
agreed, for this purpose, (a) the name of, or any other identifying information
regarding, any Party or any existing or future Party (or any Affiliate thereof)
and (b) any financial or performance information relating to any Party or its
subsidiaries does not constitute information on the tax treatment or tax
structure; provided that such employees, representatives or other agents are
informed of the confidential nature of such Information and instructed to keep
such information confidential. “Tax treatment” and “tax structure” shall have
the same meaning as such terms have for purposes of Treasury Regulation
Section 1.6011-4; provided that with respect to any document or similar item
that in either case contains information concerning the tax treatment or tax
structure of the transaction as well as other information, the provisions of
this Section 11.12 shall only apply to such portions of the document or similar
item that relate to the tax treatment or tax structure of the transactions
contemplated hereby.

 

Section 11.13    Set Off. If an Event of Default has occurred and is continuing,
the Administrative Agent, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by the
Administrative Agent, such Lender or any such Affiliate, to or for the credit or
the account of the Borrower against any and all of the Obligations, irrespective
of whether or not the Administrative Agent, such Lender or Affiliate shall have
made any demand under this Agreement or any other Transaction Document or are
owed to a branch office or Affiliate of the Administrative Agent or such Lender
different from the branch office or Affiliate holding such deposit or obligated
on such indebtedness. Each party shall notify the Borrower and the
Administrative Agent (if applicable) promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 11.14    Headings, Schedules and Exhibits. The headings herein are for
purposes of references only and shall not otherwise affect the meaning or
interpretation of any provision hereof. The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

Section 11.15    Ratable Payments. If any Lender, whether by setoff or
otherwise, shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) on account of Advances owing to
it (other than pursuant to Section 2.13 or Section 2.14) in excess of its
ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided that, if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such recovery together with an amount equal to such
Lender’s ratable share (according to the proportion of (a) the amount of such
Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.

 



-116- 

 

 

Section 11.16    Failure of Borrower to Perform Certain Obligations. If the
Borrower fails to perform any of its agreements or obligations under
Section 5.01, the Administrative Agent may (but shall not be required to, and in
any case, acting at the written direction of the Majority Lenders) itself
perform, or cause performance of, such agreement or obligation, and the expenses
of the Administrative Agent incurred in connection therewith shall be payable by
the Borrower promptly upon the Administrative Agent’s demand therefore.

 

Section 11.17    Power of Attorney.

 

(a)        Each of Borrower and Holdings irrevocably authorize the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on its behalf as set forth in Exhibit L (i) to perfect
and to maintain the perfection and priority of the interest of the Secured
Parties in the Collateral. This appointment is coupled with an interest and is
irrevocable until the termination of this Agreement.

 

Section 11.18    Characterization of Conveyances.

 

(a)        It is the express intent of the parties hereto that the Transfer of
Eligible Portfolio Assets pursuant to the Participation Agreement be, and be
treated for all purposes (other than consolidated accounting purposes and
subject to the tax characterization of the Borrower and the Advances described
in Sections 5.01(w) and 5.02(o)) as, a grant of participation interests in such
Eligible Portfolio Assets. It is, further, not the intention of the parties that
such conveyance be deemed a pledge of the Eligible Portfolio Assets by the
Holders to the Borrower to secure a debt or other obligation of the Holders.
However, in the event that, notwithstanding the intent of the parties, the
Eligible Portfolio Assets are held to continue to be property of the Holders,
then the parties hereto agree that: (i) the Participation Agreement shall also
be deemed to be a security agreement under Applicable Law, (ii) as set forth in
the Participation Agreement, the transfer of a participation interest in the
Eligible Portfolio Assets provided for in the Participation Agreement shall be
deemed to be a grant by the Holders to the Borrower of a first priority security
interest (subject only to Permitted Liens) in all of the Holders' right, title
and interest in and to the Eligible Portfolio Assets and all amounts payable to
the holders of the Eligible Portfolio Assets in accordance with the terms
thereof and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including all
amounts from time to time held or invested in the Collection Account, whether in
the form of cash, instruments, securities or other property, (iii) the
possession by the Borrower (or the Collateral Custodian on its behalf) of
Portfolio Assets and such other items of property as constitute instruments,
money, negotiable documents or chattel paper shall be, subject to clause (iv),
for purposes of perfecting the security interest pursuant to the UCC, and (iv)
acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Borrower for the purpose of perfecting such security interest under Applicable
Law. The parties further agree that any assignment of the interest of the
Borrower pursuant to any provision hereof shall also be deemed to be an
assignment of any security interest created pursuant to the terms of the
Participation Agreement. The Borrower shall, to the extent consistent with this
Agreement and the other Transaction Documents, take such actions as may be
necessary to ensure that, if the Participation Agreement was deemed to create a
security interest in the Eligible Portfolio Assets, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under Applicable Law and will be maintained as such throughout
the term of this Agreement.

 



-117- 

 

 

(b)       It is the intention of each of the parties hereto that participation
interest in the Eligible Portfolio Assets conveyed by the Holders to the
Borrower pursuant to the Participation Agreement shall constitute assets owned
by the Borrower and shall not be part of any Holder’s estate in the event of the
filing of a bankruptcy petition by or against such Holder under any bankruptcy
or similar law.

 

(c)        The Borrower agrees to treat, and shall cause the Holders to treat,
for all purposes (other than consolidated accounting purposes and subject to the
tax characterization of the Borrower and the Advances described in described in
Sections 5.01(w) and 5.02(o)), the transactions effected by the Participation
Agreement as sales or participations of assets to the Borrower. The Borrower and
Holdings each hereby agree to cause Holdings to reflect in Holdings’ financial
records and to include a note in the publicly filed annual and quarterly
financial statements of Holdings indicating that: (i) assets related to
transactions (including transactions pursuant to the Transaction Documents) that
do not meet SFAS 140 requirements for accounting sale treatment are reflected in
the consolidated balance sheet of Holdings, as finance receivables pledged and
non-recourse, secured borrowings and (ii) those assets are owned by a special
purpose entity that is consolidated in the financial statements of Holdings, and
the creditors of that special purpose entity have received ownership and/or
security interests in such assets and such assets are not intended to be
available to the creditors of Holdings of such assets to that special purpose
entity.

 

Section 11.19    Delivery of Termination Statements, Releases, Etc. Upon the
occurrence of the Facility Termination Date, the Administrative Agent shall,
upon written direction of the Majority Lenders, execute and deliver to the
Portfolio Asset Servicer and Borrower termination statements, reconveyances,
releases and other documents and instruments of release as are necessary or
appropriate to evidence the termination of the Liens securing the Obligations,
all at the expense of the Borrower.

 

Section 11.20    Exclusive Remedies. Except as otherwise expressly provided in
this Agreement, no remedy provided for by this Agreement shall be exclusive of
any other remedy, and each and every remedy shall be cumulative and in addition
to any other remedy, and no delay or omission to exercise any right or remedy
shall impair any such right or remedy.

 

Section 11.21    PATRIOT Act. The parties hereto acknowledge that in accordance
with the Customer Identification Program (CIP) requirements established under
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56
(signed into law October 26, 2001) and its implementing regulations
(collectively, USA PATRIOT Act), the Administrative Agent and the Lenders in
order to help fight the funding of terrorism and money laundering, are required
to obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account with the
Administrative Agent and the Lenders. Each party hereby agrees that it shall
provide the Administrative Agent and the Lenders with such information as the
Administrative Agent or the Lenders that is required in order to comply with any
applicable requirements of the Patriot Act.

 

[Signature Pages Follow]

 



-118- 

 

 

Executed as of the date first above written.

 

Borrower:

 

BDCA ASSET FINANCING, LLC 

 

By:/s/ Nina Kang Baryski

Name: Nina Kang Baryski

Title: Chief Financial Officer

 

 

Holdings:

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA 

 

By:/s/ Nina Kang Baryski

Name: Nina Kang Baryski

Title: Chief Financial Officer

 

 

 

The Initial Lender:

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY 

 

By: /s/ Andrew C. Dickey

Name: Andrew C. Dickey

Title: Head of Alternative and Private Equity



 

 

 

The Facility Servicer:

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY 

 

By: /s/ Andrew C. Dickey

Name: Andrew C. Dickey

Title: Head of Alternative and Private Equity



 

 

 

The Portfolio Asset Servicer:

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA 

 

By:/s/ Nina Kang Baryski

Name: Nina Kang Baryski

Title: Chief Financial Officer



 

 

 

Administrative Agent:

 

U.S. BANK NATIONAL ASSOCIATION,

in its capacity as Administrative Agent 

 

By: /s/ James A. Hanley

Name: James A. Hanley

Title: Vice President

 

 

 

Collateral Custodian:

 

U.S. BANK NATIONAL ASSOCIATION,

in its capacity as Collateral Custodian 

 

By: /s/ Kenneth Brandt

Name: Kenneth Brandt

Title: Assistant Vice President



 

 